Exhibit 10.1

 

 

 

LOGO [g202830image001.jpg]

CREDIT AGREEMENT

dated as of

June 27, 2011

among

VALASSIS COMMUNICATIONS, INC.

as Borrower

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED and RBS SECURITIES INC.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

DEFINITIONS

  

  

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     37   

SECTION 1.03.

 

Terms Generally

     37   

SECTION 1.04.

 

Accounting Terms; GAAP

     38   

SECTION 1.05.

 

Currency Equivalents

     38   

ARTICLE II

THE CREDITS

  

  

SECTION 2.01.

 

Commitments

     39   

SECTION 2.02.

 

Loans and Borrowings

     39   

SECTION 2.03.

 

Requests for Borrowings

     40   

SECTION 2.04.

 

Swingline Loans

     41   

SECTION 2.05.

 

Letters of Credit

     42   

SECTION 2.06.

 

Funding of Borrowings

     45   

SECTION 2.07.

 

Interest Elections

     46   

SECTION 2.08.

 

Amortization of Term Borrowings

     47   

SECTION 2.09.

 

Termination and Reduction of Commitments

     48   

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     49   

SECTION 2.11.

 

Optional and Mandatory Prepayment of Loans

     49   

SECTION 2.12.

 

Fees

     53   

SECTION 2.13.

 

Interest

     54   

SECTION 2.14.

 

Alternate Rate of Interest; Illegality

     55   

SECTION 2.15.

 

Increased Costs

     56   

SECTION 2.16.

 

Break Funding Payments

     57   

SECTION 2.17.

 

Withholding of Taxes; Gross-Up

     57   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     60   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     61   

SECTION 2.20.

 

Alternate Currency Loans; Intra-Lender Issues

     62   

SECTION 2.21.

 

Extension of Term Loans; Extension of Revolving Commitments

     66   

SECTION 2.22.

 

Incremental Credit Extensions

     70   

SECTION 2.23.

 

Refinancing Amendments.

     72   

SECTION 2.24.

 

Defaulting Lenders

     73   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 2.25.

 

Term Loan Repurchase

     75   

ARTICLE III

REPRESENTATIONS AND WARRANTIES

  

  

SECTION 3.01.

 

Organization; Powers

     76   

SECTION 3.02.

 

Authorization; Enforceability

     76   

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     76   

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     77   

SECTION 3.05.

 

Properties

     77   

SECTION 3.06.

 

Litigation

     78   

SECTION 3.07.

 

Environmental Matters

     78   

SECTION 3.08.

 

Compliance with Laws and Agreements

     78   

SECTION 3.09.

 

Investment Company Status

     79   

SECTION 3.10.

 

Taxes

     79   

SECTION 3.11.

 

ERISA

     79   

SECTION 3.12.

 

Disclosure

     79   

SECTION 3.13.

 

Federal Reserve Regulations

     79   

SECTION 3.14.

 

Labor Matters

     80   

SECTION 3.15.

 

Subsidiaries

     80   

SECTION 3.16.

 

Use of Proceeds

     80   

SECTION 3.17.

 

Security Agreement

     81   

SECTION 3.18.

 

Solvency

     81   

SECTION 3.19.

 

Anti-Terrorism Laws

     81   

ARTICLE IV

CONDITIONS

  

  

SECTION 4.01.

 

Closing Date

     82   

SECTION 4.02.

 

Each Credit Event

     84   

ARTICLE V

AFFIRMATIVE COVENANTS

  

  

SECTION 5.01.

 

Financial Statements; Ratings Change and Other Information

     85   

SECTION 5.02.

 

Notices of Material Events

     88   

SECTION 5.03.

 

Existence; Conduct of Business

     89   

SECTION 5.04.

 

Payment of Obligations

     89   

SECTION 5.05.

 

Maintenance of Properties; Insurance

     89   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 5.06.

 

Books and Records; Inspection Rights

     89   

SECTION 5.07.

 

Compliance with Laws and Contractual Obligations

     89   

SECTION 5.08.

 

Environmental Laws

     90   

SECTION 5.09.

 

Interest Rate Protection

     90   

SECTION 5.10.

 

Covenant to Guarantee Obligations and Give Security

     90   

SECTION 5.11.

 

Security Interests; Further Assurances

     92   

ARTICLE VI

NEGATIVE COVENANTS

  

  

SECTION 6.01.

 

Financial Covenants

     93   

SECTION 6.02.

 

Indebtedness

     93   

SECTION 6.03.

 

Liens

     95   

SECTION 6.04.

 

Fundamental Changes

     97   

SECTION 6.05.

 

Asset Sales

     98   

SECTION 6.06.

 

Restricted Payments

     100   

SECTION 6.07.

 

Limitation on Capital Expenditures

     101   

SECTION 6.08.

 

Investments, Loans, Advances, Guarantees and Acquisitions

     101   

SECTION 6.09.

  Prepayments of Other Indebtedness; Modifications of Organizational Documents
and Other Documents, etc.      103   

SECTION 6.10.

 

Transactions with Affiliates

     104   

SECTION 6.11.

 

Sale and Leaseback Transactions

     105   

SECTION 6.12.

 

Swap Agreements

     105   

SECTION 6.13.

 

Changes in Fiscal Periods

     105   

SECTION 6.14.

 

Restrictive Agreements

     105   

SECTION 6.15.

 

Lines of Business

     106   

SECTION 6.16.

 

Immaterial Subsidiaries

     106   

ARTICLE VII

EVENTS OF DEFAULT

  

  

SECTION 7.01.

 

Events of Default

     106   

SECTION 7.02.

 

Remedies upon Event of Default

     108   

SECTION 7.03.

 

Application of Funds

     109   

ARTICLE VIII

THE ADMINISTRATIVE AGENT

  

  

ARTICLE IX

MISCELLANEOUS

  

  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 9.01.

 

Notices

     112   

SECTION 9.02.

 

Waivers; Amendments

     113   

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     116   

SECTION 9.04.

 

Successors and Assigns

     117   

SECTION 9.05.

 

Survival

     120   

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

     121   

SECTION 9.07.

 

Severability

     121   

SECTION 9.08.

 

Right of Setoff

     121   

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     121   

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     122   

SECTION 9.11.

 

Headings

     122   

SECTION 9.12.

 

Confidentiality

     122   

SECTION 9.13.

 

Interest Rate Limitation

     123   

SECTION 9.14.

 

USA PATRIOT Act

     123   

SECTION 9.15.

 

Judgment Currency

     123   

SECTION 9.16.

 

Special Provisions Relating to Currencies Other Than Dollars

     124   

SECTION 9.17.

 

Dollar Equivalent Calculations

     124   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 3.03 – Approvals

Schedule 3.05 – Intellectual Property

Schedule 3.06 – Disclosed Matters

Schedule 3.07 – Environmental Matters

Schedule 3.10 – Tax Claims

Schedule 3.14 – Labor Matters

Schedule 3.15(a) – Subsidiaries

Schedule 3.15(b) – Immaterial Subsidiaries

Schedule 3.17(a) – Filing Offices

Schedule 6.02 – Existing Indebtedness

Schedule 6.03 – Existing Liens

Schedule 6.05 – Permitted Asset Sales

Schedule 6.08(h) – Existing Investments

Schedule 6.10 – Affiliate Transactions

Schedule 6.14 – Existing Restrictions

Schedule 9.04(b) – Competitors

EXHIBITS:

Exhibit A – Form of Administrative Questionnaire

Exhibit B – Form of Assignment and Assumption

Exhibit C – Form of Compliance Certificate

Exhibit D – Form of Security Agreement

Exhibit E – Form of US Tax Certificate

Exhibit F – Form of Opinion of Borrower’s Counsel



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 27, 2011, among VALASSIS COMMUNICATIONS, INC.,
a Delaware corporation (the “Borrower”), the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and J.P. MORGAN SECURITIES LLC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and RBS SECURITIES INC., as joint bookrunners and joint lead
arrangers (in such capacities, collectively, the “Joint Lead Arrangers”).

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders provide for the extensions of credit, as more particularly set forth
herein, for (a) the Refinancing, (b) general corporate purposes of the Borrower
and its Subsidiaries not otherwise prohibited hereunder, and (c) the payment of
transaction fees and expenses associated with the Refinancing; and for these
purposes, the Lenders are willing to make certain loans and other extensions of
credit to the Borrower upon the terms and conditions set forth herein; and

WHEREAS, the Borrower and the other Loan Parties have agreed to secure all of
their obligations under the Loan Documents by granting to the Administrative
Agent, for the benefit of the Administrative Agent and Lenders, a security
interest in and lien upon all of their existing and after-acquired personal and
real property other than Excluded Assets (as defined in the Security Agreement);
and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning specified in Section 2.25(b).

“Additional Extensions of Credit” has the meaning specified in Section 9.02(c).

“Additional Lender” has the meaning specified in Section 2.22(a).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.23; provided that each Additional Refinancing Lender shall be subject
to the consent of the Borrower.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., including its
subsidiaries and affiliates, in its capacity as administrative agent for the
Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Alternate Currency” means each of euros, pounds and Canadian dollars, or any
other currency that is readily available and freely transferable and convertible
into dollars and is acceptable to the Administrative Agent and the Lenders that
are not Participating Alternate Currency Lenders, in their sole discretion.

“Alternate Currency Equivalent” means, as to any amount denominated in dollars
as of any date of determination, the amount of the applicable Alternate Currency
that could be purchased with such amount of dollars based upon the Spot Selling
Rate.

“Alternate Currency Funding Capacity” means at any date of determination, for
any Revolving Lender, the ability of such Revolving Lender to fund Revolving
Loans denominated in an Alternate Currency, as set forth in the records of
Administrative Agent upon notification from such Revolving Lender from time to
time.

“Alternate Currency Loans” means Revolving Loans denominated in an Alternate
Currency.

“Alternate Currency Participation” has the meaning specified in Section 2.20(a).

“Alternate Currency Participation Fee” has the meaning specified in
Section 2.20(f).

“Alternate Currency Participation Settlement” has the meaning specified in
Section 2.20(b)(i).

“Alternate Currency Participation Settlement Amount” has the meaning specified
in Section 2.20(b)(ii).

“Alternate Currency Participation Settlement Date” has the meaning specified in
Section 2.20(b)(i).

 

2



--------------------------------------------------------------------------------

“Alternate Currency Participation Settlement Period” has the meaning specified
in Section 2.20(b)(i).

“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).

“Applicable Discount” has the meaning specified in Section 2.25(b).

“Approved Currency” means each of dollars and each Alternate Currency.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, after giving effect to any
assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Consolidated Leverage Ratio:

 

Levels

  

Consolidated Leverage
Ratio:

   ABR
Spread     Eurocurrency
Spread     Commitment
Fee Rate   Level I    Greater than or equal to 2.0:1.0      1.00 %      2.00 % 
    0.40 %  Level II    Less than 2.0:1.0, but greater than or equal to 1.5:1.0
     0.75 %      1.75 %      0.35 %  Level III    Less than 1.5:1.0      0.50 % 
    1.50 %      0.30 % 

Notwithstanding the foregoing, (a) the Applicable Rate in respect of Extended
Term Loans of any Extension Series, Refinancing Term Loans of any Refinancing
Series or New Revolving Commitments shall be the applicable percentages per
annum provided pursuant to the relevant Extension Amendment or Refinancing
Amendment, as the case may be, and (b) the Applicable Rate of certain Term Loans
shall be increased as and to the extent, necessary to comply with the provisions
of Section 2.21.

For purposes of the above, changes in the Applicable Rate and the Commitment Fee
Rate resulting from changes in the Consolidated Total Leverage Ratio shall
become effective on the date (the “Adjustment Date”) that is five (5) Business
Days after the date on which a Compliance Certificate is delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(c) and shall
remain in effect until the next changes to be effected pursuant to this
paragraph. If any Compliance Certificate referred to above is not delivered
within the time period specified in Section 5.01(c), then, until the date

 

3



--------------------------------------------------------------------------------

that is five (5) Business Days after the date on which such Compliance
Certificate is delivered, the highest rate set forth in each column of the above
grid shall apply. In addition, if any Event of Default shall have occurred, then
until such Event of Default is cured or waived in accordance with Section 9.02,
the highest rate set forth in each column of the above grid shall apply. Each
determination of the Consolidated Leverage Ratio pursuant to the above grid
shall be made in a manner consistent with the determination thereof pursuant to
Section 6.01(a). Notwithstanding the foregoing, the Consolidated Leverage Ratio
shall be deemed to be at Level II from the Closing Date to the fifth Business
Day after the date of delivery to the Administrative Agent of the Compliance
Certificate required by Section 5.01(c) for the second full fiscal quarter ended
after the Closing Date.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (i) any notice of borrowing, letter of credit
request, swing loan request, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.11 and any other notice relating to the payment of
any principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Default and (iv) any notice, demand,
communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Article V or any other condition
to any Borrowing or other extension of credit hereunder or any condition
precedent to the effectiveness of this Agreement.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Asset Sale” means (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash and Permitted Investments, in each case, in
the ordinary course of business, by the Borrower or any of its Subsidiaries and
(b) any issuance or sale of any Equity Interests of any Subsidiary of the
Borrower, in each case of clauses (a) or (b) of this definition, to any Person
other than (i) Borrower, (ii) any Guarantor or (iii) other than for purposes of
Section 6.05, any other Subsidiary.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Available Amount” means at any date of determination, without duplication,
(a) at any time and from time to time during which the Consolidated Leverage
Ratio for the most recently completed Measurement Period is less than 2.25 to
1.0, the maximum amount that would not result in the Consolidated Leverage Ratio
equaling or exceeding 2.25 to 1.0 on a Pro Forma Basis after giving effect to
the proposed Restricted Payment, Investment and/or prepayment of Indebtedness
and the aggregate amount of all Restricted Payments made pursuant to
Section 6.06(j), all Investments made pursuant to

 

4



--------------------------------------------------------------------------------

Section 6.08(q) and all prepayments of Junior Financings, Public Debt and other
Indebtedness made pursuant to Section 6.09(a)(iv), in each case, during the
period from the date of this Agreement through such date, and (b) at any time
and from time to time the Consolidated Leverage Ratio for the most recently
completed Measurement Period is equal to or greater than 2.25 to 1.0, (i) 50% of
Consolidated Cash Flow from the date of this Agreement through the last day of
such Measurement Period, plus (ii) the Declined Proceeds retained by the
Borrower and not otherwise applied, plus (iii) 100% of the Net Equity Proceeds
received by the Borrower from the issuance and sale of its Equity Interests
(other than Disqualified Equity Interests) and from the exercise of options,
warrants or other rights to purchase such Equity Interests, minus (iv) the
aggregate amount of all Restricted Payments made pursuant to Section 6.06(j),
all Investments made pursuant to Section 6.08(q) and all prepayments of Junior
Financings, Public Debt and other Indebtedness made pursuant to
Section 6.09(a)(iv), in each case, during the period from the date of this
Agreement through such date (and for purposes of this clause (iv), without
taking into account the intended usage of the Available Amount on any such
date).

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of (a) the Maturity Date and (b) the date of
termination or expiration of the Revolving Commitments.

“Bankruptcy Code” means title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” means Valassis Communications, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type and Class,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, or (c) a Swingline
Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing of a
Revolving Loan in accordance with Section 2.01(a) or the Borrowing of a Term
Loan in accordance with Section 2.01(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that,

 

5



--------------------------------------------------------------------------------

when used in connection with a Eurocurrency Loan, the term “Business Day” shall
also exclude (a) if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in dollars, any fundings, disbursements,
settlements and payments in dollars in respect of any such Eurocurrency Loan, or
any other dealings in dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, any such day on which dealings in
deposits in dollars are not conducted by and between banks in the London
interbank eurodollar market; (b) if such day relates to any interest rate
settings as to a Eurocurrency Loan denominated in Euros, any fundings,
disbursements, settlements and payments in Euros in respect of any such
Eurocurrency Loan, or any other dealings in Euros to be carried out pursuant to
this Agreement in respect of any such Eurocurrency Loan, any day that is not a
TARGET Day; (c) if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in a currency other than dollars or euros, any
such day on which dealings in deposits in the relevant currency are not
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and (d) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than dollars or
euros in respect of a Eurocurrency Loan denominated in a currency other than
dollars or euros, or any other dealings in any currency other than dollars or
euros to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan (other than any interest rate settings), means any such day on
which banks are not open for foreign exchange business in the principal
financial center of the country of such currency.

“Capital Assets” means, with respect to any Person, all equipment, fixed assets
and Real Property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.

“Capital Expenditures” means, for any period, without duplication, all
expenditures made directly or indirectly by Borrower and its Subsidiaries during
such period for Capital Assets (whether paid in cash or other consideration,
financed by the incurrence of Indebtedness or accrued as a liability and in any
event including Capital Lease Obligations) that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and the
Subsidiaries, but excluding expenditures made in connection with the
replacement, substitution or restoration of property pursuant to Sections
2.11(d) and 2.11(e).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Canadian dollars” or “Can$” means the lawful money of Canada.

“Casualty Event” means (a) any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of the Borrower or
any of its Subsidiaries, including, but not limited to, any taking of all or any
part of any Real Property of any Person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any Requirement of
Law, or by reason of the temporary requisition of the use or occupancy of all or
any part of any Real Property of any Person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof,
and (b) any event that gives rise to the receipt by the Borrower or any
Subsidiary of any insurance proceeds or condemnation awards in respect of
equipment, fixed assets or Real Property (including any improvements thereon) to
replace or repair such equipment, fixed assets or Real Property.

 

6



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition by any Person or Persons that are
together a group (within the meaning of Section 13(d)(3) or Section 14(d) (2) of
the Securities Exchange Act of 1934, or any successor provision (the “Exchange
Act”)), including any such group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of more than fifty percent (50%) of the then
outstanding voting power of the Voting Stock of the Borrower; (b) the board of
directors of the Borrower shall cease to consist of a majority of Continuing
Directors; (c) the Borrower shall cease to own and Control, substantially all of
the Shared Mail Business; or (d) any “Change of Control” (or any comparable
term) in any document pertaining to other Indebtedness with an aggregate
principal amount in excess of the Threshold Amount shall occur.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, or issued or
implemented.

“Class” means (a) when used with respect to Lenders, refers to whether such
Lenders are Revolving Lenders, Term Lenders, Extending Revolving Lenders for a
given Extension Series of Extended Revolving Commitments, Incremental Term
Lenders, Refinancing Term Lenders for a given Refinancing Series of Refinancing
Term Loans, Extending Term Lenders for a given Extension Series of Extended Term
Loans or New Revolving Commitment Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Commitments,
Extended Revolving Commitments of a given Extension Series, Term Commitments,
Incremental Term Commitments, Refinancing Term Commitments of a given
Refinancing Series, Extended Term Commitments of a given Extension Series or New
Revolving Commitments and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Loans, Revolving Loans under Extended Revolving Commitments of a given
Extension Series, Term A Loans, Incremental Term Loans, Refinancing Term Loans
of a given Refinancing Series, Extended Term Loans of a given Extension Series
or Revolving Loans under New Revolving Commitments.

“Closing Date” means the date on which the conditions specified in Sections 4.01
and 4.02 are satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the Security Agreement Collateral, the
Mortgaged Property and all other property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under any Security Document.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

7



--------------------------------------------------------------------------------

(a) the Administrative Agent shall have received each Security Document required
to be delivered on the Closing Date pursuant to Section 4.01 or pursuant to
Section 5.10 or Section 5.11 at such time, duly executed by each Loan Party
thereto;

(b) all Secured Obligations shall have been unconditionally guaranteed by each
Subsidiary of the Borrower that is a Wholly-Owned Subsidiary that is a Domestic
Subsidiary and not an Immaterial Subsidiary (each, a “Guarantor”);

(c) the Secured Obligations and Section 2 of the Security Agreement shall have
been secured by a first-priority security interest in (i) all Equity Interests
of each Wholly-Owned Subsidiary that is a Domestic Subsidiary that is not a
Subsidiary described in clause (ii)(A) below and (ii) 65% of the issued and
outstanding voting Equity Interests and other Equity Interests of (A) each
Wholly-Owned Subsidiary that is a Domestic Subsidiary that is treated as a
disregarded entity for U.S. federal income tax purposes if substantially all of
its assets consist of the stock of one or more Foreign Subsidiaries that are
controlled foreign corporations within the meaning of Section 957 of the Code
and (B) under applicable foreign law within 45 days after such request if
requested by the Administrative Agent, each Wholly-Owned Subsidiary that is a
Foreign Subsidiary;

(d) except to the extent otherwise provided hereunder or under any Security
Document, the Secured Obligations and Section 2 of the Security Agreement shall
have been secured by a perfected security interest (to the extent such security
interest may be perfected by delivering certificated securities, filing
financing statements under the UCC or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office) in
substantially all tangible and intangible personal property of the Borrower and
each Guarantor (including accounts (other than deposit accounts or other bank or
securities accounts), inventory, equipment, investment property, contract
rights, intellectual property, other general intangibles, and proceeds of the
foregoing), in each case, with the priority required by the Security Documents;

(e) none of the Collateral shall be subject to any Liens other than Permitted
Liens; and

(f) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property required to be delivered pursuant to
Sections 4.01, 5.10 and 5.11 (the “Mortgaged Properties”) duly executed and
delivered by the record owner of such property, (ii) a policy or policies of
title insurance issued by a nationally recognized title insurance company (the
“Mortgage Policies”) insuring the Lien of each such Mortgage as a valid Lien on
the property described therein, free of any other Liens other than Permitted
Liens, together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request, and (iii) such existing surveys,
existing abstracts and existing appraisals in the possession of the Borrower and
such legal opinions as the Administrative Agent may reasonably request with
respect to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent and the Borrower, the cost of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
or surveys in respect of such assets shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan

 

8



--------------------------------------------------------------------------------

Parties on such date) where it reasonably determines, in consultation with the
Borrower, that perfection cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the Security Documents.

“Commitments” means with respect to any Lender, such Lender’s Revolving
Commitment and/or Term Commitment.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Competitor” means (a) any Person (i) a portion of whose operating business
consists of one or more lines of business conducted by the Borrower or any of
its Subsidiaries from time to time, and (ii) which is in competition with the
Borrower or any of its Subsidiaries in the business described in clause
(i) above and in any market in which the Borrower or any of its Subsidiaries
carries on its business, or (b) any Affiliate of a Person described in clause
(a) above.

“Compliance Certificate” means a certificate duly executed by a Financial
Officer substantially in the form of Exhibit C.

“Consolidated Cash Flow” means for any period (a) Consolidated EBITDA for such
period, minus (b) the sum of (i) Consolidated Interest Expense,
(ii) consolidated income tax expense, including, without limitation, income tax
expense as a result of any Modified Dutch Auction or any Term Loan Repurchase
thereunder, and (iii) Capital Expenditures, in each case for such period.

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:
(a) income tax expense, including, without limitation, income tax expense as a
result of any Modified Dutch Auction or any Term Loan Repurchase thereunder;
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with (i) Indebtedness (including the Loans), (ii) obligations under any Swap
Agreements or (iii) other derivative instruments; (c) depreciation and
amortization expense; (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs; (e) any extraordinary charges or
losses determined in accordance with GAAP; (f) non-cash compensation expenses
arising from the issuance of stock, options to purchase stock and stock
appreciation rights; (g) other non-cash charges, non-cash expenses and non-cash
items reducing Consolidated Net Income for such period, including (i) charges
against goodwill, (ii) the amount of any non-cash loss that is recognized
pursuant to SFAS 141(R) in connection with the recognition or re-measurement of
any earnout payment liability; (iii) the amount of any non-cash loss associated
with foreign exchange contracts, (iv) the amount of any amortization of customer
contracts, non-compete agreements or other intangible assets, and (v) the impact
of acquisition accounting or similar adjustments required or permitted by GAAP
in connection with any Permitted Acquisition (but in all cases, excluding any
such charge, expense or loss incurred in the ordinary course of business that
constitutes an accrual of or a reserve for cash charges for any future period);
provided, however, that cash payments made in such period or in any future
period in respect of such non-cash charges, expenses or losses (excluding any
such charge, expense or loss incurred in the ordinary course of business that
constitutes an accrual of or a reserve for cash charges for any future period)
shall be subtracted from Consolidated Net Income in calculating Consolidated
EBITDA in the period when such payments are made; (h) fees and expenses
(including payment of commercial banking and investment banking fees) incurred
for such period attributable to any issuance of Equity Interests or

 

9



--------------------------------------------------------------------------------

the incurrence or issuance of Indebtedness (in each case, whether or not
consummated) any Permitted Acquisition or any acquisition which if consummated
would have been a Permitted Acquisition by the Borrower or any Subsidiary;
(i) cash expenses in connection with the early extinguishment or conversion of
Indebtedness, obligations under any Swap Agreements or other derivative
instruments; (j) cash restructuring charges of up to $20,000,000 for any
12-month period; and (k) non-recurring cash charges of up to $10,000,000 for any
12-month period; and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income,
including, without limitation, interest income from Swap Agreements, (ii) any
extraordinary income or gains determined in accordance with GAAP and (iii) any
other non-cash income, including, without limitation, any net gains recognized
as a result of any Modified Dutch Auction or any Term Loan Repurchase thereunder
(excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period that are described in
the parenthetical to any provisions of the proviso above), all as determined on
a consolidated basis. Consolidated EBITDA for any Measurement Period shall be
calculated (i) on a Pro Forma Basis after giving effect to any transactions
affecting Consolidated EBITDA during such Measurement Period and (ii) without
giving effect to any cash payments made by the Borrower or any of its
Subsidiaries in respect of Permitted Joint Ventures.

“Consolidated Interest Coverage Ratio” means for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense” means for any period, (a) total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net cash costs under Swap Agreements in
respect of interest rates to the extent such net cash costs are allocable to
such period in accordance with GAAP), minus, (b) to the extent not already
deducted, (i) interest income and (ii) net cash costs under Swap Agreements
incurred with respect to the cancellation and/or termination of such Swap
Agreements in connection with or otherwise relating to any purchase, repurchase,
payment or prepayment of any Loan by the Borrower.

“Consolidated Leverage Ratio” means at any date, the ratio of (a) Consolidated
Total Debt as of such date to (b) Consolidated EBITDA for the most recently
completed Measurement Period on or prior to such date.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions,
(c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary, (d) any gain or loss arising from foreign currency fluctuations on
foreign currency denominated Indebtedness, (e) the cumulative effect of a change
in accounting principles and changes as a result of the adoption or modification
of accounting policies during such period, (f) any net after-tax gains or losses
on disposal of disposed, abandoned or discontinued operations, (g) any net
after-tax effect of gains or losses (less all fees, expenses and charges)
attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business, as determined in good faith by the Borrower, (h) any net
after-tax effect of income (loss) from the early

 

10



--------------------------------------------------------------------------------

extinguishment or conversion of Indebtedness, obligations under any Swap
Agreements or other derivative instruments, and (i) any impairment charge or
asset write-off or write-down, including impairment charges or asset write-offs
or write-downs related to intangible assets, long-lived assets, investments in
debt and equity securities or as a result of a change in law or regulation, in
each case, pursuant to GAAP, and the amortization of intangibles arising
pursuant to GAAP. Consolidated Net Income for any Measurement Period shall be
calculated on a Pro Forma Basis after giving effect to any transactions
affecting Consolidated Net Income during such Measurement Period.

“Consolidated Total Debt” means at any date, (a) the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date that is or
should be reflected on the balance sheet of the Borrower and its Subsidiaries as
debt, plus (b) the aggregate amount of all Capital Lease Obligations of the
Borrower and its Subsidiaries, plus (c) the aggregate undrawn amount of issued
and outstanding Letters of Credit in excess of $20,000,000, in each case,
determined on a consolidated basis in accordance with GAAP.

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Equity Interests of such
Person.

“Continuing Directors” means the directors of the Borrower on the Closing Date,
and each other director, if such other director’s nomination for election to the
board of directors of Borrower is approved by at least 50% of the then
Continuing Directors.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, then existing Term Loans (including any successive
Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that
(i) such extending, renewing, replacing or refinancing Indebtedness is in an
original aggregate principal amount (or accreted value, if applicable) not
greater than the aggregate principal amount (or accreted value, if applicable)
of the Refinanced Debt except by an amount equal to unpaid accrued interest and
premium thereon (including tender premium), and fees and expenses (including
upfront fees and original issue discount) incurred, in connection with such
exchanging, extending, renewing, replacing or refinancing Indebtedness,
(ii) such Indebtedness has a later maturity and a Weighted Average Life to
Maturity equal to or greater than the Refinanced Debt (except by virtue of
amortization or prepayment of the Refinanced Debt prior to the time of
incurrence of such Credit Agreement Refinancing Indebtedness), and (iii) unless
such Credit Agreement Refinancing Indebtedness is incurred solely by means of
extending or renewing then existing Refinanced Debt without resulting in any Net
Cash Proceeds, such Refinanced Debt shall be repaid, defeased or satisfied and
discharged with 100% of the Net Cash Proceeds from any Credit Agreement
Refinancing Indebtedness, and all accrued interest, fees and premiums (if any)
in connection

 

11



--------------------------------------------------------------------------------

therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an LC
Credit Extension.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender, the Fronting Alternate Currency Lender, any other Lender, any Swap Bank
or any Treasury Services Bank.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.11(h).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit, Alternate Currency Loans or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless (x) in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied or (y) in the
case of clause (iii) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of a good faith dispute between such
Lender and the applicable Credit Party, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, Alternate Currency Loans
and Swingline Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Discount Range” has the meaning specified in Section 2.25(a).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of

 

12



--------------------------------------------------------------------------------

the scheduled Latest Maturity Date, (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Equity Interests referred to in (a) above, in each case at any time on
or prior to the date that is at least six (6) months after the scheduled Latest
Maturity Date, or (c) contains any repurchase obligation which may come into
effect prior to payment in full of all Obligations; provided, however, that any
Equity Interests that would not constitute Disqualified Equity Interests but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring on or prior to the
date that is at least six (6) months after the scheduled Latest Maturity Date
shall not constitute Disqualified Equity Interests if such Equity Interests
provide that the issuer thereof will not redeem any such Equity Interests
pursuant to such provisions prior to the repayment in full of the Obligations.

“Dollar Equivalent” means, as to any amount denominated in an Alternate Currency
as of any date of determination, the amount of dollars that would be required to
purchase the amount of such Alternate Currency based upon the Spot Selling Rate.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (a) the
original stated life of such Loans and (b) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the relevant Lenders and customary
consent fees paid generally to consenting Lenders.

“Electing Lender” has the meaning specified in Section 2.21(d)(ii).

“Embargoed Person” means any party that (a) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs or (b) is publicly
identified as prohibited from doing business with the United States under the
International Emergency Economic Powers Act, the Trading With the Enemy Act, or
any other Requirement of Law.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, regulating the
environment, preservation or reclamation of natural resources, pollution, the
management, release or threatened release of any Materials of Environmental
Concern or, to the extent relating to exposure or threat of exposure to
Materials of Environmental Concern, to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any

 

13



--------------------------------------------------------------------------------

contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided, that any promissory notes or debt
securities convertible into or exchangeable for Equity Interests of the Borrower
shall not constitute Equity Interests of the Borrower until such time as such
promissory notes or debt securities are converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” or “ €” means the single currency of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning specified in Section 7.01.

“Excess Amount” has the meaning specified in Section 2.11(g).

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) each Immaterial Subsidiary, (c) each Subsidiary that is
prohibited by applicable Requirement of Law from guaranteeing the Obligations,
(d) each Domestic Subsidiary (i) that is a Subsidiary of a Foreign Subsidiary
that is a controlled foreign corporation within the meaning of Section 957 of
the Code or (ii) that is treated as a disregarded entity for U.S. federal income
tax purposes if substantially all of its assets consist of the stock of one or
more Foreign Subsidiaries that are controlled foreign corporations within the

 

14



--------------------------------------------------------------------------------

meaning of Section 957 of the Code, and (e) each other Subsidiary with respect
to which, in the reasonable judgment of the Administrative Agent and the
Borrower (confirmed in writing by notice to the Borrower), the cost or other
consequences (including any adverse tax consequences) of providing a Guaranty
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located in which
it is doing business or in which it has a present or former connection (other
than a business or connection deemed to arise solely by virtue of the Loan
Documents or the Transactions), or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Non U.S.
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any U.S. Federal withholding Taxes resulting from any law in
effect (including FATCA) on the date such Non U.S. Lender becomes a party to
this Agreement (or designates a new lending office) or is attributable to such
Non U.S. Lender’s failure to comply with Section 2.17(f), except to the extent
that such Non U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.17(a), or (d) any U.S. Federal backup withholding Taxes imposed under
Section 3406 of the Code.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 2, 2007, among the Borrower, Bear Stearns Corporate Lending Inc., as
administrative agent, the lenders party thereto and the other agents party
thereto, as amended, restated, supplemented or otherwise modified to the date of
this Agreement.

“Existing Letters of Credit” has the meaning specified in Section 2.05(a).

“Existing Revolver Tranche” has the meaning specified in Section 2.21(b).

“Existing Term Loan Tranche” has the meaning specified in Section 2.21(a).

“Extended Revolving Commitments” has the meaning specified in Section 2.21(b).

“Extended Term Commitments” means one or more commitments hereunder to convert
Term Loans under an Existing Term Loan Tranche to Extended Term Loans of a given
Extension Series pursuant to an Extension Amendment.

“Extended Term Loans” has the meaning specified in Section 2.21(a).

“Extending Revolving Lender” has the meaning specified in Section 2.21(c).

“Extension” means any establishment of Extended Term Commitments and Extended
Term Loans or Extended Revolving Commitments pursuant to Section 2.21 and the
applicable Extension Amendment.

“Extension Amendment” has the meaning specified in Section 2.21(e).

“Extension Election” has the meaning specified in Section 2.21(c).

 

15



--------------------------------------------------------------------------------

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Term A Loans, the Incremental Term Loans, the Revolving
Credit Facility, a given Refinancing Series of Refinancing Term Loans, a given
Extension Series of Extended Term Loans, a given Extension Series of Extended
Revolving Commitments or the New Revolving Commitments, as the context may
require.

“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such assets) that would be negotiated
in an arm’s-length transaction for cash between a willing seller and a willing
and able buyer, neither of which is under any compulsion to complete the
transaction. Except as otherwise provided herein, Fair Market Value shall be
determined (i) in good faith by senior management of the Borrower or the
applicable Subsidiary if such decision involves a determination of Fair Market
Value equal to or less than $5,000,000, and (ii) in good faith by the board of
directors of the Borrower or the applicable Subsidiary if such decision involves
the determination of Fair Market Value in excess of $5,000,000; provided that
the Fair Market Value of any Equity Interests of a third party traded on a
national securities exchange or an inter-dealer quotation system that are being
sold by the Borrower or any Subsidiary shall be based on a volume weighted
average for a reasonable period of time prior to the consummation of the
applicable sale of such Equity Interests.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of Real Property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Flood Insurance” means, for any Real Property located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the

 

16



--------------------------------------------------------------------------------

full, unpaid balance of the Loans and any prior liens on the real property up to
the maximum policy limits set under the National Flood Insurance Program, or as
otherwise reasonably required by Agent, with deductibles not to exceed $50,000.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Alternate Currency Lender” has the meaning specified in
Section 2.20(a).

“Funded Alternate Currency Participation” means with respect to any
Participating Alternate Currency Lender relating to Alternate Currency Loans
funded by the Fronting Alternate Currency Lender, (a) the aggregate amount paid
by such Participating Alternate Currency Lender to the Fronting Alternate
Currency Lender pursuant to Section 2.20(b) of the Agreement in respect of such
Participating Alternate Currency Lender’s participation in the principal amount
of Alternate Currency Loans funded by Fronting Alternate Currency Lender minus
(b) the aggregate amount paid to such Participating Alternate Currency Lender by
the Fronting Alternate Currency Lender pursuant to Section 2.20(b) of this
Agreement in respect of its participation in the principal amount of Alternate
Currency Loans funded by the Fronting Alternate Currency Lender, excluding in
each case any payments made in respect of interest accrued on the Alternate
Currency Loans funded by the Fronting Alternate Currency Lender. The Fronting
Alternate Currency Lender’s Funded Alternate Currency Participation in any
Alternate Currency Loans funded by the Fronting Alternate Currency Lender shall
be equal to the outstanding principal amount of such Alternate Currency Loans
minus the total Funded Alternate Currency Participation of all other Lenders
therein.

“Funded Debt” means as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and the Basel Committee on Banking Supervision or any successor or similar
authority.

“Granting Lender” has the meaning specified in Section 9.04(e).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the

 

17



--------------------------------------------------------------------------------

payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such oblige
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”

“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
that together with its Subsidiaries on a consolidated basis during the twelve
(12) months preceding such date of determination, accounts for (or to which may
be attributed) $2,500,000 or less of the Consolidated EBITDA and the net book
value of all assets, of the Borrower and its Subsidiaries (determined on a
consolidated basis); provided, that at no time shall all of the Subsidiaries
that qualify as Immaterial Subsidiaries based on the foregoing parameters
account for (or to which may be attributed) more than $15,000,000 of the
Consolidated EBITDA or the net book value of all assets, of the Borrower and its
Subsidiaries. As of the Closing Date, the Immaterial Subsidiaries shall include
the entities set forth on Schedule 3.15(b), which schedule may be revised by the
Borrower from time to time concurrently with the delivery of its financial
statements pursuant to Section 5.01(a) and 5.01(b), which amended schedule shall
be effective upon delivery to the Administrative Agent so long as the
accompanying Compliance Certificate certifies calculations that reflect any
Subsidiary added to such Schedule complies with the terms of this definition and
Section 3.15(b).

“Incremental Amendment” has the meaning specified in Section 2.22(a).

“Incremental Term Lender” means any Term Lender providing and Incremental Term
Loan.

“Incremental Term Loans” has the meaning specified in Section 2.22(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or similar instruments, (c) all obligations of such Person upon
which interest charges are customarily paid, (d) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse, (e) all obligations
of such Person in respect of the deferred purchase price of property or services
(excluding (i) current accounts payable

 

18



--------------------------------------------------------------------------------

incurred in the ordinary course of business and (ii) other accounts payable
where the validity or amount thereof is being contested in good faith by
appropriate proceedings, and for which such Person has set aside on its books
adequate reserves with respect thereto in accordance with GAAP), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) for the purposes of Sections 6.02 and
7.01(f) only, net obligations of such Person under any Swap Agreement, (h) all
obligations of such Person in respect of Disqualified Equity Interests, (i) all
Capital Lease Obligations of such Person, (j) the maximum amount (after giving
effect to any prior drawings or reductions that may have been reimbursed) of all
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person, and (k) all Guarantees by such
Person in respect of the foregoing. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
May 25, 2011 relating to the Borrower and the Transactions, as amended,
supplemented or otherwise modified from time to time.

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing of a Revolving Loan or a Term Loan in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the applicable Maturity Date of any such Loan, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and the applicable
Maturity Date of any such Loan, and (c) with respect to any Swingline Loan, the
day that such Swingline Loan is required to be repaid.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of an outstanding

 

19



--------------------------------------------------------------------------------

Revolving Loan or Term Loan, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Investments” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested or, solely with respect to non-cash assets, the Fair
Market Value thereof (measured at the time made), without adjustment for
subsequent changes in the value of such Investment, net of any return
representing a return of capital or sale proceeds received with respect to such
Investment.

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A. in its capacity as the issuer
of Letters of Credit hereunder on and after the Closing Date, and its successors
in such capacity as provided in Section 2.05(i), and (b) Bank of America, N.A.,
solely with respect to Existing Letters of Credit. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Lead Arrangers” has the meaning specified in the preamble to this
Agreement.

“Judgment Currency” has the meaning specified in Section 9.15(a).

“Judgment Currency Conversion Date” has the meaning specified in
Section 9.15(a).

“Junior Financing” has the meaning specified in Section 6.09(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Commitment or any New
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

20



--------------------------------------------------------------------------------

“LC Fronting Fee” means a fronting fee payable by the Borrower to the Issuing
Bank in accordance with Section 2.12(b), at a rate or rates per annum separately
agreed upon between the Borrower and the Issuing Bank.

“Lender” means each Revolving Lender, Term Lender, the Fronting Alternate
Currency Lender, the Swingline Lender, each Person that shall become a party
hereto pursuant to a Refinancing Amendment, each New Revolving Commitment Lender
and each of their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including, without limitation, the Existing Letters of Credit.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) providing rate quotations comparable
to those currently provided on such page of such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits or Alternate Currency deposits, as
applicable, in the London interbank market) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
as the rate for dollar deposits or Alternate Currency deposits, as applicable,
with a maturity comparable to such Interest Period. In the event that such rate
is not available at such time for any reason, then the “LIBO Rate” with respect
to such Eurocurrency Borrowing for such Interest Period shall be the rate at
which dollar deposits or Alternate Currency deposits, as applicable, of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, judgment or other), charge, license,
sublicense or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capital Lease Obligations having
substantially the same economic effect as any of the foregoing); provided, that
in no event shall an operating lease in and of itself be deemed a Lien.

“Loan Documents” means this Agreement, the Issuer Documents, the Notes (if any),
the Security Documents, any Extension Amendments, any Incremental Amendments and
any Refinancing Amendments.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means, as the context may require, a Revolving Loan, a Term Loan, an
Alternate Currency Loan or a Swingline Loan (and shall include any Loans
contemplated by Sections 2.20, 2.21, 2.22 and 2.23).

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower and the
Subsidiaries, taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder or (c) the validity,
perfection or priority of the Administrative Agent’s Liens upon the Collateral.

 

21



--------------------------------------------------------------------------------

“Material Real Property” means any real property owned by any Loan Party with a
net book value in excess of $5,000,000.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, pollutants, chemicals, materials or wastes, defined or
regulated as such in or under any Environmental Law, including asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

“Maturity Date” means (a) with respect to the Revolving Credit Facility existing
on the Closing Date, the fifth anniversary of the Closing Date, (b) with respect
to the Term A Loans, the fifth anniversary of the Closing Date; provided that,
in each case, if any such day is not a Business Day, the Maturity Date shall be
the Business Day immediately preceding such day.

“Measurement Period” means at any date of determination, the most recent period
of four consecutive fiscal quarters of Borrower and its Subsidiaries for which
the Administrative Agent and the Lenders have received all of the financial
statements that are required to be delivered pursuant to Sections 5.01(a) and
5.01(b) and the Compliance Certificate required to be delivered under
Section 5.01(c), or for any period prior to the time any such statements are so
delivered pursuant to Section 5.01(a) or 5.01(b), the financial statements
delivered pursuant to Section 4.01(g).

“Modified Dutch Auction” has the meaning specified in Section 2.25(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust or any other document, creating and evidencing a Lien on a Mortgaged
Property, which shall be in a form reasonably satisfactory to the Administrative
Agent, in each case, with such schedules and including such provisions as shall
be necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law.

“Mortgage Policies” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of Real Property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments and reports, appraisals
required to comply with FIRREA and evidence regarding recording and payment of
fees, insurance premium and taxes) that the Administrative Agent may reasonably
request, to create, register, perfect, maintain, evidence the existence,
substance, form or validity of or enforce a valid lien on such parcel of Real
Property in favor of the Administrative Agent for the benefit of the Secured
Parties, subject only to Permitted Liens.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which the Borrower, any
Subsidiary or any ERISA Affiliate is then making or accruing an obligation to
make contributions; (b) to which the Borrower, any

 

22



--------------------------------------------------------------------------------

Subsidiary or any ERISA Affiliate has within the preceding five plan years made
contributions; or (c) with respect to which Borrower, any Subsidiary, or any
ERISA Affiliate could incur liability.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of Flood Insurance to cover Real
Property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, the cash proceeds received by the Borrower
or any of its Subsidiaries (including cash proceeds subsequently received (as
and when received by the Borrower or any of its Subsidiaries (for the avoidance
of doubt, amounts held in escrow are not received until such funds are released
to the Borrower or any of its Subsidiaries from escrow)) in respect of non-cash
consideration initially received) net of (i) out-of-pocket selling expenses
(including reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees); (ii) taxes or distributions paid or
estimated to be payable in connection therewith (it being understood that “Net
Cash Proceeds” shall include any reversal, recovery or overestimation of taxes
or distributions described in this subclause); (iii) in the case of any Asset
Sale by a non-Wholly-Owned Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (iii)) attributable
to minority interests and not available for distribution to or for the account
of any Loan Party as a result thereof, and (iv) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities (contingent or otherwise) associated with such
asset or assets and retained by any Loan Party after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (iv) at the time
of such reversal; and (v) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money which is
secured by a Lien on the properties sold in such Asset Sale (so long as such
Lien was permitted to encumber such properties under the Loan Documents at the
time of such sale) and which is repaid with such proceeds (other than any such
Indebtedness under the Loan Documents and Indebtedness assumed by the purchaser
of such properties);

(b) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event;
and

(c) with respect to any issuance or incurrence of Indebtedness by the Borrower
or any of its Subsidiaries, the cash proceeds thereof, net of customary fees,
commissions, costs and other expenses incurred in connection therewith, and the
net purchase price paid and received by the Borrower in respect of the Permitted
Call Spread Contracts that are entered into in connection with such incurrence
of Indebtedness.

“Net Equity Proceeds” means with respect to any issuance or sale of Equity
Interests in the Borrower, the cash proceeds received by the Borrower or any of
its Subsidiaries (including cash proceeds subsequently received (as and when
received by the Borrower or any of its Subsidiaries (for the avoidance of doubt,
amounts held in escrow are not received until such funds are released to the
Borrower or any of its Subsidiaries from escrow)) in respect of non-cash
consideration initially received) net of (i)

 

23



--------------------------------------------------------------------------------

out-of-pocket customary selling expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees);
and (ii) taxes or distributions paid or estimated to be payable in connection
therewith (it being understood that “Net Equity Proceeds” shall include any
reversal, recovery or overestimation of taxes or distributions described in this
subclause).

“New Revolving Amount” has the meaning specified in Section 2.21(d)(i).

“New Revolving Commitment Lenders” has the meaning specified in
Section 2.21(d)(i).

“New Revolving Commitment” has the meaning specified in Section 2.21(d)(i).

“Non-Electing Lender” has the meaning specified in Section 2.21(d)(ii).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Notes” has the meaning specified in Section 2.10(e).

“Obligations” means obligations of Borrower and the other Loan Parties from time
to time arising under or in respect of the due and punctual payment of (a) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (b) each payment required to be made
by Borrower and the other Loan Parties under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of LC Exposure,
interest thereon and obligations to provide cash collateral and (c) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents.

“Obligation Currency” has the meaning specified in Section 9.15(a).

“Officers’ Certificate” means a certificate executed by the chairman of the
board of directors (if an officer), the chief executive officer or the president
and one of the Financial Officers, each in his or her official (and not
individual) capacity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

 

24



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Loans
and Swing Line Loans on any date, the Dollar Equivalent thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans, Revolving
Loans (including any refinancing of outstanding LC Disbursements under Letters
of Credit or LC Credit Extensions as a Revolving Borrowing) and Swing Line
Loans, as the case may be, occurring on such date; and (b) with respect to any
LC Exposure on any date, the Dollar Equivalent thereof on such date after giving
effect to any related LC Credit Extension occurring on such date and any other
changes thereto as of such date, including as a result of any reimbursements of
outstanding LC Disbursements under related Letters of Credit (including any
refinancing of outstanding LC Disbursements under related Letters of Credit or
related LC Credit Extensions as a Revolving Borrowing) or any reductions in the
maximum amount available for drawing under related Letters of Credit taking
effect on such date.

“Parent” means, with respect to any Lender, the bank holding company (as defined
in Regulation Y of the Board), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Participant” has the meaning specified in Section 9.04(c).

“Participant Register” has the meaning specified in Section 9.04(c).

“Participating Alternate Currency Lender” has the meaning specified in
Section 2.20(a).

“Participating Member States” means the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Permitted Acquisitions” means any acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets or all of the Equity Interests of, or all or substantially all
of the assets constituting a business unit, line of business or a division of,
any Person; provided that (a) such acquisition was not effected pursuant to a
hostile offer by the acquirer or an Affiliate of the acquirer and, if such
acquisition is of all of the Equity Interests of another Person, the board of
directors of such Person shall have duly approved such acquisition;
(b) immediately prior to and after giving effect thereto, no Default shall have
occurred and be continuing or shall result therefrom; (c) such acquisition shall
be made in all material respects in accordance with all applicable Requirements
of Law and Contractual Obligations; and all material consents and approvals
required by applicable Requirement of Law and material Contractual Obligations
shall have been obtained; (d) to the extent required by the Collateral and
Guarantee Requirement and the Security Documents, the property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required by the Collateral and Guarantee
Requirement and the Security Documents, the Subsidiaries of such created or
acquired Subsidiary) shall be Guarantors and shall have complied with the
requirements of Section 5.10, within the times specified therein (for the
avoidance of doubt, this clause

 

25



--------------------------------------------------------------------------------

(d) shall not override any provisions of the Collateral and Guarantee
Requirement); (e) the Borrower and its Subsidiaries have a Consolidated Leverage
Ratio of no more than 3.25 to 1.0 immediately after giving effect to such
acquisition on a Pro Forma Basis for the most recently completed Measurement
Period; (f) the acquired property, assets, businesses or Person shall be a
business permitted under Section 6.15; and (g) if the amounts payable in
connection with such acquisition (including all transaction costs and all
Indebtedness, liabilities and contingent obligations incurred or assumed in
connection therewith or otherwise reflected in a consolidated balance sheet of
Borrower and the acquired entity) exceed $50,000,000, the Borrower shall have
delivered to the Administrative Agent, on behalf of the Lenders, no later than
five (5) Business Days after the date on which any such purchase or other
acquisition is consummated, a certificate of a Financial Officer, certifying
that all of the requirements set forth in clause (e) hereof have been satisfied
or will be satisfied on or prior to the consummation of such purchase or other
acquisition, together with a pro forma Compliance Certificate; provided that
(i) no more than $25,000,000 in the aggregate of such Permitted Acquisitions
shall consist of Investments in or by Excluded Subsidiaries or shall otherwise
not be subject to the Collateral and Guarantee Requirement and (ii) for purposes
of the foregoing clause (i), any earnout payment liability with respect to any
Permitted Acquisition shall be the projected value thereof, as of the date of
consummation of such Permitted Acquisition, as determined in good faith by
senior management of the Borrower and as set forth in such certificate of the
Borrower certifying as to such projected value delivered to the Administrative
Agent on or prior to the date of such Permitted Acquisition.

“Permitted Call Spread Contracts” means one or more Swap Agreements the net
effect of which allow the Borrower to hedge all or a portion of its obligations
relating to convertible or exchangeable debt securities of the Borrower which
may be settled in cash and\or shares of the Borrower; provided that the Borrower
is not permitted to make upon exercise of any such Swap Agreement, any net
payment in cash or Permitted Investments (other than payment of cash in lieu of
issuance of fractional shares) prior to the Latest Maturity Date.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) Liens arising from judgments or orders that do not constitute an Event of
Default under Section 7.01(j); an

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

26



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) securities issued or directly and fully and unconditionally guaranteed or
insured by the government of the United States of America or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government, in each case maturing
within one year from the date of acquisition thereof;

(b) securities that are issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
such date of acquisition, is rated at least “A-1” by S&P or “P-1” by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings generally;

(c) commercial paper maturing within one year from the date of acquisition
thereof and at such date of acquisition, rated at least “A-1” by S&P or “P-1” by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally;

(d) certificates of deposit, banker’s acceptances, domestic time deposits and
eurodollar time deposits maturing within one year from the date of acquisition
thereof and overnight bank deposits issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof or the District of Columbia or any U.S. Branch of a foreign bank
which has a combined capital and surplus and undivided profits of not less than
$250,000,000;

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clauses (a) through (c) above and
entered into with a financial institution satisfying the criteria described in
clause (d) above;

(f) securities that have stated maturities beyond three months but are priced
and traded as short-term investments due to the liquidity provided through the
interest rate reset mechanism of seven (7) to thirty-five (35) days;

(g) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated at least AAA by S&P or at least Aaa by Moody’s and (iii) have
portfolio assets of at least $1,000,000,000; and

(h) in the case of any Foreign Subsidiary, high quality, short term, liquid
investments made by such Foreign Subsidiary in the ordinary course of managing
its surplus cash positions in investments of at least comparable quality as
those described in clauses (a) through (g) above.

“Permitted Joint Venture” means a joint venture, in the form of a corporation,
limited liability company, business trust, joint venture, association, company
or partnership, entered into by the Borrower or any Subsidiaries which (a) is
primarily engaged in a line of business permitted under Section 6.15, (b)(i) if
the joint venture is a corporation, the Borrower or one or more of its
Subsidiaries or a combination thereof, directly or indirectly, own or control
50% or less of the total voting power of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof or (ii) if the joint venture is a partnership, limited
liability company, association or business entity other than a corporation, 50%
or less or the partnership or other similar

 

27



--------------------------------------------------------------------------------

ownership interests thereof is at the time owned or controlled, directly or
indirectly, by the Borrower or one or more Subsidiaries or a combination
thereof, and (c) by the terms of such joint venture’s governing documents, does
not require (i) the Borrower or any Subsidiary to make Investments in excess of
the amounts permitted under Section 6.08 or (ii) the Borrower or any Subsidiary
to incur Indebtedness in excess of the amounts permitted under Section 6.02.

“Permitted Liens” has the meaning specified in Section 6.03.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to (i) unpaid accrued interest and premiums thereon
(including tender premiums) plus fees and expenses (including upfront fees and
original issue discount) reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension, plus (ii) any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 6.02(e), such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 6.02(e),
immediately before and after giving effect thereto, no Default shall have
occurred and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Junior Financing, such modification,
refinancing, refunding, renewal or extension shall be subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (e) the terms and conditions
(excluding interest rate, premiums and fees and collateral) of any such
modified, refinanced, refunded, renewed or extended Indebtedness, taken as a
whole, shall not be materially less favorable to the Loan Parties, the
Administrative Agent, the Issuing Bank, the Swingline Lender or the Lenders than
the terms and conditions of the Indebtedness being modified, refinanced,
refunded, renewed or extended, (f) no additional collateral security shall be
provided therefor, and (g) the direct and contingent obligors with respect to
such Indebtedness are not changed.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 5.01.

“Pledged Equity Interests” has the meaning specified in the Security Agreement.

“Post-Effectiveness” has the meaning specified in Section 2.21(d)(ii).

“pounds,” “GBP” or “£” means lawful money of the United Kingdom.

“Pre-Effectiveness” has the meaning specified in Section 2.21(d)(ii).

 

28



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Pro Forma Basis” means, for purposes of calculating compliance of any
transaction with any provision hereof which refers to a Pro Forma Basis, that
the transaction in question shall be deemed to have occurred as of the first day
of the most recently completed Measurement Period on or prior to the date on
which financial statements are required to be delivered pursuant to Sections
5.01(a) and 5.01(b) and a Compliance Certificate is required to be delivered
under Section 5.01(c), or for the period prior to the time any such financial
statements are so delivered pursuant to Section 5.01(a) or 5.01(b), the
financial statements delivered pursuant to Section 4.01(g). In connection with
any calculation of the financial covenants set forth in Section 6.01 or
elsewhere, in each case upon giving effect to a transaction on a “Pro-Forma
Basis”, (a) any Indebtedness incurred by the Borrower or any of its Subsidiaries
in connection with such transaction (and any other transaction which has been
deemed to have occurred during the relevant four fiscal quarter period) shall be
deemed to have been incurred or repaid as the case may be as of the first day of
the relevant Measurement Period, (b) if any Indebtedness has a floating or
formula rate, then the rate of interest for such Indebtedness for the applicable
period for purposes of the calculations contemplated by this definition shall be
determined for existing Indebtedness by utilizing the rate which is in effect
with respect to such Indebtedness as at the relevant date of such calculations,
and for Indebtedness incurred in connection with such transaction, by utilizing
the rate which would be in effect with respect to such Indebtedness as at the
relevant date of such calculations, (c) income statement items (whether positive
or negative) attributable to all property acquired in such transaction or to the
Investment comprising such transaction, as applicable, shall be included as if
such transaction has occurred as of the first day of the relevant Measurement
Period, after giving effect to operating expense reductions for such period
related to the execution or termination of any contracts, the termination of any
personnel or the closing (or approval by the board of directors of the Borrower
of any closing) of any facility, as applicable, resulting from the Permitted
Acquisition which is being given pro forma effect that have been realized or for
which the steps necessary for realization have been taken or are reasonably
expected to be taken within twelve (12) months following any such Permitted
Acquisition, excluding transaction fees and costs associated with such
acquisition, and (d) such other pro-forma adjustments which would be permitted
or required by Regulations S-K and S-X under the Securities Act shall be taken
into account.

“Projections” has the meaning specified in Section 5.01(f).

“Properties” has the meaning specified in Section 3.07(a).

“Public Debt” means, collectively, Indebtedness under the Senior Notes, the
Senior Notes Indenture, the Senior Convertible Notes and the Senior Convertible
Notes Indenture.

“Public Lender” has the meaning specified in Section 5.01.

“Qualifying Term Loans” has the meaning specified in Section 2.25(b).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

29



--------------------------------------------------------------------------------

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Redemption Indebtedness” means any unsecured Indebtedness issued by a Loan
Party to current or former employees, officers or directors of the Borrower or
any Subsidiary to redeem the Equity Interests of such employees or officers to
the extent that (a) the principal amount of Redemption Indebtedness then being
issued, together with all cash payments to redeem such Equity Interests, does
not exceed the amount permitted by Section 6.02(h), and (b) the Borrower could
have incurred the amount of such Redemption Indebtedness as a Revolving Loan at
the time of the issuance thereof.

“Reference Date” has the meaning specified in the definition of “Available
Amount.”

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinanced Term Loans” has the meaning specified in Section 9.02(c).

“Refinancing” means the refinancing on the Closing Date of the Indebtedness
owing under the Existing Credit Agreement.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
the Borrower, the Administrative Agent, each Additional Refinancing Lender and
each Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.23.

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Lenders” means, at any time, any Lender that has a Refinancing
Term Commitment of a given Refinancing Series or a Refinancing Term Loan of a
given Refinancing Series at such time.

“Refinancing Term Loans” means one or more term loans hereunder that result from
a Refinancing Amendment.

“Register” has the meaning specified in Section 9.04(b)(iv).

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

30



--------------------------------------------------------------------------------

“Rejection Notice” has the meaning specified in Section 2.11(h).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Currency Equivalent” means the Dollar Equivalent or each Alternate
Currency Equivalent, as applicable.

“Replacement Term Loans” has the meaning specified in Section 9.02(c).

“Repurchase Amount” has the meaning specified in Section 2.25(a).

“Repurchase Notice” has the meaning specified in Section 2.25(a).

“Required Facility Lenders” means, with respect to any Facility on any date of
determination, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in LC Exposure, Swingline
Exposure and Alternate Currency Participations, as applicable, under such
Facility being deemed “held” by such Lender for purposes of this definition) and
(b) the aggregate unused Commitments under such Facility; provided that the
unused Commitments of, and the portion of the Total Outstandings under such
Facility held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Facility Lenders.

“Required Lenders” means, at any time, Lenders having Term Exposures, Revolving
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Term Exposures, Revolving Credit Exposures and the unused Revolving
Commitments at such time.

“Requirements of Law” means, collectively, any and all applicable requirements
of any Governmental Authority including any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes or case law.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any option, warrant
or other right to acquire any such Equity Interests in the Borrower (other than
any rights under any promissory notes or debt securities convertible into or
exchangeable for Equity Interests of the Borrower at any time prior to the date
any such promissory notes or debt securities are converted or exchanged into
Equity Interests), or any return of capital to the Borrower’s stockholders,
partners or members (or the equivalent Person’s thereof).

“Revaluation Date” means with respect to any Alternate Currency Loan, each of
the following: (a) each date of a Borrowing of a Alternate Currency Loan,
(b) each date of a continuation of a Alternate Currency Loan, and (c) such
additional dates as the Administrative Agent shall reasonably determine or the
Required Facility Lenders under the Revolving Credit Facility shall reasonably
require; provided that, in any event, a Revaluation Date shall occur not later
than six (6) months following the prior Revaluation Date with respect to such
Alternate Currency Loan or, if no Revaluation Date shall have yet occurred with
respect to such Alternate Currency Loan, not later than six (6) months following
the initial Borrowing of such Alternate Currency Loan.

 

31



--------------------------------------------------------------------------------

“Revolver Extension Request” has the meaning specified in Section 2.21(b).

“Revolver Extension Series” has the meaning specified in Section 2.21(b).

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit, Alternate Currency Loans and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Revolving Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Revolving Lender pursuant to Sections 2.19(b), 2.20(b), 2.21 and 9.04. The
initial amount of each Revolving Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Revolving Lender shall have assumed its Revolving Commitment, as applicable. The
initial aggregate amount of the Revolving Lenders’ Revolving Commitments is
$100,000,000, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement, including pursuant to any applicable Revolving
Commitment Increase.

“Revolving Commitment Increase” has the meaning specified in Section 2.22(a).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.22(b).

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans (for this purpose, using the Dollar Equivalent of each Alternate
Currency Loan then outstanding), and its Alternate Currency Participation, LC
Exposure and Swingline Exposure at such time. For purposes of this definition,
(x) the Dollar Equivalent amounts not denominated in dollars shall be used and
(y) the amount of Alternate Currency Loans made by the Fronting Alternate
Currency Lender at any time shall be reduced by the aggregate amount of
Alternate Currency Participations therein purchased by the other Lenders in such
Alternate Currency Loans pursuant to Section 2.20.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Commitments at such time.

“Revolving Lenders” means the Persons listed on Schedule 2.01 as Revolving
Lenders and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Revolving Lenders” includes the Swingline Lender.

“Revolving Loan” means a Revolving Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” has the meaning specified in Section 6.11.

“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment of all Swap Obligations and (c) the due and punctual payment of all
obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement entered into with
any Treasury Services Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
each Swap Bank and each Treasury Service Bank if within five (5) Business Days
of entering into such Swap

 

32



--------------------------------------------------------------------------------

Agreement or Treasury Services Agreement such Person executes and delivers to
the Administrative Agent a letter agreement in form and substance acceptable to
the Administrative Agent pursuant to which such person (i) appoints the
Administrative Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Article VIII, and Sections 9.03,
10.03 and 9.09 as if it were a Lender.

“Security Agreement” means the Guarantee and Collateral Agreement, dated as of
the date hereof, substantially in the form of Exhibit D among the Loan Parties
and Administrative Agent for the benefit of the Secured Parties.

“Security Agreement Collateral” means all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.10.

“Security Agreement Supplement” means an Assumption Agreement in the form of
Exhibit I to the Security Agreement.

“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Intellectual Property Security Agreements and each other security document
or pledge agreement delivered in accordance with applicable local or foreign law
to grant a valid, perfected security interest in any property as Collateral for
the Secured Obligations, and all UCC or other financing statements or
instruments of perfection required by this Agreement, the Security Agreement,
any Mortgage or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Security Agreement or any Mortgage and any other document or instrument
utilized to pledge or grant or purport to pledge or grant a security interest or
lien on any property as collateral for the Secured Obligations, including any
joinders, supplements and other agreements delivered pursuant to Section 5.10.

“Senior Note Indenture” means the Indenture dated as of January 28, 2011 entered
into by the Borrower and certain of its Subsidiaries in connection with the
issuance of the Senior Notes, together with all instruments and other agreements
entered into by the Borrower or such Subsidiaries in connection therewith, as
may be amended, waived or otherwise modified in accordance with the terms
thereof and hereof.

“Senior Notes” means the 6 5/8% Senior Notes due 2021 of the Borrower issued on
January 28, 2011 pursuant to the Senior Note Indenture, as may be amended,
waived or otherwise modified in accordance with the terms thereof and hereof.

“Senior Convertible Notes” means the Senior Convertible Discount Notes due 2033,
issued by the Borrower pursuant to the Senior Convertible Notes Indenture in the
original aggregate principal amount of $239,794,000, as may be amended, waived
or otherwise modified in accordance with the terms thereof and hereof.

“Senior Convertible Notes Indenture” means the Indenture dated May 22, 2003
entered into by the Borrower and certain of its Subsidiaries in connection with
the issuance of the Senior Convertible Notes, together with all instruments and
other agreements entered into by the Borrower or such Subsidiaries in connection
therewith, as may be amended, waived or otherwise modified in accordance with
the terms thereof and hereof.

“Shared Mail Business” means the Borrower’s business division and reporting
segment (formerly known as ADVO, Inc.) that provides targeting, distribution and
delivery services to customers

 

33



--------------------------------------------------------------------------------

for printed advertising inserts and other advertisements in a shared or
cooperative manner via the United States Post Office on a saturation basis.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 9.04(e).

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Spot Selling Rate” means with respect to any Alternate Currency, (x) the spot
exchange rate as shown in the Wall Street Journal on the date which is one
Business Day prior to any such determination (or on such other basis as is
satisfactory to the Administrative Agent) or (y) if the provisions of the
foregoing clause (x) are not applicable, the spot selling rate at which the
Administrative Agent offers to sell such Alternate Currency for dollars in the
London foreign exchange market at approximately 11:00 a.m. London time on such
date for delivery two (2) Business Days later.

“State of Registration” means the United States of America.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

34



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies (including any foreign exchange
contract), commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Bank” means any Person that is an Administrative Agent, a Lender, or an
Affiliate of any of the foregoing at the time it enters into a Swap Agreement,
in its capacity as a party thereto, whether or not such Person subsequently
ceases to be an Administrative Agent, a Lender or an Affiliate of any of the
foregoing.

“Swap Obligations” means obligations under or with respect to Swap Agreements
with a Swap Bank permitted under Section 6.12 hereof and designated by the
Borrower in writing to the Administrative Agent as “Swap Obligations”, but
excluding any obligations under Permitted Call Spread Contracts.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the aggregate of the Revolving Commitments. The Swingline Sublimit is part
of, and not in addition to, the Revolving Commitments.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in euro.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term A Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make Term A Loans, expressed as an amount representing the
maximum aggregate amount of such Term Lender’s Term Exposure hereunder, as
reduced or increased from time to time pursuant to assignments by or to such
Term Lender pursuant to Sections 2.19(b), 2.20(b) and 9.04. The initial amount
of each Term Lender’s Term A Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Term Lender shall have assumed
its Term A Commitment, as applicable. The initial aggregate amount of the Term A
Lenders’ Term A Commitments is $300,000,000.

 

35



--------------------------------------------------------------------------------

“Term A Lenders” means the Persons listed on Schedule 2.01 as Term A Lenders and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“Term A Loan” means a Term A Loan made pursuant to Section 2.01(b).

“Term A Loan Repayment Date” has the meaning specified in Section 2.08.

“Term Commitment” means any Term A Commitment, Refinancing Term Commitment or
Extended Term Commitment, as applicable.

“Term Exposure” means, with respect to any Term Lender at any time, the sum of
the outstanding principal amount of such Term Lender’s Term Loans at such time.

“Term Lender” means any Term A Lender, Incremental Term Lender, Refinancing Term
Lender or Extending Term Lender, as applicable.

“Term Loan” means any Term A Loan, Incremental Term Loan or Extending Term Loan,
as applicable.

“Term Loan Extension Request” has the meaning specified in Section 2.21(a).

“Term Loan Extension Series” has the meaning specified in Section 2.21(a).

“Term Loan Repurchase” has the meaning specified in Section 2.25(a).

“Threshold Amount” means $50,000,000.

“Total Tangible Net Assets” means the total tangible net assets of the Borrower
and the Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of the Borrower delivered pursuant to Section 5.01(a) or 5.01(b)
or, for the period prior to the time any such statements are so delivered
pursuant to Section 5.01(a) or 5.01(b), the pro forma financial statements
delivered pursuant to Section 4.01(g).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
LC Exposure.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the
issuance of Letters of Credit and the use of the proceeds of the Loans.

“Treasury Services Agreement” means any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Treasury Services Bank” means any Person that is an Administrative Agent, a
Lender, or an Affiliate of any of the foregoing at the time it enters into a
Treasury Services Agreement, in its capacity as a party thereto, whether or not
such Person subsequently ceases to be an Administrative Agent, a Lender or an
Affiliate of any of the foregoing.

“Treasury Services Obligations” means obligations under or with respect to
Treasury Services Agreements with a Treasury Services Bank and designated by the
Borrower in writing to the Administrative Agent as “Treasury Services
Obligations”.

 

36



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

“Unfunded Alternate Currency Participation” means, in respect of any
Participating Alternate Currency Lender’s Alternate Currency Participation in an
Alternate Currency Revolving Loan of the Fronting Alternate Currency Lender, the
outstanding principal amount of such Alternate Currency Participation minus the
amount of such Participating Alternate Currency Lender’s Funded Alternate
Currency Participation in such Alternate Currency Revolving Loan.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning specified in Section 2.17(f)(ii)(D)(2).

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes”

 

37



--------------------------------------------------------------------------------

and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that
notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under any financial
accounting standard to value any indebtedness or other liabilities of the
Borrower or any of its Subsidiaries at “fair value”, as defined therein. If at
any time any change in GAAP would affect the computation of any financial ratio
or financial requirement set forth in any Loan Document, and either the Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Borrower, the Administrative Agent, the
Issuing Bank, the Swingline Lender and the Required Lenders); provided that,
until so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent financial statements and other documents
required under this Agreement.

SECTION 1.05. Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Selling Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent of Credit
Extensions and Outstanding Amounts denominated in Alternate Currencies. Such
Spot Selling Rates shall become effective as of such Revaluation Date and shall
be the Spot Selling Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial ratios hereunder or except as otherwise provided herein,
the applicable amount of any currency (other than dollars) for purposes of the
Loan Documents shall be such Dollar Equivalent as so determined by the
Administrative Agent.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan, an amount, such as a required
minimum or multiple amount, is expressed in dollars, but such Borrowing or
Eurocurrency Loan is denominated in an Alternate Currency, such amount shall be
the relevant Alternate Currency Equivalent of such dollar amount (rounded to the
nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent.

(c) Notwithstanding the foregoing, for purposes of determining compliance with
Sections 6.02, 6.03 and 6.08 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred; provided that, for the

 

38



--------------------------------------------------------------------------------

avoidance of doubt, the foregoing provisions of this Section 1.05 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(d) For purposes of determining compliance with the Consolidated Leverage Ratio
and the Consolidated Interest Coverage Ratio, the equivalent in dollars of any
amount denominated in a currency other than dollars will be converted to dollars
(i) with respect to income statement items, in a manner consistent with that
used in calculating Consolidated Net Income in the Borrower’s latest financial
statements delivered pursuant to Section 5.01(a) or 5.01(b) and (ii) with
respect to balance sheet items, in a manner consistent with that used in
calculating balance sheet items in the Borrower’s latest financial statements
delivered pursuant to Section 5.01(a) or 5.01(b) and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Agreements for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
Equivalent of such Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. All Revolving Loans shall be denominated in dollars; provided,
however, the Borrower may elect, by notice from Borrower to the Administrative
Agent in accordance with the procedures set forth in Section 2.20 below, to
borrow Revolving Loans in one or more Alternate Currencies up to $15,000,000 at
any time outstanding.

(b) Term A Loans. Subject to the terms and conditions set forth herein, each
Term A Lender agrees to make a Term A Loan to the Borrower on the Closing Date
in dollars in the principal amount not to exceed its Term A Commitment. Amounts
paid or prepaid in respect of Term A Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than Swingline Loans)
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Revolving Lender to make any Loan required to be made by it shall not relieve
any other Lender of its obligations hereunder; provided that the Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

39



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Latest
Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request in writing (a) in the case
of a Eurocurrency Borrowing in dollars, not later than 1:00 p.m., New York City
time, three (3) Business Days before the date of the proposed Borrowing, (b) in
the case of a Eurocurrency Borrowing in an Alternate Currency, not later than
11:00 a.m., London, England time, four (4) Business Days before the date of the
proposed Borrowing, and (c) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 12:00 noon, New York City time, on
the date of the proposed Borrowing or (c) in the case of Alternate Currency
Loans, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and made by hand delivery or telecopy to the Administrative Agent of
a written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be of Revolving Loans or Term Loans,
and, if a Term Loan, what Class of Term Loan;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06(a);

(vii) that the conditions set forth in Sections 4.02(a) and (b) have been
satisfied as of the date of the notice; and

 

40



--------------------------------------------------------------------------------

(viii) in the case of Eurocurrency Loans in an Alternate Currency, the Alternate
Currency for such Revolving Loans.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (ii) the sum of the total Revolving Credit Exposures
exceeding the total Revolving Commitments; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by in writing, not later than 3:00 p.m., New York City
time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Revolving Loans made by such Revolving
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a

 

41



--------------------------------------------------------------------------------

Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General. On the Closing Date, the Letters
of Credit outstanding under (and as defined in) the Existing Credit Agreement
having a stated amount of $10,988,000 and will automatically, without any action
on the part of any Person, be continued and ratified as Letters of Credit issued
hereunder on the Closing Date for the account of the Borrower (such Letters of
Credit, the “Existing Letters of Credit”). Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit in
dollars for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; provided that no Existing Letter of Credit shall be amended, extended
or renewed. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the total Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is one
year following the Maturity Date; provided that any Letters of Credit
outstanding after the Maturity Date (A) are cash collateralized in accordance
with Section 2.05(j), or (B) are backstopped by letters of credit issued in
favor of the Administrative Agent to reimburse payments of drafts drawn down
under such outstanding Letters of Credit, which letters of credit shall be in
amounts, with terms and conditions and from issuers, in each case, reasonably
satisfactory to the Administrative Agent and the Issuing Bank.

 

42



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 11:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.01(a) or 2.04 that such payment be financed with an
ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Revolving Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that the Revolving Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Revolving Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Revolving Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented

 

43



--------------------------------------------------------------------------------

under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Administrative
Agent, the Revolving Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower in writing of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section 2.05, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section 2.05 to reimburse the Issuing
Bank shall be for the account of such Revolving Lender to the extent of such
payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).

 

44



--------------------------------------------------------------------------------

From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the
Revolving Loans has been accelerated, Required Facility Lenders under the
Revolving Credit Facility) demanding the deposit of cash collateral pursuant to
this paragraph, (ii) any Letters of Credit are outstanding on the Maturity Date,
or (iii) required pursuant to Section 2.11(c), in each case, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to 105% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon (or, if required by Section 2.11(c), an amount in cash
equal necessary to remove any such excess, plus any accrued and unpaid interest
thereon); provided that, with respect to the foregoing clause (i) the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Sections 7.01(g), 7.01(h) or 7.01(i). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Required
Facility Lenders under the Revolving Credit Facility), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time (or 12:00 Noon,
London time, with respect to Alternate Currency Loans), to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank. The funding of all Revolving Loans
which are denominated in an Alternate Currency shall also be subject to the
provisions of Section 2.20.

 

45



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Borrowings consisting of Alternate Currency Loans may not be
converted to a different Type.

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election in writing by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such Interest Election Request shall
be irrevocable and shall be delivered by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) (the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”;

 

46



--------------------------------------------------------------------------------

(v) that the conditions set forth in Sections 4.02 have been satisfied as of the
date of the notice; and

(vi) in the case of a Borrowing consisting of Alternate Currency Loans, the
Alternate Currency of such Borrowing.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto, except for Eurocurrency Borrowings
consisting of Alternate Currency Loans.

SECTION 2.08. Amortization of Term Borrowings. The Borrower shall pay to the
Administrative Agent, for the account of the Term A Lenders, on the dates set
forth in the chart below, or if any such date is not a Business Day, on the
immediately preceding Business Day (each such date, a “Term A Loan Repayment
Date”), a principal amount of the Term A Loans equal to the amount set forth on
chart below for such date (as adjusted from time to time pursuant to
Section 2.11(g)), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment. To the
extent not previously paid, all Term A Loans shall be due and payable on the
Maturity Date.

 

Date

   Term A  Loan
Amount  

September 30, 2011

   $ 3,750,000   

December 31, 2011

   $ 3,750,000   

March 31, 2012

   $ 3,750,000   

June 30, 2012

   $ 3,750,000   

September 30, 2012

   $ 3,750,000   

December 31, 2012

   $ 3,750,000   

March 31, 2013

   $ 3,750,000   

June 30, 2013

   $ 3,750,000   

September 30, 2013

   $ 7,500,000   

December 31, 2013

   $ 7,500,000   

 

47



--------------------------------------------------------------------------------

Date

   Term A  Loan
Amount  

March 31, 2014

   $ 7,500,000   

June 30, 2014

   $ 7,500,000   

September 30, 2014

   $ 11,250,000   

December 31, 2014

   $ 11,250,000   

March 31, 2015

   $ 11,250,000   

June 30, 2015

   $ 11,250,000   

September 30, 2015

   $ 11,250,000   

December 31, 2015

   $ 11,250,000   

March 31, 2016

   $ 11,250,000   

June 27, 2016

   $ 161,250,000   

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11(c), the sum of the Revolving
Credit Exposures would exceed the total Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders of such Class
in accordance with their respective Commitments. If, after giving effect to any
reduction of the Revolving Commitments, the Swingline Sublimit exceeds the
amount of the Revolving Credit Facility, such Swingline Sublimit shall be
automatically reduced by the amount of such excess. Except as provided above,
the amount of any such Revolving Commitment reduction shall not be applied to
the Swingline Sublimit unless otherwise specified by the Borrower.

(d) The Term Commitment of each Term A Lender was automatically and permanently
reduced to $0 upon the making of such Term A Lenders Term A Loans pursuant to
Section 2.01(b).

 

48



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Term A Lender, the principal amount of each Term A Loan of such Term A
Lender as provided in Section 2.08, (ii) to the Administrative Agent for the
account of each Revolving Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date, and (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two (2) Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans then outstanding. The
Borrower agrees to repay all outstanding Revolving Loans in dollars (with
respect to Revolving Loans made in dollars) or in the applicable Alternate
Currency (with respect to Alternate Currency Loans), in any case on the Maturity
Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent (collectively, the “Notes”). Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.11. Optional and Mandatory Prepayment of Loans. (a) The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part (in dollars, or in the applicable Alternate Currency, with
respect to Alternate Currency Loans), subject to prior notice in accordance with
paragraph (b) of this Section 2.11.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) in writing of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 11:00 a.m., New York City time, three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment, (iii) in the case of prepayment of a Swingline Loan, not later than
12:00 noon, New York City time, on the date of prepayment or (iv) in the case of
prepayment of a Alternate Currency Borrowing, not later than 11:00 a.m., New
York City time, four (4) Business Days before the date of prepayment. Each such
notice shall

 

49



--------------------------------------------------------------------------------

be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing; provided that
each prepayment of Term Loans pursuant to Section 2.11(a) shall be applied pro
rata to each Class of Term Loans (based upon the then outstanding principal
amounts of the respective Classes of Term Loans) and to the remaining
installments of each Class in direct order of maturity; provided further that
(x) in the case of a voluntary prepayment of Term Loans pursuant to
Section 2.11(a), in lieu of such application on a pro rata basis to each Class
of Term Loans, at any time the Borrower may, at its option, direct that such
prepayment be applied (in which case it shall be applied) (A) first, to then
outstanding Term A Loans until all then outstanding Term A Loans have been
repaid in full, and (B) thereafter, to the successive Class or Classes of Term
Loans with the then next earliest Maturity Date (ratably among such Classes, if
multiple Classes exist with the same Maturity Date), until all such Term Loans
have been repaid in full, and so on, and (y) it is understood and agreed that
this proviso may be modified as expressly provided in Sections 2.21 and 2.23 in
connection with an Extension Amendment or a Refinancing Amendment, as the case
may be. Each such notice shall specify the date and amount of such prepayment
and the Class(es) and Type(s) of Loans to be prepaid and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

(c) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, the
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Borrowings and all outstanding Swingline Loans and replace
all outstanding Letters of Credit or cash collateralize all outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.05(j).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Borrower and the Revolving Lenders of the sum of the
Revolving Credit Exposures after giving effect thereto and (y) if the sum of the
Revolving Credit Exposures would exceed the aggregate amount of Revolving
Commitments after giving effect to such reduction, then the Borrower shall, on
the date of such reduction, first, repay or prepay Swingline Loans, second,
repay or prepay Revolving Borrowings and third, replace outstanding Letters of
Credit or cash collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.05(j), in an aggregate amount sufficient
to eliminate such excess.

(iii) In the event that the sum of all Revolving Lenders’ Revolving Credit
Exposures exceeds the Revolving Commitments then in effect (including on any
date on which Dollar Equivalents are determined pursuant to Section 9.17), the
Borrower shall, without notice or demand, immediately first, repay or prepay
Swingline Loans, second, repay or prepay Revolving Borrowings, and third,
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.05(j), in an
aggregate amount sufficient to eliminate such excess.

 

50



--------------------------------------------------------------------------------

(iv) In the event that the aggregate LC Exposure exceeds $50,000,000, the
Borrower shall, without notice or demand, immediately replace outstanding
Letters of Credit or cash collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.05(j), in an aggregate
amount sufficient to eliminate such excess.

(v) In the event that the aggregate Swingline Exposure exceeds the Swingline
Sublimit, the Borrower shall, without notice or demand, immediately repay or
prepay Swingline Loans in an aggregate amount sufficient to eliminate such
excess.

(vi) In the event that the aggregate Dollar Equivalent of Alternate Currency
Loans exceeds $15,000,000, the Borrower shall, without notice or demand,
immediately repay or prepay Alternate Currency Loans in an aggregate amount
sufficient to eliminate such excess.

(d) Asset Sales. Not later than five (5) Business Days following the receipt of
any Net Cash Proceeds of any Asset Sale by the Borrower or any of its
Subsidiaries, the Borrower shall make prepayments in an aggregate amount equal
to 100% of such Net Cash Proceeds; provided that:

(i) no such prepayment shall be required under this Section 2.11(d) with respect
to Net Cash Proceeds to the extent that such Net Cash Proceeds (A) result from
any Asset Sale permitted by Sections 6.05(a), 6.05(b), 6.05(c), 6.05(e), 6.05(f)
(other than with respect to Section 6.04(iv)), 6.05(h)(i), 6.05(h)(iii),
6.05(i), 6.05(j), 6.05(m) and 6.05(p), (B) result from the disposition of
property which constitutes a Casualty Event, or (C) do not exceed $5,000,000 in
any fiscal year of the Borrower (it being understood that the maximum amount of
Asset Sales permitted by this clause (C) and Section 6.05(m) are additive for
purposes of this Section 2.11(d)(i)); and

(ii) so long as no Default shall have occurred and be continuing or shall arise
therefrom, such proceeds shall not be required to be so applied on such date to
the extent that Borrower shall have delivered an Officers’ Certificate to the
Administrative Agent on or prior to such date stating that such Net Cash
Proceeds (or a portion thereof), in the good faith judgment of senior management
of the Borrower, are intended to be reinvested in assets useful for the business
of the Borrower or any other Loan Party within 12 months following the receipt
of such Net Cash Proceeds (which Officers’ Certificate shall set forth the
estimates of the proceeds to be so expended); provided that if all or any
portion of such Net Cash Proceeds is not so reinvested within such 12-month
period (or if committed to be reinvested within such 12-month period, have not
been applied within 180 days of the end of such 12-month period) or if at any
time prior thereto senior management of the Borrower determines that any such
Net Cash Proceeds are no longer intended or cannot be so reinvested, such unused
portion shall be applied on the last day of such period or the date of such
determination as a mandatory prepayment as provided in this Section 2.11(d);
provided, further, that if the property subject to such Asset Sale constituted
Collateral, then all property purchased with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security Documents in favor of the Administrative Agent, for its benefit and for
the benefit of the other Secured Parties in accordance with Section 5.10.

(e) Casualty Events. Not later than five (5) Business Days following the receipt
of any Net Cash Proceeds from a Casualty Event by the Borrower or any of its
Subsidiaries in excess of $5,000,000 in any fiscal year, the Borrower shall make
prepayments in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided that so long as no Default shall have occurred and be continuing or
arise therefrom, such proceeds shall not be required to be so applied on such
date to the extent that Borrower shall have delivered an Officers’ Certificate
to the Administrative Agent on or prior

 

51



--------------------------------------------------------------------------------

to such date stating that such Net Cash Proceeds (or a portion thereof), in the
good faith judgment of senior management of the Borrower, are intended to be
used to repair, replace or restore any property in respect of which such Net
Cash Proceeds were paid or to reinvest in other assets useful for the business
of the Borrower or any other Loan Party, no later than 12 months following the
date of receipt of such proceeds; provided further, that if all or any portion
of such Net Cash Proceeds is not so reinvested within such 12-month period (or
if committed to be reinvested within such 12-month period, have not been applied
within 180 days of the end of such 12-month period) or if at any time prior
thereto senior management of the Borrower determines that any such any such Net
Cash Proceeds are no longer intended or cannot be so reinvested, such unused
portion shall be applied on the last day of such period or the date of such
determination as a mandatory prepayment as provided in this Section 2.11(e);
provided still further, that if the property subject to such Casualty Event
constituted Collateral under the Security Documents, then all property purchased
with the Net Cash Proceeds thereof pursuant to this subsection shall be made
subject to the Lien of the applicable Security Documents in favor of the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Section 5.10.

(f) Issuance of Indebtedness.

(i) Not later than one (1) Business Day following the receipt of any Net Cash
Proceeds of any Indebtedness issued or incurred after the Closing Date (other
than as permitted by Section 6.02 (excluding Section 6.02(v))) by the Borrower
or any of its Subsidiaries, the Borrower shall make prepayments in accordance
with Section 2.11(g) in an aggregate amount equal to 100% of such Net Cash
Proceeds.

(ii) If the Borrower incurs or issues any Credit Agreement Refinancing
Indebtedness, the Borrower shall, substantially contemporaneously with such
incurrence or issuance, prepay Term Loans in an aggregate Dollar Amount equal to
100% of the Net Cash Proceeds of such issuance. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower may rescind or amend any
notice of prepayment under this Section 2.11(f)(ii) if such prepayment would
have resulted from an issuance of Credit Agreement Refinancing Indebtedness,
which issuance shall not be consummated or shall otherwise be delayed.

(g) Application of Prepayments. Mandatory prepayments shall be applied first pro
rata to each Class of Term Loans outstanding (based upon the then outstanding
principal amounts of the respective Classes of Term Loans) and, after the Term
Loans outstanding have been prepaid in full, then, to the Revolving Loans
outstanding, without any reduction of the Revolving Commitments. Any prepayments
of Term Loans pursuant to Section 2.11(a) shall be applied to reduce scheduled
repayments required under Section 2.08, pro rata based on the aggregate
principal amount of such scheduled repayments. Any prepayments of Term Loans
pursuant to Sections 2.11(d), 2.11(e) or 2.11(f) shall be applied on a pro rata
basis among the repayments remaining to be made on each other Term Loan
Repayment Date. Amounts to be applied pursuant to this Section 2.11(g) to the
prepayment of Term Loans and Revolving Loans shall be applied, as applicable,
first, to reduce outstanding ABR Term Loans and, then, ABR Revolving Loans. Any
amounts remaining after each such application shall be applied to prepay
Eurocurrency Term Loans or Eurocurrency Revolving Loans, as applicable.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.11(g) shall be in excess of the amount of the ABR Loans at
the time outstanding (an “Excess Amount”), only the portion of the amount of
such prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the Excess Amount shall be
either (i) deposited in an escrow account on terms satisfactory to the
Administrative Agent and applied to the prepayment of Eurocurrency Loans on the
last day of the then next-expiring Interest Period for Eurocurrency Loans;
provided that (A) interest in respect of such Excess Amount shall continue to
accrue thereon at the rate provided hereunder for the Loans which such Excess
Amount is intended to repay until such Excess

 

52



--------------------------------------------------------------------------------

Amount shall have been used in full to repay such Loans and (B) at any time
while a Default has occurred and is continuing, the Administrative Agent may,
and upon written direction from the Required Lenders shall, apply any or all
proceeds then on deposit to the payment of such Loans in an amount equal to such
Excess Amount or (ii) prepaid immediately, together with any amounts owing to
the Lenders under Section 2.16.

(h) Declined Prepayments. The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to Sections 2.11(d) and 2.11(e) at least three (3) Business Days prior to the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Term Lender of
the contents of the Borrower’s prepayment notice and of such Term Lender’s pro
rata share of the prepayment. Each Term Lender may reject all or a portion of
its pro rata share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to
Sections 2.11(d) and 2.11(e) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.
(New York time) one Business Day after the date of such Term Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory prepayment of Term Loans. Any Declined
Proceeds shall be offered to the Term Lenders not so declining such prepayment
on a pro rata basis in accordance with the Dollar Amounts of the Term Loans of
such Lender (with such non-declining Term Lenders having the right to decline
any prepayment with Declined Proceeds at the time and in the manner specified by
the Administrative Agent). To the extent such non-declining Term Lenders elect
to decline their pro rata share of such Declined Proceeds, any Declined Proceeds
remaining thereafter shall be retained by the Borrower.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily unused amount of the Revolving
Commitment of such Revolving Lender during the period from and including the
Closing Date to but excluding the date on which such Revolving Commitment
terminates; provided that, if such Revolving Lender continues to have any
Revolving Credit Exposure after its Revolving Commitment terminates, then such
commitment fee shall continue to accrue on the average daily unused amount of
such Revolving Lender’s Revolving Credit Exposure from and including the date on
which its Revolving Commitment terminates to but excluding the date on which
such Revolving Lender ceases to have any Revolving Credit Exposure. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments expire or terminate, commencing on the first such date to occur
after the date hereof; provided that any commitment fees accruing after the date
on which the Revolving Commitments terminate shall be payable on demand. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees with respect
to Revolving Commitments, a Revolving Commitment of a Revolving Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Revolving Lender
shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Loans on the average
daily amount of such Revolving Lender’s LC Exposure (excluding any portion

 

53



--------------------------------------------------------------------------------

thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Revolving Lender ceases to have any LC Exposure, and (ii) to the Issuing
Bank a LC Fronting Fee accruing on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Commitments and the date on which there ceases
to be any LC Exposure, as well as the Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and the LC Fronting Fee shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest in the
case of a Eurocurrency Loan, at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base

 

54



--------------------------------------------------------------------------------

Rate is based on the Prime Rate shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f) All interest paid or payable pursuant to this Section 2.13 shall be paid in
the Approved Currency in which the Loan giving rise to such interest is
denominated.

SECTION 2.14. Alternate Rate of Interest; Illegality. If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders in writing as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

(c) If any Lender reasonably determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to the Adjusted LIBO Rate (whether
denominated in dollars or an Alternate Currency), or to determine or charge
interest rates based upon the Adjusted LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, dollars or any Alternate Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Loans or to convert ABR Loans to Eurocurrency
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining ABR Loans the interest rate on which is determined
by reference to the Adjusted LIBO Rate component of the Alternate Base Rate, the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Adjusted LIBO Rate component of the Alternate Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or convert all Eurocurrency Loans of such
Lender to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans and (y) if such notice asserts the illegality of such Lender
determining or charging

 

55



--------------------------------------------------------------------------------

interest rates based upon the Adjusted LIBO Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Adjusted LIBO Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Adjusted LIBO Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient (as determined in such Lender or other
Recipient’s good faith discretion) of making or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender, the Issuing Bank or such other Recipient of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Bank or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender, the Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines (in its good faith discretion)
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

 

56



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits (or deposits of an Alternate Currency) of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Withholding of Taxes; Gross-Up. (a) Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by any law. If any Withholding Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, if any, a
copy of the return reporting such payment, if any, or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

57



--------------------------------------------------------------------------------

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within ten
(10) days after the Recipient delivers to any Loan Party a certificate stating
the amount of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.17(f). If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within ten
(10) days after such expiration, obsolescence or inaccuracy) notify the Borrower
and the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

 

58



--------------------------------------------------------------------------------

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit E (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

59



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars, except for
payments of Alternate Currency Loans, which shall by made in the applicable
Alternate Currency in which such Alternate Currency Loan was made.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Loans, Alternate Currency Participation or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term

 

60



--------------------------------------------------------------------------------

Loans, Revolving Loans, Alternate Currency Participation and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans, Revolving Loans, Alternate Currency Participations and participations in
LC Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans, Revolving Loans, Alternate Currency Participations
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or 2.05(e), 2.06(a), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Fronting Alternate Currency Lender, the Swingline
Lender or the Issuing Bank to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or if any Lender determines that
it is unlawful for it to make, maintain or fund Eurocurrency Loans pursuant to
Section 2.14(c), then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and

 

61



--------------------------------------------------------------------------------

would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, if Borrower
exercises its replacement rights under Section 9.02(c), or if any Lender becomes
a Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, Alternate Currency Participations and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. Alternate Currency Loans; Intra-Lender Issues.

(a) Alternate Currency Participations. Notwithstanding anything to the contrary
contained herein, all Alternate Currency Loans shall be made solely by the
Revolving Lenders with Alternate Currency Funding Capacity, on a pro rata basis
in accordance with the Applicable Percentage hereunder. Each Revolving Lender
that does not have Alternate Currency Funding Capacity (in each case, a
“Participating Alternate Currency Lender”), shall irrevocably and
unconditionally purchase and acquire from JPMorgan Chase Bank, N.A., in its
capacity as the sole fronting bank, (such Lender hereinafter referred to as the
“Fronting Alternative Currency Lender”), and shall be deemed to irrevocably and
unconditionally purchase and acquire from the Fronting Alternate Currency
Lender, and the Fronting Alternate Currency Lender shall sell and be deemed to
sell to each such Participating Alternate Currency Lender, without recourse or
any representation or warranty whatsoever, an undivided interest and
participation (an “Alternate Currency Participation”) in each Alternate Currency
Revolving Loan funded by the Fronting Alternate Currency Lender in an amount
equal to such Participating Alternate Currency Lender’s Applicable Percentage of
such Alternate Currency Revolving Loan. Such purchase and sale of an Alternate
Currency Participation shall be deemed to occur automatically upon the making of
an Alternate Currency Revolving Loan by the Fronting Alternate Currency Lender,
without any further notice to any Participating Alternate Currency Lender. The
purchase price payable by each Participating Alternate Currency Lender to the
Fronting Alternate Currency Lender for each Alternate Currency Participation
purchased by it from the Fronting Alternate Currency Lender shall be equal to
100% of the principal amount of such Alternate Currency Participation (i.e., the
product of (i) the amount of the relevant Alternate Currency Revolving Loan and
(ii) such Participating Alternate Currency Lender’s Applicable Percentage), and
such purchase price shall be payable by each Participating Alternate Currency
Lender to the Fronting Alternate Currency Lender in accordance with the
settlement procedure set forth in Section 2.20(b) below. The Fronting Alternate
Currency Lender and Administrative Agent shall record on their books the amount
of the Alternate Currency Loans made by the Fronting Alternate Currency Lender
and each Participating Alternate Currency Lender’s Alternate Currency
Participation

 

62



--------------------------------------------------------------------------------

and Funded Alternate Currency Participation therein, all payments in respect
thereof and interest accrued thereon and all payments made by and to each
Participating Alternate Currency Lender pursuant to this Section 2.20.

(b) Settlement Procedures for Alternate Currency Revolving Loan Participations.
Each Participating Alternate Currency Lender’s Alternate Currency Participation
in the Alternate Currency Loans shall be in an amount equal to its Applicable
Percentage of all such Alternate Currency Loans. However, in order to facilitate
the administration of the Alternate Currency Loans made by the Fronting
Alternate Currency Lender and the Alternate Currency Participations, settlement
among the Fronting Alternate Currency Lender and the Participating Alternate
Currency Lenders with regard to the Participating Alternate Currency Lenders’
Alternate Currency Participations shall take place in accordance with the
following provisions:

(i) The Fronting Alternate Currency Lender and the Participating Alternate
Currency Lenders shall settle (an “Alternate Currency Participation Settlement”)
by payments in respect of the Alternate Currency Participations as follows: So
long as any Alternate Currency Loans are outstanding, Alternate Currency
Participation Settlements shall be effected through Administrative Agent on such
Business Days as Administrative Agent shall specify by a notice in writing to
each Participating Alternate Currency Lender requesting such Alternate Currency
Participation Settlement (each such date on which an Alternate Currency
Participation Settlement occurs herein called an “Alternate Currency
Participation Settlement Date”), such notice to be delivered no later than 2:00
p.m. (New York City time) at least two (2) Business Days prior to the requested
Alternate Currency Participation Settlement Date; provided that Administrative
Agent shall have the option but not the obligation to specify an Alternate
Currency Participation Settlement Date and, in any event, shall not specify an
Alternate Currency Participation Settlement Date prior to the occurrence of an
Event of Default; provided, further, that if (x) such Event of Default is waived
in writing in accordance with the terms hereof, (y) no Obligations have yet been
declared due and payable under Section 7.02 and (z) Administrative Agent has
actual knowledge of such cure or waiver, all prior to Administrative Agent’s
giving notice to the Participating Alternate Currency Lenders of the first
Alternate Currency Participation Settlement Date under this Agreement, then
Administrative Agent shall not give notice to the Participating Alternate
Currency Lenders of an Alternate Currency Participation Settlement Date based
upon such cured or waived Event of Default. If on any Alternate Currency
Participation Settlement Date the total principal amount of the Alternate
Currency Loans made or deemed made by the Fronting Alternate Currency Lender
during the period ending on (but excluding) such Alternate Currency Settlement
Date and commencing on (and including) the immediately preceding Alternate
Currency Participation Settlement Date (or the Closing Date in the case of the
period ending on the first Alternate Currency Participation Settlement Date)
(each such period herein called a “Alternate Currency Participation Settlement
Period”) is greater than the principal amount of Alternate Currency Loans repaid
during such Alternate Currency Participation Settlement Period to the Fronting
Alternate Currency Lender, each Participating Alternate Currency Lender shall
pay to the Fronting Alternate Currency Lender (through the Administrative
Agent), no later than 2:00 p.m. (New York City time) on such Alternate Currency
Participation Settlement Date, an amount equal to such Participating Alternate
Currency Lender’s ratable share of the amount of such excess. If in any
Alternate Currency Participation Settlement Period the outstanding principal
amount of the Alternate Currency Loans repaid to the Fronting Alternate Currency
Lender in such period exceeds the total principal amount of the Alternate
Currency Loans made or deemed made by the Fronting Alternate Currency Lender
during such period, the Fronting Alternate Currency Lender shall pay to each
Participating Alternate Currency Lender (through Administrative Agent) on such
Alternate Currency Participation Settlement Date an amount equal to such
Participating Alternate Currency Lender’s ratable share of such excess.

 

63



--------------------------------------------------------------------------------

Alternate Currency Participation Settlements in respect of Alternate Currency
Loans shall be made in the respective Alternate Currency (or Dollar Equivalent)
in which such Alternate Currency Loan was funded on the Alternate Currency
Participation Settlement Date for such Alternate Currency Loans.

(ii) If any Participating Alternate Currency Lender fails to pay to the Fronting
Alternate Currency Lender on any Alternate Currency Participation Settlement
Date the full amount required to be paid by such Participating Alternate
Currency Lender to the Fronting Alternate Currency Lender on such Alternate
Currency Participation Settlement Date in respect of such Participating
Alternate Currency Lender’s Alternate Currency Participation (such Participating
Alternate Currency Lender’s “Alternate Currency Participation Settlement
Amount”) with the Fronting Alternate Currency Lender, the Fronting Alternate
Currency Lender shall be entitled to recover such unpaid amount from such
Participating Alternate Currency Lender, together with interest thereon (in the
same respective currency or currencies as the relevant Alternate Currency Loans)
at the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation with respect to Loans denominated in an Alternate Currency. Without
limiting the Fronting Alternate Currency Lender’s rights to recover from any
Participating Alternate Currency Lender any unpaid Alternate Currency
Participation Settlement Amount payable by such Participating Alternate Currency
Lender to the Fronting Alternate Currency Lender, Administrative Agent shall
also be entitled to withhold from amounts otherwise payable to such
Participating Alternate Currency Lender an amount equal to such Participating
Alternate Currency Lender’s unpaid Alternate Currency Participation Settlement
Amount owing to the Fronting Alternate Currency Lender and apply such withheld
amount to the payment of any unpaid Alternate Currency Participation Settlement
Amount owing by such Participating Alternate Currency Lender to the Fronting
Alternate Currency Lender.

(iii) Whenever, at any time after the Fronting Alternate Currency Lender has
received from any Participating Alternate Currency Lender such Participating
Alternate Currency Lender’s Alternate Currency Participation Settlement Amount,
the Fronting Alternate Currency Lender receives any payment on account of the
Alternate Currency Loans, the Fronting Alternate Currency Lender will distribute
to such Participating Alternate Currency Lender its Alternate Currency
Participation Settlement Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Participating
Alternate Currency Lender’s Alternate Currency Participation was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Participating Alternate Currency Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Alternate Currency Loans then due); provided, however, that in the event that
such payment received by the Fronting Alternate Currency Lender is required to
be returned, such Participating Alternate Currency Lender will return to the
Fronting Alternate Currency Lender any portion thereof previously distributed to
it by the Fronting Alternate Currency Lender.

(iv) Following the first Alternate Currency Participation Settlement Date, the
Administrative Agent shall effect an Alternate Currency Participation Settlement
on each subsequent Alternate Currency Participation Settlement Date or within
one (1) Business Day thereafter.

(c) Obligations Irrevocable. The obligations of each Participating Alternate
Currency Lender to purchase from the Fronting Alternate Currency Lender a
participation in each Alternate Currency Revolving Loan made by the Fronting
Alternate Currency Lender. and to make payments to the Fronting Alternate
Currency Lender with respect to such participation, in each case as

 

64



--------------------------------------------------------------------------------

provided herein, shall be irrevocable and not subject to any qualification or
exception whatsoever, including any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents or of any Revolving Loans, against the Borrower or any Loan
Party;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any other Loan Party may have at any time against the Administrative
Agent, any Participating Alternate Currency Lender, or any other Person, whether
in connection with this Agreement, any Alternate Currency Loans, the
transactions contemplated herein or any unrelated transactions;

(iii) any application or misapplication of any proceeds of any Alternate
Currency Loans;

(iv) the surrender or impairment of any security for any Alternate Currency
Loans;

(v) the occurrence of any Default;

(vi) the commencement or pendency of any events specified in Sections 7.01(g),
7.01(h) or 7.01(i) hereof, in respect of the Borrower or any Subsidiary thereof
or any other Person; or

(vii) the failure to satisfy the applicable conditions precedent set forth in
Sections 4.01 and 4.02 hereof.

(d) Recovery or Avoidance of Payments. In the event any payment by or on behalf
of the Borrower or any other Loan Party received by Administrative Agent with
respect to any Alternate Currency Revolving Loan made by the Fronting Alternate
Currency Lender is thereafter set aside, avoided or recovered from the
Administrative Agent in connection with any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, or due to any mistake of law or fact, each Participating Alternate
Currency Lender shall, upon demand by Administrative Agent, pay to the Fronting
Alternate Currency Lender (through Administrative Agent) such Participating
Alternate Currency Lender’s pro rata share of such amount set aside, avoided or
recovered, together with interest at the rate and in the currency required to be
paid by the Fronting Alternate Currency Lender or Administrative Agent upon the
amount required to be repaid by it.

(e) Indemnification by Lenders. Each Participating Alternate Currency Lender
agrees to indemnify the Fronting Alternate Currency Lender (to the extent not
reimbursed by the Borrower and without limiting the obligations of the Borrower
hereunder or under any other Loan Document) ratably for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against the Fronting
Alternate Currency Lender in any way relating to or arising out of any Alternate
Currency Loans or any action taken or omitted by the Fronting Alternate Currency
Lender in connection therewith; provided that no Participating Alternate
Currency Lender shall be liable for any of the foregoing to the extent it arises
from the gross negligence or willful misconduct of the Fronting Alternate
Currency Lender. Without limiting the foregoing, each Participating Alternate
Currency Lender agrees to reimburse the Fronting Alternate Currency Lender
promptly upon demand for such Participating Alternate Currency Lender’s ratable
share of any costs or expenses payable by the Borrower to the Fronting Alternate
Currency Lender in respect of the Alternate Currency Loans to the extent that
the Fronting Alternate Currency Lender is not promptly reimbursed for

 

65



--------------------------------------------------------------------------------

such costs and expenses by the Borrower. The agreement contained in this
Section 2.20(e) shall survive payment in full of all Alternate Currency Loans.

(f) Alternate Currency Revolving Loan Participation Fee. In consideration for
each Participating Alternate Currency Lender’s participation in the Alternate
Currency Loans made by the Fronting Alternate Currency Lender, the Fronting
Alternate Currency Lender agrees to pay to Administrative Agent for the account
of each Participating Alternate Currency Lender, as and when the Fronting
Alternate Currency Lender receives payment of interest on its Alternate Currency
Loans, a fee (the “Alternate Currency Participation Fee”) at a rate per annum
equal to the Applicable Margin on such Alternate Currency Loans minus 0.25% on
the Unfunded Alternate Currency Participation of such Participating Alternate
Currency Lender in such Alternate Currency Loans of the Fronting Alternate
Currency Lender. The Alternate Currency Participation Fee in respect of any
Unfunded Alternate Currency Participation in an Alternate Currency Revolving
Loan shall be payable to Administrative Agent in an Alternate Currency when
interest on such Alternate Currency Revolving Loan is received by the Fronting
Alternate Currency Lender. If the Fronting Alternate Currency Lender does not
receive payment in full of such interest, the Alternate Currency Participation
Fee in respect of the Unfunded Alternate Currency Participation in such
Alternate Currency Loans shall be reduced proportionately. Any amounts payable
under this Section 2.20 by the Administrative Agent to the Participating
Alternate Currency Lenders shall be paid in the Alternate Currency in which the
respective Alternate Currency Loan was funded (or, if different, the currency in
which such interest payments are actually received).

(g) Defaulting Lenders; etc. Notwithstanding anything to the contrary contained
above, (x) no Lender may become a Participating Alternate Currency Lender at any
time it is a Defaulting Lender, and (y) if any Participating Alternate Currency
Lender at any time becomes a Defaulting Lender or if the Fronting Alternate
Currency Lender reasonably determines that the credit quality of any then
existing Participating Alternate Currency Lender has suffered a material adverse
change, the Fronting Alternate Currency Lender shall have the right to, by
notice to the affected Lender, (i) terminate such Lender’s status as a
Participating Alternate Currency Lender for Revolving Loans, (ii) declare a
Alternate Currency Participation Settlement Date to occur with respect to such
affected Lender and (iii) require such Participating Alternate Currency Lender
to cash collateralize (in the relevant Alternate Currency) such Lender’s
Applicable Percentage of outstanding Alternate Loans and if such Lender fails to
cash collateralize such Loans, upon two (2) days’ notice require the Borrower to
cash-collateralize (in the relevant Alternate Currency) such Lender’s Applicable
Percentage of outstanding Alternate Currency Loans.

SECTION 2.21. Extension of Term Loans; Extension of Revolving Commitments.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.21. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan

 

66



--------------------------------------------------------------------------------

Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
Effective Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the Effective Yield for the Term Loans of such Existing Term Loan
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have optional prepayment terms (including call protection) as may be agreed by
the Borrower and the Lenders thereof; provided that no Extended Term Loans may
be optionally prepaid prior to the date on which all Term Loans with an earlier
final stated maturity (including Term Loans under the Existing Term Loan Tranche
from which they were amended) are repaid in full, unless such optional
prepayment is accompanied by a pro rata optional prepayment of such other Term
Loans; provided, however, that (A) in no event shall the final maturity date of
any Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
Term Loans hereunder, (B) the Weighted Average Life to Maturity of any Extended
Term Loans of a given Term Loan Extension Series at the time of establishment
thereof shall be no shorter than the remaining Weighted Average Life to Maturity
of any other Term Loans then outstanding (except by virtue of amortization or
prepayment of such Term Loans prior to the incurrence of the Extended Term Loans
of such Term Loan Extension Series), and (C) any Extended Term Loans may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
hereunder, in each case as specified in the respective Term Loan Extension
Request. Any Extended Term Loans amended pursuant to any Term Loan Extension
Request shall be designated a series (each, a “Term Loan Extension Series”) of
Extended Term Loans for all purposes of this Agreement; provided that any
Extended Term Loans amended from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. Each Term Loan Extension Series of Extended
Term Loans incurred under this Section 2.21 shall be in an aggregate principal
amount that is not less than $50,000,000.

(b) Extension of Revolving Commitments. The Borrower may at any time and from
time to time request that all or a portion of the Revolving Commitments of a
given Class (each, an “Existing Revolver Tranche”) be amended to extend the
Maturity Date with respect to all or a portion of any principal amount of such
Revolving Commitments (any such Revolving Commitments which have been so
amended, “Extended Revolving Commitments”) and to provide for other terms
consistent with this Section 2.21. In order to establish any Extended Revolving
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Revolver Tranche) (each, a “Revolver Extension Request”)
setting forth the proposed terms of the Extended Revolving Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) be identical to the Revolving Commitments under the Existing
Revolver Tranche from which such Extended Revolving Commitments are to be
amended, except that: (i) the Maturity Date of the Extended Revolving
Commitments may be delayed to a later date than the Maturity Date of the
Revolving Commitments of such Existing Revolver Tranche, to the extent provided
in the applicable Extension Amendment; (ii) the Effective Yield with respect to
extensions of credit under the Extended Revolving Commitments (whether in the
form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Effective Yield for extensions of credit
under the Revolving Commitments of such Existing Revolver Tranche, in each case,
to the extent provided in the applicable Extension Amendment; (iii) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Revolving

 

67



--------------------------------------------------------------------------------

Commitments); and (iv) all borrowings under the applicable Revolving Commitments
(i.e., the Existing Revolver Tranche and the Extended Revolving Commitments of
the applicable Revolver Extension Series) and repayments thereunder shall be
made on a pro rata basis (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings) and
(B) repayments required upon the Maturity Date of the non-extending Revolving
Commitments); provided that in no event shall the final maturity date of any
Extended Revolving Commitments of a given Revolver Extension Series at the time
of establishment thereof be earlier than the then Latest Maturity Date of any
other Revolving Commitments hereunder. Any Extended Revolving Commitments
amended pursuant to any Revolver Extension Request shall be designated a series
(each, a “Revolver Extension Series”) of Extended Revolving Commitments for all
purposes of this Agreement; provided that any Extended Revolving Commitments
amended from an Existing Revolver Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Revolver Extension Series with respect to such Existing Revolver
Tranche. Each Revolver Extension Series of Extended Revolving Commitments
incurred under this Section 2.21(b) shall be in an aggregate principal amount
that is not less than $25,000,000.

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.21. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Commitments
amended into Extended Revolving Commitments, as applicable, pursuant to any
Extension Request. Any existing Term Lender wishing to have all or a portion of
its Term Loans under the Existing Term Loan Tranche subject to such Extension
Request amended into Extended Term Loans and any Revolving Lender (each, an
“Extending Revolving Lender”) wishing to have all or a portion of its Revolving
Commitments under the Existing Revolver Tranche subject to such Extension
Request amended into Extended Revolving Commitments, as applicable, shall notify
the Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche or Revolving Commitments under the Existing Revolver
Tranche, as applicable, which it has elected to request be amended into Extended
Term Loans or Extended Revolving Commitments, as applicable (subject to any
minimum denomination requirements imposed by the Administrative Agent). In the
event that the aggregate principal amount of Term Loans under the Existing Term
Loan Tranche or Revolving Commitments under the Existing Revolver Tranche, as
applicable, in respect of which applicable Term Lenders or Revolving Lenders, as
the case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Commitments, as applicable,
requested to be extended pursuant to the Extension Request, Term Loans or
Revolving Commitments, as applicable, subject to Extension Elections shall be
amended to Extended Term Loans or Revolving Commitments, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Commitments, as applicable, included in each such Extension Election.

(d) New Revolving Commitment.

(i) Notwithstanding the foregoing, at any time and from time to time, upon
notice by the Borrower to the Administrative Agent, banks, financial
institutions or other institutional lenders or investors (“New Revolving
Commitment Lenders”), which may or may not be then-existing Revolving Lenders,
may elect to provide a new Revolving Commitment (a “New Revolving Commitment”)
hereunder; provided that, the Administrative Agent, Issuing Bank and Swingline
Lender shall have consented (not to be unreasonably withheld) to such banks,
financial

 

68



--------------------------------------------------------------------------------

institutions or other institutional lenders or investors providing such New
Revolving Commitments if such consent would be required under Section 9.04(b)
for an assignment of Revolving Commitments to such Person. Such New Revolving
Commitment will be in an amount (the “New Revolving Amount”) and have the terms
specified in the notice to the Administrative Agent; provided that the terms of
any New Revolving Commitment shall satisfy the requirements set forth in
Section 2.21(b) with respect to Extended Revolving Commitments, mutatis
mutandis, as though such New Revolving Commitment were an Extended Revolving
Commitment with respect to an Existing Revolver Tranche.

(ii) Upon receipt of a New Revolving Commitment, (A) the Borrower shall make a
Revolver Extension Request to all existing Revolving Lenders of the applicable
Class or Classes being extended to extend the maturity date of their Revolving
Commitments on the same terms as the New Revolving Commitment (each Revolving
Lender that accepts such Revolver Extension Request, an “Electing Lender”, and
each existing Revolving Lender that is not an Electing Lender, a “Non-Electing
Lender”). Following such election Electing Lenders will take on a pro rata
portion of the New Revolving Commitments and (i) the Revolving Commitments of
all applicable existing Revolving Lenders will be permanently reduced by an
aggregate amount equal to the New Revolving Amount in the manner specified by
Section 2.09(c) and (B) the New Revolving Commitments of the New Revolving
Commitment Lenders and the Electing Lenders will become effective. For the
avoidance of doubt, after giving effect to such New Revolving Commitments
(“Post-Effectiveness”), (1) the aggregate amount of Revolving Commitments of all
Classes derived from each Class in effect prior to such New Revolving
Commitments will be the same as the aggregate amount of Revolving Commitments of
each Class in effect prior to giving effect to such New Revolving Commitments
(“Pre- Effectiveness”), (2) the Revolving Lenders that are Non-Electing Lenders
will have Revolving Commitments with the same terms as the Revolving Commitment
in effect Pre-Effectiveness and (3) the Revolving Lenders that are Electing
Lenders will have Revolving Commitments with the same terms as the New Revolving
Commitment. Subject to the foregoing, the New Revolving Commitments of the New
Revolving Commitment Lenders will otherwise be incorporated as Revolving
Commitments hereunder in the same manner in which Extended Revolving Commitments
are incorporated hereunder pursuant to this Section 2.21, and for the avoidance
of doubt, all Borrowings and repayments of Revolving Loans after the
effectiveness of a New Revolving Commitment shall be made pro rata across all
applicable Classes of Revolving Commitments including such New Revolving
Commitment (based on the outstanding principal amounts of the respective Classes
of Revolving Commitments) except for (I) payments of interest and fees at
different rates for each Class of Revolving Commitments (and related Outstanding
Amounts), and (II) repayments required on the Maturity Date for any particular
Class of Revolving Commitments.

(iii) (A) Upon the effectiveness of each New Revolving Commitment pursuant to
this Section 2.21, each Revolving Lender of all applicable existing Classes of
Revolving Commitments immediately prior to such effectiveness will automatically
and without further act be deemed to have assigned to each New Revolving
Commitment Lender, and each such New Revolving Commitment Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Revolving Lender of each applicable
Class of Revolving Commitments (including each such New Revolving Commitment
Lender) will equal the percentage of the aggregate Revolving Commitments of all
applicable Classes of Revolving Lenders represented by such Revolving Lender’s
Revolving Commitment, and (B) if, on the date of such effectiveness, there are
any Revolving Loans

 

69



--------------------------------------------------------------------------------

outstanding, such Revolving Loans shall on or prior to the effectiveness of such
New Revolving Commitment be prepaid. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(e) Extension Amendment. Extended Term Loans, Extended Revolving Commitments and
New Revolving Commitments shall be established pursuant to an amendment (each,
an “Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Term Lender, Extending Revolving Lender
or New Revolving Commitment Lender, as applicable, providing an Extended Term
Loan, Extended Revolving Commitment or New Revolving Commitment, as applicable,
thereunder which shall be consistent with the provisions set forth in Sections
2.21(a), 2.21(b) or 2.21(d) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Sections 4.02(a), 4.02(b) and 4.02(c) and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Security Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that the Extended Term Loans, Extended Revolving Commitments or New Revolving
Commitments, as applicable, are provided with the benefit of the applicable Loan
Documents. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment. Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant
to an Extension Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Extended Term Loans, Extended Revolving Commitments or New Revolving
Commitments, as applicable, incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in Section 2.08 with respect to any Existing Term Loan
Tranche subject to an Extension Election to reflect a reduction in the principal
amount of the Term Loans thereunder in an amount equal to the aggregate
principal amount of the Extended Term Loans amended pursuant to the applicable
Extension (with such amount to be applied ratably to reduce scheduled repayments
of such Term Loans required pursuant to Section 2.08), (iii) modify the
prepayments set forth in Section 2.11 (other than 2.11(c)) to reflect the
existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the fifth paragraph
of Section 9.02(c) (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.21(e), and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(f) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.21 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

SECTION 2.22. Incremental Credit Extensions. (a) The Borrower may at any time or
from time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (i) one or more additional tranches of term loans or, if
reasonably satisfactory to the Administrative Agent, an increase of an existing
tranche (the “Incremental Term Loans”), or (ii) one or more increases in the
amount of the Revolving Commitments (each such increase, a “Revolving Commitment
Increase”); provided that upon

 

70



--------------------------------------------------------------------------------

the effectiveness of any Incremental Amendment referred to below and at the time
any Incremental Term Loan is made (after giving effect thereto), (x) no Default
has occurred and is continuing, and (y) the Administrative Agent shall have
received from the Borrower a Compliance Certificate demonstrating a Consolidated
Leverage Ratio of no more than 3.0 to 1.0 both immediately before and after
giving effect to such Incremental Term Loan and/or Revolving Commitment Increase
on a Pro Forma Basis for the most recently completed Measurement Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) and the Compliance Certificate has been delivered pursuant to
Section 5.01(c). Each tranche of Incremental Term Loans and each Revolving
Commitment Increase shall be in an aggregate principal amount that is not less
than $25,000,000 and integral multiples of $5,000,000 in excess thereof.
Notwithstanding anything to the contrary herein, the aggregate amount of the
Incremental Term Loans and the Revolving Commitment Increases shall not exceed
$150,000,000. The Incremental Term Loans (i) shall rank pari passu in right of
payment and of security with the Revolving Loans and the Term A Loans made on
the Closing Date, (ii) shall not mature earlier than the Maturity Date with
respect to the Term A Loans made on the Closing Date and (iii) shall be treated
substantially the same as the Term A Loans made on the Closing Date (in each
case, including with respect to mandatory and voluntary prepayments), provided
that (x) the terms and conditions applicable to Incremental Term Loans shall be
identical to those applicable to those of the Term A Loans set forth herein
(other than interest rates and amortization schedule) and (y) the interest rates
and amortization schedule applicable to the Incremental Term Loans shall be
determined by the Borrower and the Lenders thereof; provided that the
Incremental Term Loans shall not have a Weighted Average Life to Maturity
shorter than that of the Term A Loans made on the Closing Date (except by virtue
of amortization or prepayment of such Term Loans prior to the time of such
incurrence). Each notice from the Borrower pursuant to this Section 2.22 shall
set forth the requested amount and proposed terms of the relevant Incremental
Term Loans or Revolving Commitment Increases. Incremental Term Loans may be
made, and Revolving Commitment Increases may be provided, by any existing Lender
(it being understood that no existing Term Lender will have an obligation to
make a portion of any Incremental Term Loan and no existing Revolving Lender
will have an obligation to provide a portion of any Revolving Commitment
Increase), in each case on terms permitted in this Section 2.22 and otherwise on
terms reasonably acceptable to the Administrative Agent, or by any other lender
(any such other lender being called an “Additional Lender”), provided that the
Administrative Agent shall have consented, and in the case of each Revolving
Commitment Increase, the Issuing Bank and the Swingline Lender (such consents
not to be unreasonably withheld) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Revolving Commitment Increases if
such consent would be required under Section 9.04(b) for an assignment of Term
Loans or Revolving Commitments, as applicable, to such Lender or Additional
Lender. Commitments in respect of Incremental Term Loans and Revolving
Commitment Increases shall become Commitments (or in the case of a Revolving
Commitment Increase to be provided by an existing Revolving Lender, an increase
in such Lender’s applicable Revolving Commitment) under this Agreement pursuant
to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any, and
the Administrative Agent. The Incremental Amendment may, without the consent of
any other Lenders or Loan Parties, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section. The effectiveness of (and, in the case of any Incremental
Amendment for an Incremental Term Loan, the borrowing under) any Incremental
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree.

(b) The Borrower shall use the proceeds of the Incremental Term Loans and
Revolving Commitment Increases for any purpose not prohibited by this Agreement.
Upon each increase

 

71



--------------------------------------------------------------------------------

in the Revolving Commitments pursuant to this Section 2.22, (i) each Revolving
Lender immediately prior to such increase will automatically and without further
act be deemed to have assigned to each Lender providing a portion of the
Revolving Commitment Increase (each a “Revolving Commitment Increase Lender”),
and each such Revolving Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Lender’s participations hereunder in outstanding Letters of Credit and Swingline
Loans and Alternate Currency Participations such that, after giving effect to
each such deemed assignment and assumption of participations, the percentage of
the aggregate outstanding (A) participations hereunder in Letters of Credit,
(B) participations hereunder in Swingline Loans held by each Revolving Lender
(including each such Revolving Commitment Increase Lender), and (C) Alternate
Currency Participations will equal the percentage of the aggregate Revolving
Commitments of all Revolving Lenders represented by such Revolving Lender’s
Revolving Commitment and (ii) if, on the date of such increase, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Revolving Commitment Increase be prepaid from the proceeds
of additional Revolving Loans made hereunder (reflecting such increase in
Revolving Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 2.16. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(c) This Section 2.22 shall supersede any provisions in Section 2.18 or 9.02 to
the contrary.

SECTION 2.23. Refinancing Amendments. At any time after the Closing Date, the
Borrower may obtain from any Lender or any Additional Refinancing Lender Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Term
Loans then outstanding under this Agreement (which for this purpose will be
deemed to include any then outstanding Refinancing Term Loans), in the form of
Refinancing Term Loans, in each case pursuant to a Refinancing Amendment;
provided that such Credit Agreement Refinancing Indebtedness (i) will rank pari
passu in right of payment and of security with the other Term Loans and Term
Commitments hereunder, (ii) will have such pricing and optional prepayment terms
as may be agreed by the Borrower and the Lenders thereof, (iii) except as may be
agreed to by the Lenders and Additional Refinancing Lenders providing such
Credit Agreement Refinancing Indebtedness in the respective Refinancing
Amendment (but solely as it relates to such Lenders waiving their pro rata share
of any applicable prepayment or repayment), each Class of Refinancing Term Loans
shall be prepaid and repaid on a pro rata basis or less than a pro rata basis
(but not greater than a pro rata basis) with all voluntary prepayments and
mandatory prepayments of the other Classes of Term Loans, it being understood
that the amortization schedule applicable to the Refinancing Term Loans shall be
determined by the Borrower and the Lenders providing the Refinancing Term Loans
and (iv) except as provided in clauses (ii) and (iii) above or as provided
below, shall have covenants, events of default, guarantees, collateral and other
terms which are substantially identical to, or less favorable to the Lenders of
such Refinancing Term Loans than, the Refinanced Debt; provided further that the
terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Sections 4.02(a), 4.02(b) and 4.02(c)
and, to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or

 

72



--------------------------------------------------------------------------------

such amendments to the Security Documents as may be reasonably requested by the
Administrative Agent (including Mortgage amendments) in order to ensure that the
Refinancing Term Loans are provided with the benefit of the applicable Loan
Documents. Each tranche of Credit Agreement Refinancing Indebtedness incurred
under this Section 2.23 shall be in an aggregate principal amount that is not
less than $50,000,000. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that this Agreement and the other Loan Documents
may be amended pursuant to a Refinancing Amendment, without the consent of any
other Lenders, to the extent (but only to the extent) necessary to (i) reflect
the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Term
Loans and Term Commitments subject thereto as Refinancing Term Loans and/or
Refinancing Term Commitments), (ii) provide certain class protection to the
Lenders and Additional Refinancing Lenders providing such Credit Agreement
Refinancing Indebtedness with respect to voluntary prepayments and mandatory
prepayments, (iii) make such other changes to this Agreement and the other Loan
Documents consistent with the provisions and intent of the fifth paragraph of
Section 9.02(c) (without the consent of the Required Lenders called for therein)
and (iv) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section,
and the Required Lenders hereby expressly authorize the Administrative Agent to
enter into any such Refinancing Amendment.

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender :

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02, except as set forth therein);

(c) if any Swingline Exposure, Alternate Currency Participation or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure, Alternate Currency Participation
and LC Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders (it being understood that the portion of such Alternate
Currency Participation reallocated to non-Defaulting Lenders that are not
Participating Alternate Currency Lenders shall remain as such until the
Alternate Currency Participation Settlement Date has occurred with respect to
such Alternate Currency Participation) in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure, Alternate Currency Participation and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure,
(y) second, prepay such Alternate Currency Participation, and (z) third, cash
collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving

 

73



--------------------------------------------------------------------------------

effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.05(j) for so long as such LC Exposure
is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.24(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.24(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender, the Fronting Alternate Currency Lender or the Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan, the Fronting Alternate Currency Lender shall not be required to fund any
Alternate Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender, the Fronting
Alternate Currency Lender or the Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender, the Fronting Alternate Currency Lender or the Issuing Bank, as
the case may be, to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Fronting Alternate
Currency Lender, the Swingline Lender and the Issuing Bank each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure, Alternate Currency
Participation and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
repurchase at par such of the Loans from the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

74



--------------------------------------------------------------------------------

SECTION 2.25. Term Loan Repurchase. (a) The Borrower may purchase, on one or
more occasions, any and all of the Term A Loans (each, a “Term Loan Repurchase”)
pursuant to the procedures described in this Section 2.25 (the transactions
described in this Section 2.25, collectively, the “Modified Dutch Auctions” and
each individually, a “Modified Dutch Auction”). In connection with any Term Loan
Repurchase, the Borrower will notify the Administrative Agent and, upon receipt
of such notice, the Administrative Agent shall promptly notify each of the Term
Lenders (the “Repurchase Notice”), that the Borrower desires to purchase Term A
Loans with proceeds in an aggregate amount specified by the Borrower (such
amount or the proceeds necessary to repurchase such lesser amount of Term A
Loans as are actually offered by Lenders in such Modified Dutch Auction, each, a
“Repurchase Amount”) at a discount (which is expected to be within a range to be
specified by the Borrower with respect to each Term Loan Repurchase; the
“Discount Range”) equal to a percentage of par of the principal amount of such
Term A Loans; provided that the par principal amount of the Term A Loans desired
to be repurchased by the Borrower in each Modified Dutch Auction shall be not
less than $10,000,000 in the aggregate (it being understood that the par
principal amount of the Term A Loans actually repurchased may be less than
$10,000,000 in the event that the aggregate par principal amount of Term A Loans
actually offered by Lenders in such Modified Dutch Auction is less than
$10,000,000).

(b) In connection with a Term Loan Repurchase, the Borrower will allow each
Lender of Term A Loans to specify a discount to par (the “Acceptable Discount”)
within the Discount Range for a principal amount (subject to rounding
requirements specified by the Administrative Agent) of Term A Loans at which
such Lender is willing to permit such Term Loan Repurchase. Based on the
Acceptable Discounts and principal amounts of Term A Loans specified by Lenders,
the Administrative Agent, in consultation with the Borrower, will determine the
applicable discount (the “Applicable Discount”) for any Term Loan Repurchase,
which Applicable Discount represents the greatest Acceptable Discount at which
the Borrower can complete the Term Loan Repurchase for the Repurchase Amount
that is within the Discount Range specified by the Borrower. The Borrower shall
repurchase Term A Loans (or the respective portions thereof) offered by Lenders
that specify an Acceptable Discount that is equal to or greater than the
Applicable Discount (“Qualifying Term Loans”) at the Applicable Discount;
provided that if the aggregate proceeds required to repurchase Qualifying Term
Loans (disregarding any interest payable under Section 2.13) would exceed the
Repurchase Amount for such Term Loan Repurchase, the Borrower shall repurchase
such Qualifying Term Loans at the Applicable Discount ratably based on the
respective principal amounts of such Qualifying Term Loans (subject to rounding
requirements specified by the Administrative Agent).

(c) All Term A Loans purchased by the Borrower pursuant to this Section 2.25
shall be accompanied by payment of accrued and unpaid interest on the par
principal amount so purchased to, but not including, the date of purchase.

(d) The par principal amount of each Lender’s Term A Loan repurchased by the
Borrower pursuant to this Section 2.25, shall be allocated across the remaining
installments of such Lender’s Term A Loans that remain outstanding, in order to
ratably reduce such remaining installments.

(e) Each Term Loan Repurchase shall be consummated pursuant to procedures
(including as to timing of any issuance of a Repurchase Notice, response
deadlines, rounding amounts, type and Interest Period of accepted Loans,
irrevocability of any Repurchase Notice and other notices by the Borrower and
Lenders and calculation of Applicable Discount in accordance with clause
(b) above) established by the Administrative Agent and agreed to by the
Borrower.

(f) The Administrative Agent and the Lenders hereby consent to the transactions
described in this Section 2.25 notwithstanding anything to the contrary in this
Agreement and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 2.11,

 

75



--------------------------------------------------------------------------------

2.18, 6.08 (it being understood that the Term Loan Repurchases shall not
constitute Investments under this Agreement) and 9.08) and any other Loan
Document that might otherwise result in a breach of this Agreement or a Default
as a result of or in connection with the Modified Dutch Auctions.

(g) The provisions of this Section 2.25 shall not require the Borrower to
undertake any Term Loan Repurchase.

(h) The Borrower hereby covenants and agrees that immediately upon each Term
Loan Repurchase, the Term A Loan repurchased as part of such Term Loan
Repurchase shall be cancelled in an amount equal to the par principal amount of
such Term A Loan and the parties hereto hereby agree that thereafter each such
Term A Loan shall not be considered to be outstanding (and may not be resold by
the Borrower) for any purposes under this Agreement and all other Loan
Documents. In addition, neither the Borrower nor any Loan Party shall be deemed
to be, for any purposes whatsoever, a “Lender” hereunder or under any other Loan
Document as a result of any Modified Dutch Auction or Term Loan Repurchase
thereunder.

ARTICLE III

Representations and Warranties.

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to carry on its business as now conducted, and (c) is duly qualified as a
foreign corporation or other entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except in jurisdictions where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. Each of the Transactions is within
the power and authority of (a) each Loan Party party to the Transactions and
(b) on and after the date on which any Foreign Subsidiary has had any of its
Voting Stock pledged to secure the Obligations, such Foreign Subsidiary, and, in
case of each of clause (a) and (b), has been duly authorized by all necessary
organizational and, if required, action of the holders of such Person’s Equity
Interests. Each Loan Document has been duly executed and delivered by each of
the Borrower and any Subsidiary party thereto and constitutes a legal, valid and
binding obligation of the Borrower and of such Subsidiary, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, none of the Transactions (a) require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) violate any applicable Requirement of Law or Constituent Documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) violate or result in a default under any material Contractual Obligation
binding upon the Borrower or any Subsidiary or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any
Subsidiary, and (d) will result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Subsidiaries (other than the Liens created
by the Security Documents and the Liens created on March 2, 2007 to secure the
Senior Convertible Notes).

 

76



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2010, and accompanied by an unqualified report
from Deloitte & Touche LLP, independent public accountants, and (ii) as of and
for the fiscal quarter ended March 31, 2011, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). Neither the Borrower nor any Subsidiary has any material
Guarantees, contingent liabilities and liabilities for taxes, or any long term
leases or unusual forward or long term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

(b) The unaudited pro forma consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at March 31, 2011 (including the notes thereto)
(the “Pro Forma Balance Sheet”), copies of which have heretofore been furnished
to each Lender, has been prepared giving effect (as if such events had occurred
on such date) to (i) the consummation of the Refinancing, (ii) the Loans to be
made on the Closing Date and the use of proceeds thereof and (iii) the payment
of fees and expenses in connection with the foregoing. The Pro Forma Balance
Sheet has been prepared based on the best information available to the Borrower
as of the date of delivery thereof, and presents fairly on a pro forma basis the
estimated financial position of the Borrower and its consolidated Subsidiaries
as at March 31, 2011, assuming that the events specified in the preceding
sentence had actually occurred at such date.

(c) Since December 31, 2010, there has been no development, event or
circumstance that has had or could be reasonably expected to have a Material
Adverse Effect.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has
(i) fee simple title to all of its owned Real Property and valid leasehold
interests in all of its leased Real Property and (ii) good title to all of its
personal property material to its business, except for minor defects in title
that could not individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect, and none of such property is subject to any Lien
except Permitted Liens.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
reasonably necessary for the conduct of its business as currently conducted.
Except as disclosed on Schedule 3.05(b), no material claim has been asserted and
is pending by any Person challenging or questioning the use of any such
intellectual property or the validity or enforceability of any such intellectual
property, nor does the Borrower have actual knowledge of any valid basis for any
such claim; nor does the use thereof by the Borrower or any Subsidiary infringe
upon the intellectual property rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(c) No Mortgage encumbers improved Real Property that is located in a Special
Flood Hazard Area unless flood insurance available under such Act has been
obtained in accordance with Section 5.05.

 

77



--------------------------------------------------------------------------------

SECTION 3.06. Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against the Borrower or any Subsidiary
(a) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (b) that involve any of the Loan Documents or the
Transactions.

SECTION 3.07. Environmental Matters. Except as could not reasonably be expected
to have a Material Adverse Effect (other than as set forth on Schedule 3.07):

(a) To the knowledge of the Borrower and each Subsidiary, there are no Materials
of Environmental Concern located at, in, on, under, around or migrating from the
facilities and properties owned, leased or operated by the Borrower and each
Subsidiary (the “Properties”), in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability of the Borrower or any Subsidiary under, any Environmental Law;

(b) neither the Borrower nor any Subsidiary has received or is aware of any
notice of violation, alleged violation, non-compliance, liability or potential
liability pursuant to Environmental Laws with regard to any of the Properties or
the business operated by the Borrower or any Subsidiary (the “Business”), nor
does the Borrower have knowledge that any such notice will be received or is
being threatened;

(c) to the knowledge of the Borrower and each Subsidiary, Materials of
Environmental Concern have not been transported or disposed from the Properties
in violation of, or in a manner or to a location that could give rise to
liability under, any Environmental Law, nor have any Materials of Environmental
Concern been generated, treated, stored or disposed of at, on, under, or around
any of the Properties in violation of, or in a manner that could give rise to
liability of any Loan Party under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Loan Party is or will be named as a party or subject to Environmental
Liability with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders outstanding under any Environmental Law with respect to the Properties or
the Business;

(e) to the knowledge of the Borrower and each Subsidiary, there has been no
release or threat of release of Materials of Environmental Concern at or from
the Properties, or arising from or related to the operations of the Borrower or
any Subsidiary in connection with the Properties or otherwise in connection with
the Business, in violation of or in amounts or in a manner that could give rise
to Environmental Liability of the Borrower or any Subsidiary under Environmental
Laws;

(f) to the knowledge of the Borrower and each Subsidiary, the Properties and all
operations at the Properties are in compliance, and have in the last five years
been in material compliance, with all applicable Environmental Laws, and there
is no violation of Environmental Law with respect to the Business; and

(g) neither the Borrower nor any Subsidiary has assumed any liability of any
other Person under Environmental Laws.

SECTION 3.08. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all

 

78



--------------------------------------------------------------------------------

Contractual Obligations binding upon it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.09. Investment Company Status. Neither the Borrower nor any Subsidiary
is an “investment company” as defined in the Investment Company Act of 1940.

SECTION 3.10. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all material Federal, state and other Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
shown to be due and payable on such Tax returns and all other material Taxes
imposed on it or any of its property by any Governmental Authority, and no Tax
Lien has been filed and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such Tax, except (a) amounts that are not yet
delinquent, (b) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP, or (c) claims
set forth on Schedule 3.10.

SECTION 3.11. ERISA. Each of the Borrower, its Subsidiaries and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower,
any Subsidiary or any of their ERISA Affiliates or the imposition of a Lien on
any of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the Fair Market Value of the property of all such underfunded
Plans. Using actuarial assumptions and computation methods consistent with
subpart I of subtitle E of Title IV of ERISA, the aggregate liabilities of each
Company or its ERISA Affiliates to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.12. Disclosure. The Borrower and its Subsidiaries have disclosed to
the Lenders in writing all agreements, instruments and corporate or other
restrictions to which the Borrower or any Subsidiary is subject that have been
requested by the Lenders, and all facts, circumstances and other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
(excluding, subject to the second sentence of this Section 3.12, projections and
estimates) furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder or in connection herewith (as modified or
supplemented by other information so furnished) contained as of the date when
furnished (or, in the case of the Information Memorandum, as of the date of this
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein and therein, not
materially misleading in the light of the circumstances under which they were
made. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Administrative Agent and the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

SECTION 3.13. Federal Reserve Regulations. Neither the Borrower nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit

 

79



--------------------------------------------------------------------------------

for the purpose of buying or carrying Margin Stock. No part of the proceeds of
any Loan or any Letter of Credit will be used, whether directly or indirectly,
and whether immediately, incidentally or ultimately, for any purpose that
entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X. The pledge of the
Pledged Equity Interests pursuant to the Security Agreement does not violate
such regulations.

SECTION 3.14. Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened. Except as provided on Schedule 3.14, the
hours worked by and payments made to employees of the Borrower or any Subsidiary
have not been in violation of the Fair Labor Standards Act of 1938, as amended,
or any other applicable federal, state, local or foreign law dealing with such
matters in any manner that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. All payments due from the
Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or any Subsidiary except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.

SECTION 3.15. Subsidiaries. (a) Schedule 3.15(a) sets forth a list of (i) all
the Subsidiaries and their jurisdictions of organization as of the Closing Date
and (ii) the number of each class of each Subsidiary’s Equity Interests
authorized, and the number and percentage outstanding, on the Closing Date and
the number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the Closing Date, other than stock
options granted to employees or directors and directors’ qualifying shares, in
each case, as permitted by Section 6.06. All Equity Interests of the Borrower
and each Subsidiary are duly and validly issued and are fully paid and
non-assessable, and, other than the Equity Interests of Borrower, are owned by
Borrower, directly or indirectly through Wholly Owned Subsidiaries. Each Loan
Party is the record and beneficial owner of, and has valid title to, the Equity
Interests pledged by it under the Security Agreement, free of any and all Liens,
rights or claims of other Persons, except the security interest created by the
Security Agreement and in connection with securing the Borrower’s obligations
under, and with respect to, the Senior Convertible Notes, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Equity
Interests, except as set forth on Schedule 3.15(a) and stock options granted to
employees or directors and directors’ qualifying shares.

(b) No Immaterial Subsidiary (i) owns any Equity Interest or Indebtedness of, or
owns or holds any Lien on, any property of, the Borrower or any Subsidiary,
(ii) as of the last day of any Measurement Period, together with its respective
Subsidiaries on a consolidated basis, accounts for (or to which may be
attributed to) $2,500,000 or more of the Consolidated EBITDA or the net book
value of all assets (determined on a consolidated basis) of the Borrower and its
Subsidiaries, determined as of the most recently completed Measurement Period,
or (iii) is otherwise necessary for the ongoing business operations of the
Borrower and its Subsidiaries, taken as a whole. The Immaterial Subsidiaries do
not account (on a consolidated basis) for (or which may be attributed to) more
than $15,000,000 of the Consolidated EBITDA or the net book value of all assets
(determined on a consolidated basis) of the Borrower and its Subsidiaries as of
the last day of any Measurement Period.

SECTION 3.16. Use of Proceeds. The Borrower will use the proceeds of (a) the
Term A Loans made on the Closing Date to consummate the Refinancing and pay
related fees and expenses and (b) the Revolving Loans and Swingline Loans on and
after the Closing Date for general corporate

 

80



--------------------------------------------------------------------------------

purposes not otherwise prohibited by this Agreement. Notwithstanding the
foregoing, the Borrower will not use the proceeds of any Refinancing Term Loans
for any purpose other than the repayment of principal and accrued and unpaid
interest and premium on Term Loans outstanding on the date of incurrence of such
Refinancing Term Loans and payment of other reasonable amounts incurred
(including tender premiums) and fees and expenses (including upfront fees and
original issue discount) reasonably incurred, in connection with such
Refinancing Term Loans.

SECTION 3.17. Security Agreement. (a) The Security Agreement is effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Collateral (other than the Mortgaged Properties and the proceeds thereof) and,
when (i) financing statements and other filings in appropriate form are filed in
the offices specified on Schedule 3.17(a), (ii) upon the taking of possession or
control by the Administrative Agent of the Security Agreement Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
each Security Agreement), and (iii) such other filings and agreements as are
specified on Schedule 3 to the Security Agreement, the Liens created by the
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors in the Security
Agreement Collateral, in each case subject to no Liens other than Permitted
Liens.

(b) Mortgages. Each Mortgage, when filed as required under Section 5.10, will be
in form sufficient to create, in favor of the Administrative Agent, for its
benefit and the benefit of the Secured Parties valid first priority Liens on,
and security interests in, all of the Loan Parties’ right, title and interest in
and to the Mortgaged Properties thereunder and the proceeds thereof, subject
only to Permitted Liens, the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other Person, other than Permitted Liens.

SECTION 3.18. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, the
Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

SECTION 3.19. Anti-Terrorism Laws. (a) No Loan Party, none of its Subsidiaries
and, to the knowledge of each Loan Party, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or Affiliate (i) has violated or is in violation of Anti-Terrorism
Laws or (ii) has engaged or engages in any transaction, investment, undertaking
or activity that conceals the identity, source or destination of the proceeds
from any category of offenses designated in the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organisation for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of its Affiliates and none of the respective officers, directors,
brokers or agents of such Loan Party, such Subsidiary or such Affiliate is
acting or benefiting in any capacity in connection with the Loans is an
Embargoed Person.

(c) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of its Affiliates and none of the respective officers, directors,
brokers or agents of such Loan Party, such Subsidiary or such Affiliate acting
or benefiting in any capacity in connection with the Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services

 

81



--------------------------------------------------------------------------------

to or for the benefit of any Embargoed Person, (ii) deals in, or otherwise
engages in any transaction related to, any property or interests in property
blocked pursuant to any Anti-Terrorism Law or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

ARTICLE IV

Conditions

SECTION 4.01. Closing Date. The obligations of the Lenders to make any Credit
Extension hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received on or prior to
the Closing Date each of the following, each dated the Closing Date unless
otherwise agreed by the Administrative Agent, in form and substance satisfactory
to the Administrative Agent and each Lender:

(i) the Security Agreement, duly executed by the Borrower and each Guarantor,
and the Lenders shall have a first priority perfected security interest in the
assets of the Borrowers and the Guarantors as and to the extent required by this
Agreement and the Security Documents, subject to Permitted Liens, together with
(A) copies of UCC, intellectual property and other appropriate search reports
and of all effective prior filings listed therein, together with evidence of the
termination of such prior filings and other documents with respect to the
priority of the security interest of the Administrative Agent in the Collateral,
in each case as may be reasonably requested by the Administrative Agent, and
(B) all documents representing all Securities being pledged pursuant to such
Security Agreement and related undated powers or endorsements duly executed in
blank;

(ii) a flood hazard determination certificate evidencing that the Real Property
located at 38905 West Six Mile Road, Livonia, Michigan 48152 is not located in a
Special Flood Hazard Area.

(iii) a copy of each Constituent Document of each Loan Party that is on file
with the appropriate Governmental Authority in such Loan Party’s jurisdiction of
organization, certified as of a recent date by such Governmental Authority,
together with, if applicable, certificates attesting to the good standing of
such Loan Party in (A) such jurisdiction and (B) each other jurisdiction where
such Loan Party is qualified to do business as a foreign entity or where such
qualification is necessary, except solely with respect to this clause (B), for
jurisdictions where the failure to be so qualified, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect;

(iv) a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to
(A) the names and signatures of each officer of such Loan Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification (or, for
any

 

82



--------------------------------------------------------------------------------

such Constituent Document delivered pursuant to clause (v) above, that there
have been no changes from such Constituent Document so delivered) and (C) the
resolutions of such Loan Party’s board of directors, pricing committee or other
appropriate governing body approving and authorizing the execution, delivery and
performance of each Loan Document to which such Loan Party is a party;

(v) a certificate of the chief financial officer of the Borrower to the effect
that (A) each condition set forth in Section 4.02 has been satisfied, and
(B) the Loan Parties, taken as a whole, are Solvent after giving effect to the
initial Loans and Letters of Credit, the consummation of the Transactions, the
application of the proceeds thereof in accordance with Section 3.16 and the
payment of all estimated legal, accounting and other fees and expenses related
hereto and thereto;

(vi) insurance certificates in form and substance satisfactory to the
Administrative Agent demonstrating that the insurance policies required by
Section 5.05 of this Agreement and Section 5.2(a) of the Security Agreement are
in full force and effect and have all endorsements required by such
Section 5.2(a) of the Security Agreement; and

(c) The Refinancing shall have been consummated in full to the satisfaction of
the Lenders with all liens in favor of the existing lenders being
unconditionally released; the Administrative Agent shall have received a
“pay-off” letter in form and substance reasonably satisfactory to the
Administrative Agent with respect to all debt being refinanced in the
Refinancing; and the Administrative Agent shall have received from any Person
holding any Lien securing any such debt, such UCC termination statements,
mortgage releases, releases of assignments of leases and rents, releases of
security interests in intellectual property and other instruments, in each case
in proper form for recording, as the Administrative Agent shall have reasonably
requested to release and terminate of record the Liens securing such debt.

(d) The Borrower and each Subsidiary shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the Transactions.

(e) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of (i) McDermott Will & Emery LLP, counsel for the Loan Parties,
substantially in the form of Exhibit F, and covering such other matters relating
to the Loan Parties, the Loan Documents or the Transactions as the Required
Lenders shall reasonably request, and (ii) of such other special and in-house
counsel as may be reasonably required by the Administrative Agent, covering such
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

(g) The Administrative Agent and the Lenders shall have received (i) audited
consolidated financial statements of the Borrower for the two most recent fiscal
years ended prior to the Closing Date as to which such financial statements are
available, (ii) satisfactory unaudited interim consolidated financial statements
of the Borrower for each quarterly period ended subsequent to the date of the
latest financial statements delivered pursuant to clause (i) of this paragraph
as to which such

 

83



--------------------------------------------------------------------------------

financial statements are available, (iii) a pro forma consolidated balance sheet
and related statements of income and cash flows for the Borrower as of March 31,
2011, and for the latest four-quarter period ending with the latest period
covered by the unaudited financial statements required by clause (ii), and
(iv) after giving effect to the transactions contemplated hereby, forecasts of
the financial performance of Borrower and its subsidiaries (x) on an annual
basis, through 2016 and (y) on a quarterly basis, through December 31, 2011.

(h) The Lenders and the Administrative Agent shall have timely received the
information required under Section 9.14.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on July 31, 2011 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Credit
Extension, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The Administrative Agent and, if applicable, the relevant Issuing Bank or
the Swingline Lender shall have received a Borrowing Request or Letter of Credit
issuance request in accordance with the requirements hereof.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or cash
collateralized in accordance with Section 2.05(j), and all LC Disbursements
shall have been reimbursed (other than contingent indemnification and
reimbursement obligations that by the express terms of this Credit Agreement
survive repayment of the Loans), the Borrower covenants and agrees with the
Lenders that:

 

84



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (on behalf of each Lender):

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte and Touche LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its unaudited consolidated balance
sheet and related statements of income as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, and its related
statements of cash flows for the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above (or with respect to clause (v) below, concurrently with any delivery
of financial statements under clause (a) above), a Compliance Certificate of a
Financial Officer of the Borrower (i) certifying as to whether a Default exists
as of the date of such certificate and, if a Default does exist as of such date,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01(a) and 6.01(b), 6.06(j), 6.07,
6.08(q) and 6.09(a)(iv), which shall include a reconciliation setting forth the
applicable amount at the end of the prior fiscal quarter and increases and
deductions permitted or required, as the case may be, as set forth therein) as
of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and, if applicable, for determining the Applicable Rate and
Commitment Fee Rate, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the later of (A) the date of the audited
financial statements referred to in Section 3.04 and (B) the date of the prior
certificate delivered pursuant to this clause (c) indicating such a change and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate to the extent not previously
disclosed to the Administrative Agent, (iv) a listing of any Intellectual
Property acquired by any Loan Party since the date of the most recent list
delivered pursuant to this clause (iv) (or, in the case of the first such list
so delivered, since the Closing Date), and (v) (x) setting forth for such fiscal
year, the net book value of assets and Consolidated EBITDA of or attributable to
each Immaterial Subsidiary and the aggregate net book value of assets and
Consolidated EBITDA of or attributable to all Immaterial Subsidiaries, and
(y) attaching an updated Schedule 3.15(b) or confirming that there has been no
change in the then current Schedule 3.15(b) since the previous fiscal year;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

85



--------------------------------------------------------------------------------

(e) promptly after the same become publicly available, and in any event no later
than five (5) days after the date filed or distributed, as applicable, copies of
all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to any class of its debt securities or its shareholders generally, as
the case may be;

(f) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, a reasonably detailed consolidated
budget presented quarterly for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow and projected income and a description of the material underlying
assumptions applicable thereto, collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Financial
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Financial Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

(g) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended, within forty-five (45) days after the end of
each fiscal quarter of the Borrower (or 90 days, in the case of the last fiscal
quarter of any fiscal year), a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year;

(h) promptly after the furnishing thereof, copies of any material notices or
demands under, and any amendment, supplement, waiver or other modification to,
any Public Debt or any Indebtedness of the Borrower or any Subsidiary having an
aggregate outstanding principal amount greater than the Threshold Amount, in
each case, so long as the aggregate outstanding principal amount thereunder is
greater than the Threshold Amount, and not otherwise required to be furnished to
the Administrative Agent pursuant to any other clause of this Section 5.01;

(i) together with the delivery of the financial statements pursuant to
Section 5.01(a) and 5.01(b) and each Compliance Certificate pursuant to
Section 5.01(c), a description of each event, condition or circumstance during
the last fiscal quarter covered by such Calculation Certificate requiring a
mandatory prepayment under Sections 2.11(d), 2.11(e) and 2.11(f); and

(j) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(e) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower or any Loan Party
posts such documents on the Securities and Exchange Commission’s website at
www.sec.gov, or provides a link thereto on the Borrower’s or any Loan Party’s
website on the Internet at the website address listed in Section 9.01; or
(ii) on which such documents are posted on the Borrower’s or any Loan Party’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent); provided that: (x) the Borrower
and each Loan Party shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower or such Loan Party
to deliver such paper copies until a written request to cease delivering paper

 

86



--------------------------------------------------------------------------------

copies is given by the Administrative Agent or such Lender and (y) the Borrower
and each Loan Party shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies from the Borrower.

The Administrative Agent shall promptly post any deliveries made by Borrower
pursuant to this Section 5.01 as set forth below, except for those documents
delivered pursuant to the immediately preceding paragraph. The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders Communications by posting such Communications
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Communications that may be distributed to the Public Lenders and that (w) all
such Communications shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Communications “PUBLIC,” the Borrower shall
be deemed to have authorized the Administrative Agent, the Joint Lead Arrangers
and the Lenders to treat such Communications as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such
Communications constitute Information, they shall be treated as set forth in
Section 9.12); (y) all Communications marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Investor.” Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender or any
other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender that may decide
not to take access to Restricting Information. Nothing in this Section 5.01
shall modify or limit a Lender’s obligations under Section 9.12 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, each of the Lenders and
each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Platform and understands and assumes the risks of such distribution.

THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE
AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY

 

87



--------------------------------------------------------------------------------

OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND
EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
AGENTS IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
PLATFORM.

Each of the Lenders and each Loan Party agree that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Approved Electronic Communications on the Platform in accordance with
the Administrative Agent’s generally-applicable document retention procedures
and policies.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following
(x) in the case of clause (g) below, as soon as practicable and in any event
within 30 days and (y) in all other cases under this Section 5.02, promptly, and
in any event within four (4) Business Days:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof (i) in which the amount involved is $15,000,000 or more
(to the extent not covered by independent third-party insurance issued by a
nationally recognized insurer as to which the insurer has been notified of such
judgment or order and has not denied or failed to acknowledge coverage thereof),
or (ii) if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$15,000,000;

(d) any (i) material breach or non-compliance under any Contractual Obligation
(other than any Contractual Obligation evidencing and otherwise setting forth
the terms of any Indebtedness) of the Borrower or any Subsidiary or
(ii) litigation, investigation or proceeding that exists at any time between the
Borrower or any Subsidiary and any Governmental Authority, that in either case,
if not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

(e) any litigation or proceeding affecting Borrower or any Subsidiary (i) in
which the amount involved is $15,000,000 or more (to the extent not covered by
independent third-party insurance issued by a nationally recognized insurer as
to which the insurer has been notified of such judgment or order and has not
denied or failed to acknowledge coverage thereof), (ii) in which injunctive or
similar relief is sought, and the granting of such relief could reasonably be
expected to have a Material Adverse Effect or (iii) which relates to the
validity or enforceability of any Loan Document;

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(g) any release of a Materials of Environmental Concern in any reportable
quantity where such release could reasonably be expected to result in a material
Environmental Liability and

 

88



--------------------------------------------------------------------------------

written notice of the receipt of any material notice of violation of
Environmental Laws or written claim pursuant to Environmental Laws. Borrower
will conduct all monitoring, remediation, response actions and reporting
associated with a release of Materials of Environmental Concern, required by
Environmental Laws; provided that Borrower shall not be required to undertake
any remediation or response action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and
(b) take all reasonable action to maintain the rights, licenses, permits,
privileges and franchises necessary or desirable in the normal conduct of its
business, except, in each case, as otherwise permitted by Section 6.04 and
except, in the case of clause (b) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (b) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability, Flood Insurance and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business and owning similar properties. Notwithstanding the requirement
in subsection (i) above, Federal Flood Insurance shall not be required for
(x) real property not located in a Special Flood Hazard Area, or (y) real
property located in a Special Flood Hazard Area in a community that does not
participate in the National Flood Insurance Program. All such insurance (other
than business interruption insurance) as to which the Administrative Agent shall
have reasonably requested to be so named, shall name the Administrative Agent as
loss payee and/or additional insured, as applicable.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
employees and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested; provided, that such
visits or inspections shall not occur more than once in any period of twelve
(12) consecutive months, at the Borrower’s expense, unless a Default has
occurred and is continuing.

SECTION 5.07. Compliance with Laws and Contractual Obligations. The Borrower
will, and will cause each of its Subsidiaries to, comply with all Requirements
of Law and Contractual

 

89



--------------------------------------------------------------------------------

Obligations applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08. Environmental Laws. (a) The Borrower will, and will cause each of
its Subsidiaries to, comply in all material respects with, and use commercially
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) The Borrower will, and will cause each of its Subsidiaries to, conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws and promptly comply
in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws.

SECTION 5.09. Interest Rate Protection. The Borrower will at all times maintain
Swap Agreements to the extent necessary to provide that at least 25% of Funded
Debt (excluding Revolving Credit Exposure) is subject to either a fixed interest
rate or interest rate protection for a period of not less than three years,
which Swap Agreements shall have terms and conditions reasonably satisfactory to
the Administrative Agent.

SECTION 5.10. Covenant to Guarantee Obligations and Give Security.

(a) At the Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Security Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including: (a) upon the formation or acquisition of any new direct or indirect
wholly-owned Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party, or (b) upon any Subsidiary that had previously
been an Immaterial Subsidiary becoming a Loan Party:

(i) within forty five (45) days after such formation, acquisition or designation
or such longer period as the Administrative Agent may agree in its reasonable
discretion:

(A) cause each such Subsidiary that is required to become a Guarantor under the
Collateral and Guarantee Requirement to furnish to the Administrative Agent a
description of the Material Real Properties owned by such Subsidiary in detail
reasonably satisfactory to the Administrative Agent;

(B) cause each such Subsidiary that is required to become a Guarantor under the
Collateral and Guarantee Requirement to duly execute and deliver to the
Administrative Agent Mortgages with respect to any Material Real Property,
Security Agreement Supplements, Intellectual Property Security Agreements and
other security agreements and documents (including, with respect to Mortgages,
the documents set forth below), as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Mortgages, Security Agreement, Intellectual Property Security Agreements and
other Security Documents in effect on the Closing Date), in each case granting
Liens and Guaranties required by the Collateral and Guarantee Requirement:

 

90



--------------------------------------------------------------------------------

(1) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent for the benefit of the Secured Parties and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

(2) Mortgage Policies in form and substance, with endorsements and in amount,
reasonably acceptable to the Administrative Agent (not to exceed the value of
the real properties covered thereby), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid subsisting Liens on the property described therein, free
and clear of all defects and encumbrances, subject to Permitted Liens, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents) and such coinsurance and direct access
reinsurance as the Administrative Agent may reasonably request;

(3) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

(4) such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken.

(C) cause each such Subsidiary that is required to become a Guarantor pursuant
to the Collateral and Guarantee Requirement to deliver any and all certificates
representing Equity Interests (to the extent certificated) that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank (or any other documents customary under local law) and instruments
evidencing the intercompany Indebtedness held by such Subsidiary and required to
be pledged pursuant to the Security Documents, indorsed in blank to the
Administrative Agent;

(D) take and cause such Subsidiary and each direct or indirect parent of such
Subsidiary that is required to become a Guarantor pursuant to the Collateral and
Guarantee Requirement to take whatever action (including the recording of
Mortgages, the filing of UCC financing statements and delivery of stock and
membership interest certificates to the extent certificated) may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid Liens required by the Collateral and Guarantee Requirement,

(ii) within forty-five (45) days after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 5.10 as the
Administrative Agent may reasonably request, and

 

91



--------------------------------------------------------------------------------

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, surveys or environmental
assessment reports in its possession or control; provided however that there
shall be no obligation to deliver to the Administrative Agent any environmental
assessment report whose disclosure to the Administrative Agent would require the
consent of a Person other than the Borrower or one of its Subsidiaries, where,
despite the commercially reasonable efforts of the Borrower to obtain such
consent, such consent cannot be obtained; and

(b) promptly after the acquisition of any Material Real Property by any Loan
Party, such Material Real Property shall not already be subject to a perfected
Lien pursuant to the Collateral and Guarantee Requirement, the Borrower shall
give notice thereof to the Administrative Agent and promptly thereafter shall
cause such Material Real Property to be subjected to a Lien to the extent
required by the Collateral and Guarantee Requirement and will take, or cause the
relevant Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in Section 5.10(a)(i)(B).

SECTION 5.11. Security Interests; Further Assurances. Each Loan Party will, and
will cause each of its Subsidiaries to, promptly, upon the reasonable request of
the Administrative Agent or any Lender, at Borrower’s expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
subject to no other Liens except as permitted by the applicable Security
Document, or obtain any consents or waivers as may be necessary or appropriate
in connection therewith. Deliver or cause to be delivered to the Administrative
Agent from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agent as the Administrative Agent shall reasonably deem necessary
to perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to any Loan Document which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may require. If the Administrative Agent or the Required Lenders
determine that they are required by a Requirement of Law to have appraisals
prepared in respect of the Real Property of any Loan Party constituting
Collateral, the Borrower shall provide to the Administrative Agent appraisals
that satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are otherwise in form and substance satisfactory to the
Administrative Agent.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or cash collateralized in
accordance with Section 2.05(j), and all LC Disbursements shall have been
reimbursed (other than contingent indemnification and reimbursement obligations
that by the express terms of this Credit Agreement survive repayment of the
Loans), the Borrower covenants and agrees with the Lenders that:

 

92



--------------------------------------------------------------------------------

SECTION 6.01. Financial Covenants.

(a) Maximum Total Leverage Ratio. The Borrower will not permit the Consolidated
Leverage Ratio, for any Measurement Period of the Borrower, to exceed 3.5 to
1.0; and

(b) Minimum Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio, for any Measurement Period of the
Borrower, to be less than 3.0 to 1.0.

SECTION 6.02. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.02 and
any Permitted Refinancing thereof;

(c) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) of any
Subsidiary that is not a Loan Party to any other Subsidiary that is not a Loan
Party, and (iii) of any Subsidiary that is not a Loan Party to any Loan Party,
subject to Section 6.08(f), and (iv) of any Loan Party to any Subsidiary that is
not a Loan Party, subject to Section 6.08(f);

(d) Guarantees incurred by the Borrower or any Subsidiary in respect of
Indebtedness of the Borrower or any Subsidiary otherwise permitted hereunder;
provided that no Subsidiary that is not a Loan Party may, by virtue of this
Section 6.02(d), Guarantee any Indebtedness that such Subsidiary could not
otherwise incur under this Section 6.02;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, repair, replacement, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and any Permitted Refinancing
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction,
repair, replacement or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $55,000,000 at any
time outstanding;

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof
or is merged with and into the Borrower or any Subsidiary and any Permitted
Refinancing thereof; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary or is merged with and into the Borrower or any
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary or being merged with and into the Borrower or any
Subsidiary or is a Permitted Refinancing thereof and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$75,000,000 at any time outstanding;

(g) Indebtedness of the Borrower or any Subsidiary in respect of documentary
letters of credit, bank guarantees, bankers’ acceptances or similar instruments
issued or created in the ordinary course of business; provided that any such
documentary letter of credit or other similar instrument may be secured only by
Liens attaching to the related documents of title;

(h) Redemption Indebtedness in an amount not to exceed $2,000,000 at any time
outstanding;

 

93



--------------------------------------------------------------------------------

(i) Swap Agreements permitted under Section 6.12;

(j) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits (including contractual and statutory
benefits) or property, casualty, liability or credit insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;

(k) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(l) Indebtedness in respect of netting services, cash management services,
overdraft protections, employee credit card programs, automatic clearinghouse
arrangements and similar arrangements in each case in connection with deposit
accounts and Indebtedness arising from the honoring of a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds; provided that such Indebtedness is extinguished within ten (10) Business
Days;

(m) Indebtedness of the Borrower or any of its Subsidiaries (including, without
limitation, letters of credit) in respect of performance bonds, workers’
compensation claims, bid bonds, surety or appeal bonds, performance and
completion guarantees and similar obligations, payment obligations in connection
with self-insurance or similar obligations, in the ordinary course of business;

(n) (i) unsecured Indebtedness representing deferred compensation to employees,
consultants or independent contractors of the Borrower and any Subsidiaries
incurred in the ordinary course of business; and (ii) Indebtedness consisting of
obligations of the Borrower or any Subsidiaries under deferred compensation to
their employees, consultants or independent contractors or other similar
arrangements incurred by such Persons in connection with any Permitted
Acquisitions or any other Investment expressly permitted under Section 6.08;

(o) Indebtedness of the Borrower or any Subsidiary consisting of Guarantees,
indemnities or obligations in respect of purchase price adjustments in
connection with the acquisitions of assets or Asset Sales or any earnout payment
liability incurred in connection with a Permitted Acquisition;

(p) Indebtedness incurred by Subsidiaries that are not Loan Parties in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding;

(q) Indebtedness incurred by Loan Parties in an aggregate principal amount not
to exceed $25,000,000 at any time outstanding;

(r) Indebtedness of Borrower or any Subsidiary in respect of customer deposits
and advance payments received by the Borrower or any of its Subsidiaries from
clients or customers for goods or services;

(s) Indebtedness consisting of unpaid insurance premiums owed to any Person
providing property, casualty, liability or other insurance to any Loan Party in
any fiscal year, pursuant to reimbursement or indemnification obligations to
such Person; provided, that such Indebtedness is incurred only to defer the cost
of such unpaid insurance premiums for such fiscal year and is outstanding only
during such fiscal year;

(t) unsecured Indebtedness of one or more of the Loan Parties in an amount such
that, after giving pro forma effect to the incurrence of such Indebtedness the
Consolidated Leverage Ratio

 

94



--------------------------------------------------------------------------------

of the Borrower and its Subsidiaries on a Pro Forma Basis for the most recently
completed Measurement Period is less than 3.00 to 1.0; provided that (i) such
Indebtedness does not mature prior to six months after the scheduled Latest
Maturity Date, (ii) there are no scheduled or required payments or prepayments
of principal prior to the scheduled Latest Maturity Date, and (iii) the terms of
such Indebtedness (other than interest rates, premiums and fees) or of any
agreements entered into or instrument issued in connection therewith, taken as a
whole, are not less favorable in any material respect to the Borrower and its
Subsidiaries or to the rights or interests of the Administrative Agent, the
Issuing Bank, the Swingline Lender and the Lenders than the terms of the Loan
Documents;

(u) unsecured Indebtedness in respect of Permitted Call Spread Contracts; and

(v) additional unsecured Indebtedness of the Borrower or any of its Subsidiaries
in an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $100,000,000 at any one time outstanding; provided that (i) such
unsecured Indebtedness is applied to prepay the Term Loans pursuant to
Section 2.11(f), (ii) such Indebtedness does not mature prior to six months
after the scheduled Latest Maturity Date, (iii) there are no scheduled or
required payments or prepayments of principal prior to the scheduled Latest
Maturity Date, and (iv) the terms of such Indebtedness (other than interest
rates, premiums and fees) or of any agreements entered into or instrument issued
in connection therewith, taken as a whole, are not less favorable in any
material respect to the Borrower and its Subsidiaries or to the rights or
interests of the Administrative Agent, the Issuing Bank, the Swingline Lender
and the Lenders than the terms of the Loan Documents.

Notwithstanding the foregoing, no Subsidiary that is not a Loan Party will
Guarantee any Indebtedness for borrowed money of a Loan Party unless such
Subsidiary becomes a Guarantor.

For purposes of determining compliance with any dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar Equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to refinance,
refund, renew or extend other Indebtedness denominated in a foreign currency,
and such refinancing, refunding, renewal or extension would cause the applicable
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, refunding,
renewal or extension, such dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced, refunded, renewed or extended plus the aggregate amount of fees,
premiums and other costs and expenses incurred in connection with such
refinancing, refunding, renewal or extension.

SECTION 6.03. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except
(collectively, the “Permitted Liens”):

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.03; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and any Permitted Refinancing thereof or encumber any additional
assets or properties of the Borrower or any Subsidiary (other than
after-acquired property affixed or incorporated thereto and proceeds or products
thereof);

 

95



--------------------------------------------------------------------------------

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary or is merged with and into the Borrower or any
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary or is merged with and into the Borrower or any Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary or being merged with and into
the Borrower or such Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary or is merged
with and into the Borrower or any Subsidiary, as the case may be, or any
Permitted Refinancing thereof;

(d) Liens on fixed or capital assets acquired, constructed, repaired, replaced,
constructed or improved (including Capital Lease Obligations incurred) by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.02(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition (or lease) or the completion of such construction,
repair, replacement or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, repairing, replacing, constructing or
improving such fixed or capital assets (including fees and expenses) and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

(e) Liens created pursuant to the Security Documents;

(f) any interest or title of a lessor or sublessor under any lease entered into
by the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(g) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance or incurrence of Indebtedness,
(ii) relating to pooled deposit, automatic clearing house or sweep accounts of
the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or its
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(h) licenses, sublicenses, leases or subleases granted to others not
(i) interfering in any material respect with the business of the Borrower and
its Subsidiaries, taken as a whole, and (ii) securing any Indebtedness;

(i) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under clause (f) of the definition of Permitted
Investments;

(j) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Subsidiaries in the ordinary course of business permitted by this Agreement;

(k) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(l) pledges or deposits of cash and Permitted Investments (i) securing
deductibles, self-insurance, co-payment, co-insurance, retentions,
indemnification and similar obligations to providers

 

96



--------------------------------------------------------------------------------

of insurance or (ii) related to workers compensation, property leases, utilities
and municipalities, in each case, not securing Indebtedness and in the ordinary
course of business;

(m) Liens on (i) incurred premiums, dividends and rebates which may become
payable under insurance policies and loss payments which reduce the incurred
premiums on such insurance policies and (ii) rights which may arise under state
insurance guarantee funds relating to any such insurance policy, in each case
securing Indebtedness permitted to be incurred pursuant to Section 6.02(j);

(n) Liens solely on any cash earnest money deposits or deposits in connection
with the indemnity obligations made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement with respect to any
acquisition permitted hereunder;

(o) Liens in favor of a Loan Party;

(p) Liens on the assets of any Foreign Subsidiary of the Borrower solely
securing Indebtedness of such Foreign Subsidiary, which Indebtedness is
permitted to be incurred pursuant to Section 6.02;

(q) any encumbrance or restriction (including put and call arrangements) with
respect to the transfer of Equity Interests of any Permitted Joint Venture;

(r) Liens arising from precautionary UCC financing statement filings or similar
filings in connection with operating leases or consignment of goods; and

(s) Liens so long as neither (i) the aggregate outstanding principal amount of
the obligations secured thereby nor (ii) the aggregate Fair Market Value
(determined as of the date such Lien is incurred) of the assets subject thereto
exceeds (as to the Borrower and all Subsidiaries) $20,000,000 at any one time.

SECTION 6.04. Fundamental Changes. The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all of its assets, or all or substantially all of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into or consolidate with the
Borrower in a transaction in which the Borrower is the surviving corporation,
(ii) any Person (other than the Borrower) may merge into or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary or, if
any party to such merger or consolidation is a Loan Party, is a Loan Party,
(iii) any Subsidiary that is not a Loan Party may merge or consolidate with or
into, or sell, transfer, lease or otherwise dispose of (in one transaction or in
a series of transactions) all or substantially all of its assets or all or
substantially all of the Equity Interests of any of its Subsidiaries to, any
Subsidiary that is not a Loan Party so long as such transaction would not have a
Material Adverse Effect, (iv) any Subsidiary of the Borrower may merge or
consolidate with or into, or sell, transfer, lease or otherwise dispose of (in
one transaction or in a series of transactions) all or substantially all of its
assets or all or substantially all of the Equity Interests of any of its
Subsidiaries to, any Person so long as such transaction is otherwise permitted
under Section 6.05, 6.06 or 6.08, as applicable, and if such Subsidiary was a
Loan Party immediately prior to effecting any such transaction, the surviving
entity is a Loan Party, (v) any Subsidiary (other than an Excluded Subsidiary)
may liquidate or dissolve if the Borrower determines in good faith that such
action is in the best interest of the Borrower and its Subsidiaries and is not

 

97



--------------------------------------------------------------------------------

disadvantageous in any material respect to the rights or interest of the
Administrative Agent, the Issuing Bank, the Swingline Lender or the Lenders and
(vi) any Immaterial Subsidiary or Foreign Subsidiary may liquidate or dissolve
if the Borrower determines in good faith that such action is in the best
interest of the Borrower and its Subsidiaries, taken as a whole, and, either
individually or in the aggregate, would not result in a Material Adverse Effect.

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any of its
Subsidiaries to, effect any Asset Sale, or agree to effect any Asset Sale,
except that the following shall be permitted:

(a) (i) dispositions of used, worn out, obsolete or surplus property or property
no longer used or useful by the Borrower or any of its Subsidiaries in the
ordinary course of business, and (ii) the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole;

(b) the sale of inventory in the ordinary course of business;

(c) any Asset Sale (including like-kind exchanges) to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Asset Sale are promptly
applied to the purchase price of such replacement property;

(d) Asset Sales of machinery, equipment and interests in Real Property no longer
used or useful in the conduct of business of the Loan Parties and their
Subsidiaries that are disposed of in the ordinary course of business (including
owned Real Property acquired from lessors for the purpose of avoiding lease
termination penalties, which is in the process of being sold (or was acquired
for the purpose of resale) and which has been owned less than twelve (12) months
from the date of such acquisition);

(e) assignments, licenses, sublicenses, leases or subleases (including, without
limitation, of intellectual property) granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries, taken
as a whole;

(f) Asset Sales permitted under Sections 6.03, 6.04, 6.06 and 6.08;

(g) any Sale and Leaseback Transaction not prohibited by Section 6.11;

(h) (i) any Loan Party may make any Asset Sale to any other Loan Party, (ii) any
Loan Party may make any Asset Sale to a Subsidiary that is not a Loan Party for
no less than Fair Market Value and in cash or Permitted Investments in an
aggregate amount not in excess of $40,000,000, and (iii) any Subsidiary that is
not a Loan Party may make any Asset Sale to a Loan Party for an amount less than
or equal to Fair Market Value;

(i) any sale or discount without recourse of accounts receivable or notes
receivable or similar obligations arising in the exercise of the sound business
judgment of senior management of the Borrower or the applicable Subsidiary in
connection with the compromise, settlement or collection thereof;

(j) (i) any transfer of cash and (ii) any sale or liquidation of Permitted
Investments, in each case for cash at Fair Market Value;

 

98



--------------------------------------------------------------------------------

(k) any sale, transfer or other disposition of Investments in Permitted Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the Permitted Joint Venture parties set forth in joint
venture arrangements and similar binding arrangements for such Permitted Joint
Venture; provided that such sales, transfer or dispositions are made for Fair
Market Value and at least 75% of the purchase price for all property subject to
such sale shall be paid to the Borrower or such Subsidiary in the form of any
combination of (i) cash or Permitted Investments and (ii) any securities, notes
or other obligations received by the Borrower or such Subsidiary from such
transferee that are converted by the Borrower or such Subsidiary into cash or
Permitted Investments (to the extent of the cash or Permitted Investments
received) within 180 days of the closing of such sale, transfer or other
disposition, in each case with respect to clauses (i) and (ii), free and clear
of any Liens thereon, other than Liens of the Administrative Agent in favor of
the Secured Parties;

(l) transfers of property subject to Casualty Events upon the receipt of the Net
Cash Proceeds from such Casualty Event;

(m) Asset Sales at Fair Market Value; provided that (i) at the time of such
Asset Sale, no Default shall have occurred and be continuing or shall result
from such Asset Sale, (ii) the aggregate Fair Market Value of assets disposed in
respect of all Asset Sales pursuant to this clause (m) shall not exceed
$25,000,000 in the aggregate in any fiscal year, and (iii) at least 75% of the
purchase price for all property subject to such Asset Sale shall be paid to the
Borrower or such Subsidiary in the form of any combination of (A) cash or
Permitted Investments, (B) liabilities of the Borrower or any Subsidiary that
are assumed by the transferee of any such assets and from which the Borrower and
all Subsidiaries have been validly released by all applicable creditors in
writing, or (C) any securities, notes or other obligations received by the
Borrower or such Subsidiary from such transferee that are converted by the
Borrower or such Subsidiary into cash or Permitted Investments (to the extent of
the cash or Permitted Investments received) within 180 days of the closing of
such sale, transfer or other disposition, in each case with respect to clauses
(A), (B) and (C), free and clear of any Liens thereon, other than Liens of the
Administrative Agent in favor of the Secured Parties;

(n) Asset Sales at Fair Market Value; provided that (i) at the time of such
Asset Sale, no Default shall have occurred and be continuing or shall result
from such Asset Sale, (ii) the aggregate Fair Market Value of assets disposed in
respect of all Asset Sales pursuant to this clause (n) shall not exceed
$250,000,000 in the aggregate, and (iii) at least 75% of the purchase price for
all property subject to such Asset Sale shall be paid to the Borrower or such
Subsidiary in the form of any combination of (A) cash or Permitted Investments,
(B) liabilities of the Borrower or any Subsidiary that are assumed by the
transferee of any such assets and from which the Borrower and all Subsidiaries
have been validly released by all applicable creditors in writing, or (C) any
securities, notes or other obligations received by the Borrower or such
Subsidiary from such transferee that are converted by the Borrower or such
Subsidiary into cash or Permitted Investments (to the extent of the cash or
Permitted Investments received) within 180 days (it being understood that such
period shall run concurrently with, and not extend any reinvestment period
provided for in Section 2.11(d)) of the closing of such sale, transfer or other
disposition, in each case with respect to clauses (A), (B) and (C), free and
clear of any Liens thereon, other than Liens of the Administrative Agent in
favor of the Secured Parties; provided further that upon the sale or liquidation
of any such Permitted Investments and conversion of such securities, notes or
other obligations into cash, such cash shall constitute Net Cash Proceeds, if
applicable, subject to Section 2.11(d);

(o) Asset Sales valued at Fair Market Value to Permitted Joint Ventures in an
aggregate amount not in excess of $20,000,000 in the aggregate; and

(p) Asset Sales described on Schedule 6.05.

 

99



--------------------------------------------------------------------------------

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Loan Party) shall be sold free and clear of the Liens created
by the Security Documents, and, so long as Borrower shall have provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Section 6.05, the Administrative Agent shall take all actions necessary in order
to effect the foregoing.

SECTION 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:

(a) (i) the Borrower may redeem, purchase, retire, exchange or convert in whole
or in part any of its Equity Interests for another class of Equity Interests
(other than Disqualified Equity Interests) or rights to acquire its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests (other than Disqualified Equity Interests);
provided that any terms and provisions material to the interests of the Lenders,
when taken as a whole, contained in such other class of Equity Interests are at
least as advantageous to the Lenders as those contained in the Equity Interests
redeemed thereby, (ii) the Borrower and any Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests) of such Person, or (iii) the Borrower
may issue non-cash rights to the extent distributed in connection with any
stockholder rights plan of the Borrower;

(b) (i) each Wholly-Owned Subsidiary may make Restricted Payments to the
Borrower and to any other Subsidiary, and (ii) each Subsidiary that is not a
Wholly-Owned Subsidiary of the Borrower may make Restricted Payments to the
Borrower and any Subsidiary that is a Loan Party and to each other owner of
Equity Interests of such Subsidiary based on their relative ownership interests
of the relevant class of Equity Interests;

(c) the payment of any dividend or distribution within ninety (90) days after
the date of declaration thereof if at the date of declaration (i) such payment
would have complied with this Agreement, and (ii) no Default shall have occurred
and be continuing;

(d) the Borrower and its Subsidiaries may make Restricted Payments for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests or options or rights to acquire Equity Interests of the Borrower by
any future, present or former employee, director, consultant or officer of the
Borrower or any Subsidiaries upon the death, disability, retirement or
termination of employment or directorship of any such Person or otherwise
pursuant to any employee or director equity plan, employee or director stock
option plan or any other employee or director benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any future,
present or former employee, director, consultant or officer of the Borrower or
any Subsidiaries;

(e) the Borrower or any of its Subsidiaries may (i) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof (it being understood, for purposes of clarity, that (A) the
payment of cash in lieu of fractional Equity Interests as consideration and
(B) payments to dissenting stockholders pursuant to applicable law, in each case
in connection with a Permitted Acquisition or any other acquisition by the
Borrower or any Subsidiary permitted hereunder shall not constitute a Restricted
Payment prohibited by this Section 6.06), (ii) with respect to Investments
permitted under Section 6.08, receive or accept the return to the Borrower or
any Subsidiary of Equity Interests of the Borrower or any Subsidiary
constituting a portion of the purchase price consideration in settlement of
indemnification claims, and (iii) make payments in the form of Equity Interests
of the

 

100



--------------------------------------------------------------------------------

Borrower (other than Disqualified Equity Interests) in connection with the
conversion of convertible Equity Interests permitted to be issued hereunder
(provided that, in connection with any such conversion, the Borrower may make
cash payments in lieu of fractional Equity Interests in connection with any such
conversion);

(f) payments or distributions to stockholders of the Borrower pursuant to
appraisal rights required under applicable law in connection with any
consolidation, merger or transfer of assets permitted under this Agreement;

(g) to the extent constituting Restricted Payments, any Subsidiary may enter
into and consummate transactions expressly permitted under Section 6.04 (other
than any such transaction that involves a Person that is not a Wholly-Owned
Subsidiary of the Borrower immediately prior to such transaction); provided,
that any Restricted Payment made pursuant to this clause (g) may be made only to
the Borrower or to a Subsidiary that is a Wholly-Owned Subsidiary of the
Borrower;

(h) the Borrower may enter into, and perform its obligations under, the
Permitted Call Spread Contracts; provided, that any payments made by the
Borrower upon early termination, settlement or otherwise (other than the payment
of premiums in connection therewith) of any Permitted Call Spread Contracts sold
by the Borrower are not made in cash or Permitted Investments (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control or asset sale shall not violate the foregoing restriction);

(i) repurchases of the Equity Interests of the Borrower or its Subsidiaries
deemed to occur upon (i) the exercise of stock options or warrants or (ii) the
grant, award or vesting of Equity Interests, in each case, if such Equity
Interests represents all or a portion of the exercise price thereof or tax
payment with respect thereto; and

(j) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower may make Restricted Payments in an aggregate amount not
to exceed the Available Amount at such time.

SECTION 6.07. Limitation on Capital Expenditures. The Borrower will not make or
commit to make Capital Expenditures (other than amounts reinvested pursuant to
Section 2.11(d) and Section 2.11(e)) in any fiscal year of the Borrower in
excess of $60,000,000; provided, however, that (a) if the aggregate amount of
Capital Expenditures made in any fiscal year of the Borrower shall be less than
the maximum amount of Capital Expenditures permitted under this Section 6.07
(before giving effect to any carryover), then the amount of such shortfall may
be added to the amount of Capital Expenditures permitted under this Section 6.07
for the immediately succeeding fiscal year (but not any subsequent fiscal year),
and (b) in determining whether any amount of permitted Capital Expenditures is
available for carryover, the amount expended in any fiscal year of the Borrower
shall first be deemed to be from the amount allocated to such fiscal year before
giving effect to any amount carried over from the immediately preceding fiscal
year.

SECTION 6.08. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, make any
Investments, except:

(a) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(b) Permitted Investments;

 

101



--------------------------------------------------------------------------------

(c) Guarantees constituting Indebtedness permitted by Section 6.02;

(d) loans or advances to directors, employees and officers of the Borrower and
its Subsidiaries in the ordinary course (including for travel, entertainment or
relocation expenses) and to purchase Equity Interests (other than Disqualified
Equity Interests) of the Borrower, in an aggregate amount not to exceed
$2,500,000 at any time outstanding;

(e) (i) purchases and other acquisitions of inventory, materials, equipment and
tangible property in the ordinary course of business, and (ii) Investments in
assets useful in the business of the Borrower and its Subsidiaries made by the
Borrower or any of its Subsidiaries with the reinvested proceeds of Asset Sales
and Casualty Events pursuant to Sections 2.11(d) and 2.11(e);

(f) Investments made by (i) any Loan Party in any other Loan Party, (ii) any
Subsidiary that is not a Loan Party in any other Subsidiary that is not a Loan
Party, (iii) any Subsidiary that is not a Loan Party in any Loan Party, or
(iv) any Loan Party in any Subsidiary of the Borrower that is not a Loan Party
in an aggregate amount for all Investments made pursuant to this clause (f)(iv)
not to exceed $25,000,000 at any time outstanding; provided that any
intercompany Investment made by a Loan Party in the form of intercompany loans
shall be evidenced by notes that have been pledged (individually or pursuant to
a global note, and which, for the avoidance of doubt, shall exclude intercompany
loans under the foregoing clauses (ii) and (iii)) to the Administrative Agent
for the benefit of the Secured Parties (it being understood and agreed that
intercompany charges of expenses (including expenses related to research and
development and information technology) made by the Borrower and its
Subsidiaries in the ordinary course of business shall not reduce the basket set
forth in this clause (f)(iv) to the extent that such intercompany charges do not
involve the transfer of cash or any other property (other than cash advances in
connection therewith that are funded and repaid in the ordinary course of
business in a manner consistent with the Borrower’s past practice);

(g) Investments in, or obtained by means of, Permitted Acquisitions;

(h) Investments outstanding on the Closing Date and identified on Schedule
6.08(h), and any modification, replacement, renewal, reinvestment or extension
of any of the foregoing; provided that the amount of any such Investment is not
increased from the amount of such Investment on the Closing Date, except as
otherwise permitted by another clause of this Section 6.08;

(i) Investments (including debt obligations and Equity Interests) received
(i) in connection with the bankruptcy, workout, recapitalization or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers (including
Investments received in any related foreclosure) arising in the ordinary course
of business or (ii) in compromise or resolution of any litigation, arbitration
or other dispute;

(j) Investments of the type described in clauses (i) and (ii) of Section 6.05(k)
and clauses (A), (B) and (C) of Sections 6.05(m) and 6.05(n) received in
connection with Asset Sales permitted by Section 6.05;

(k) Guarantees by the Borrower or any Subsidiaries of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(l) Swap Obligations permitted under Section 6.12;

 

102



--------------------------------------------------------------------------------

(m) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers’ compensation, performance and other similar
deposits provided to third parties in the ordinary course of business;

(n) Investments consisting of Liens, fundamental changes and Capital
Expenditures pursuant to Sections 6.03, 6.04 and 6.07 (other than
Section 6.04(iv));

(o) leases of real or personal property in the ordinary course of business and
in accordance with the Security Documents;

(p) Investments by the Borrower or any of its Subsidiaries in Permitted Joint
Ventures in an aggregate amount not to exceed: (i) if at any date of
determination the Borrower and its Subsidiaries have a Consolidated Leverage
Ratio of less than 3.00 to 1.0 both immediately before and after giving effect
to such Investment on a Pro Forma Basis for the most recently completed
Measurement Period prior to such date, $125,000,000 at any time outstanding, or
(ii) if at any date of determination the Borrower and its Subsidiaries have a
Consolidated Leverage Ratio of 3.00 to 1.0 or greater both immediately before
and after giving effect to such Investment on a Pro Forma Basis for the most
recently completed Measurement Period prior to such date, the greater of (A) the
aggregate amount of Investments by the Borrower and its Subsidiaries in
Permitted Joint Ventures on such date and (B) $50,000,000 at any time
outstanding;

(q) so long as no Default shall have occurred and be continuing or would result
therefrom, the Loan Parties may make Investments in an aggregate amount not to
exceed the Available Amount at such time;

(r) Reinvestments in assets made in accordance with Sections 2.11(d) and
2.11(e);

(s) Investments with respect to performance of bonds, bankers’ acceptances,
workers’ compensation claims, surety or appear bond payments, obligations in
connection with self insurance or similar obligations and bank overdrafts; and

(t) Investments in an aggregate amount not to exceed $25,000,000 at any time
outstanding.

SECTION 6.09. Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly:

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any Indebtedness that is subordinated to the Obligations expressly by
its terms (collectively, “Junior Financing”), or Indebtedness outstanding under
the Public Debt or any other Indebtedness, except for the following: (i) with
the Net Cash Proceeds of, or in exchange for, any Permitted Refinancing
permitted under Section 6.02; (ii) the conversion of any Public Debt to Equity
Interests (other than Disqualified Equity Interests) of the Borrower; (iii) the
prepayment of Indebtedness of the Borrower or any Subsidiary owed to any Loan
Party or the prepayment of any Public Debt, Junior Financing or other
Indebtedness with the proceeds of any Indebtedness permitted by Section 6.02(q);
provided that if the Indebtedness being prepaid is Junior Financing, the
Indebtedness incurred to make such prepayment shall be subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being prepaid;
(iv) prepayments, redemptions, purchases, defeasances and

 

103



--------------------------------------------------------------------------------

other payments in respect of Public Debt (other than the Senior Convertible
Notes), Junior Financing or other Indebtedness prior to their scheduled maturity
in an aggregate amount not to exceed the Available Amount at such time;
(v) prepayments, redemptions, purchases, defeasances and other payments in
respect of Indebtedness outstanding under the Senior Convertible Notes;
(vi) prepayments, redemptions, purchases, defeasances and other payments of any
unsecured Indebtedness either (i) solely in exchange for shares of Equity
Interests (other than Disqualified Equity Interests) of the Borrower, or
(ii) through the application of Net Equity Proceeds of (A) a substantially
concurrent sale (other than to the Borrower or any Subsidiary) for cash (but in
no event longer than 50 days after receipt of such Net Equity Proceeds) of
shares of Equity Interests (other than Disqualified Equity Interests) of the
Borrower or any promissory notes or debt securities convertible into or
exchangeable for Equity Interests (other than Disqualified Equity Interests) of
the Borrower or (B) a substantially concurrent sale for cash (but in no event
longer than 50 days after receipt of such Net Cash Proceeds), arising from the
incurrence by the Borrower or any other Loan Party of Indebtedness permitted
under Section 6.02; (vii) prepayments of principal and interest of Indebtedness
(or accreted value, if applicable) incurred pursuant to Section 6.02(e); and
(viii) prepayments, purchases or repurchases of the Obligations in accordance
with the terms of this Agreement;

(b) Amend or modify, or permit the amendment or modification of, any document
governing any Indebtedness (i) except for any Permitted Refinancing, which shall
be effected, in accordance with the terms of the definition thereof, or (ii) in
an aggregate outstanding amount in excess of $10,000,000, in any manner that is
adverse in any material respect to the rights or interests of the Administrative
Agent or the Lenders; or

(c) Terminate, amend or modify any of its Constituent Documents (including
(i) by the filing or modification of any certificate of designation and (ii) any
election to treat any Pledged Equity Interests as a “security” under
Section 8-103 of the UCC other than concurrently with the delivery of
certificates representing such Pledged Equity Interests to the Administrative
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders; provided that the Borrower may issue
such Equity Interests, so long as such issuance is not prohibited by this
Agreement, and may amend or modify its Constituent Documents to authorize any
such Equity Interests.

SECTION 6.10. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except for the following:

(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b) transactions between or among (i) one or more Loan Parties not involving any
other Affiliate that is not a Loan Party and otherwise in accordance with the
terms of this Agreement and (ii) one or more Excluded Subsidiaries not involving
any other Affiliate that is not an Excluded Subsidiary and otherwise in
accordance with the terms of this Agreement;

(c) any Restricted Payment permitted by Section 6.06 (other than
Section 6.06(j));

(d) Investments permitted under Sections 6.08(d), 6.08(f)(ii) or 6.08(p);

 

104



--------------------------------------------------------------------------------

(e) any Asset Sale permitted under Section 6.05(h)(iii);

(f) the payment of fees to, and the reimbursement of out-of-pocket expenses (to
the extent incurred in any such Person’s capacity as a director) of, directors
of the Borrower or any Subsidiary and compensation, severance and employee
benefit arrangements paid to, and indemnities provided for the benefit of,
directors, officers or employees of the Borrower or any Subsidiary;

(g) any issuances of Equity Interests (other than Disqualified Equity Interests)
or other payments, awards or grants in cash, Equity Interests (other than
Disqualified Equity Interests) or otherwise pursuant to, or the funding of,
employment agreements, stock options and equity or cash incentive plans approved
by the Borrower’s board of directors (or a committee thereof);

(h) employment and severance arrangements or similar arrangements between the
Borrower or any Subsidiary and any employee thereof (it being understood that
the term “employee” as used in this clause (h) shall refer only to such
employees that are Affiliates of the Borrower or the applicable Subsidiary, as
the case may be); and

(i) any agreement, instrument or arrangement as in effect on the Closing Date
and set forth on Schedule 6.10 hereto.

SECTION 6.11. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”) unless (a) the
sale of such property is permitted by Section 6.05, (b) any Liens arising in
connection with its use of such property are permitted by Section 6.03, and
(c) the Net Cash Proceeds received by the Borrower or any Subsidiary pursuant to
such arrangement are contemporaneously used to prepay the Loans pursuant to
Section 2.11(d).

SECTION 6.12. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests or
Indebtedness of the Borrower or any of its Subsidiaries), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary, (c) Permitted Call Spread Contracts and
(d) foreign exchange contracts; provided that with respect to the foregoing
clauses (c) and (d), such Permitted Call Spread Contracts and foreign exchange
contracts have been entered into for the purpose of mitigating risks to which
the Borrower and its Subsidiaries have actual exposure.

SECTION 6.13. Changes in Fiscal Periods. The Borrower will not, permit the
fiscal year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

SECTION 6.14. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to make Restricted Payments or to make or repay loans
or advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness
of the Borrower or any other Subsidiary; provided that

 

105



--------------------------------------------------------------------------------

the foregoing shall not apply to: (i) restrictions and conditions imposed by
Requirements of Law, under any of the Loan Documents, the Senior Notes Indenture
or the Senior Convertible Notes Indenture; (ii) restrictions and conditions
existing on the date hereof and identified on Schedule 6.14 and the foregoing
also shall not apply to any extension or renewal of any such restriction or
condition; (iii) customary restrictions and conditions contained in agreements
relating to an Asset Sale pending such Asset Sale, provided such restrictions
and conditions apply only to assets that are to be sold and such Asset Sale is
permitted hereunder; (iv) in the case of clause (a) of this Section 6.14,
(A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted under this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and the products
and proceeds thereof, and (B) customary provisions in leases and other contracts
restricting the assignment thereof or the subletting of the premises subject to
any such lease, (v) in the case of clause (b) of this Section 6.14,
(A) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business, and
(B) customary provisions in joint venture agreements and other similar
agreements (in each case relating solely to the respective joint venture or
similar entity or the Equity Interests therein) entered into in the ordinary
course of business.

SECTION 6.15. Lines of Business. The Borrower will not, and will not permit any
of its Subsidiaries to enter into any business, either directly or through any
Subsidiary, except for a line of business conducted by the Borrower or any of
its Subsidiaries on the Closing Date and any business reasonably related,
complimentary or ancillary thereto, including reasonably related extensions or
expansions thereof (as determined in good faith by the board of directors of the
Borrower).

SECTION 6.16. Immaterial Subsidiaries. No Immaterial Subsidiary shall incur any
Indebtedness other than pursuant to Sections 6.02(b) and 6.02(c), incur any
Liens other than pursuant to Section 6.03(b), or make any Investments other than
pursuant to Sections 6.08(f) and 6.08(h).

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. The occurrence any of the following events
shall constitute an event of default (each an “Event of Default”):

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when due and as
required herein, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.01(a)) payable under
this Agreement, within five (5) Business Days after the same becomes due and as
required herein;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect when made or deemed
made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Loan Party’s
existence), 5.06 or 5.08 or in Article VI;

 

106



--------------------------------------------------------------------------------

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in Sections 7.01(a), 7.01(b) or 7.01(d) to be observed or
performed by it), and such failure shall continue unremedied for a period of
thirty (30) days after notice thereof from the Administrative Agent or the
Required Lenders to the Borrower (which notice will be given at the request of
any Lender);

(f) the Borrower or any Subsidiary (i) fails to make any payment when due,
whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise, in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate outstanding principal amount (individually or in the
aggregate with all other Indebtedness as to which such a failure shall exist) of
not less than the Threshold Amount, (ii) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (including in the case of Indebtedness consisting of Swap Agreements,
termination events or equivalent events pursuant to the terms of such Swap
Agreements), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (f)(ii) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(h) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in this Section 7.01(h), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(i) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(j) one or more judgments or orders for the payment of money in an aggregate
amount in excess of the Threshold Amount (to the extent not covered by
independent third-party insurance issued by a nationally recognized insurer as
to which the insurer has been notified of such judgment or order and has not
denied or failed to acknowledge coverage thereof) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and (i) the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be satisfied, vacated or effectively stayed or (ii) any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;

 

107



--------------------------------------------------------------------------------

(k) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or would reasonably be expected to result in liability
of the Borrower, any Subsidiary or their respective ERISA Affiliates under Title
IV of ERISA in an aggregate amount which would reasonably be expected to result
in a Material Adverse Effect, or (ii) the Borrower, any Subsidiary or any of
their respective ERISA Affiliates fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
Withdrawal Liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which would reasonably be expected to result in a Material
Adverse Effect;

(l) Any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 6.04
or 6.05), ceases to be in full force and effect; or any Loan Party contests in
writing the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document, or purports in writing to revoke or rescind
any Loan Document;

(m) Any Security Document after delivery thereof pursuant to Section 4.01, 5.10
or 5.11 shall for any reason (other than pursuant to the terms hereof or thereof
including as a result of a transaction permitted under Section 6.04 or 6.05)
cease to create, or any Lien purported to be created by any Security Document
shall be asserted in writing by any Loan Party not to be, a valid and perfected
lien, with the priority required by the Security Documents (or other security
purported to be created on the applicable Collateral) on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Permitted Liens;

(n) (i) Any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “Senior Indebtedness” (or any comparable term) or
“Senior Secured Indebtedness” (or any comparable term) under and as defined in
any Junior Financing Documentation or (ii) the subordination provisions set
forth in any Junior Financing Documentation shall in whole or in part, cease to
be effective or cease to be legally valid, binding and enforceable against the
holders of obligations under such Junior Financing, if applicable; or

(o) a Change in Control shall occur.

SECTION 7.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of the Required
Lenders, take any or all of the following actions:

(a) declare Commitments of each Lender and any obligation of the Issuing Bank to
make LC Credit Extensions to be terminated, whereupon such Commitments and
obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower cash collateralize in accordance with
Section 2.05(j) the LC Exposure; and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable
Requirements of Law; provided that upon the

 

108



--------------------------------------------------------------------------------

occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Debtor Relief Laws of the United States, the Commitments
of each Lender and any obligation of the Issuing Bank to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to cash
collateralize the LC Exposure in accordance with Section 2.05(j) as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

SECTION 7.03. Application of Funds. After the exercise of remedies provided for
in Section 7.02 (or after the Loans have automatically become immediately due
and payable and the LC Exposure has been required to be cash collateralized as
set forth in the proviso to Section 7.02(d)), any amounts received on account of
the Secured Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including indemnities, expenses and other amounts payable under Section 9.03,
and amounts payable under Sections 2.15 and 2.17) payable to the Administrative
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including indemnities, expenses and other amounts payable under
Section 9.03 and amounts payable under Section 2.15 and 2.17), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and LC Disbursements, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and L/C Borrowings, Swap Obligations and Treasury
Services Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Banks, to cash
collateralize that portion of LC Exposure comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by any
Requirement of Law.

Subject to Sections 2.05(d) and 2.05(e), amounts used to cash collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above and, if
no Secured Obligations remain outstanding, to the Borrower.

 

109



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its administrative agent and collateral agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights

 

110



--------------------------------------------------------------------------------

and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of Borrower and the other Loan Parties. The
Administrative Agent shall not be liable for any action taken or not taken by
any such service provider.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor,
which successor shall (unless an Event of Default under Section 7.01(a),
7.01(b), 7.01(g), 7.01(h) or 7.01(i) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed). If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the Required Lenders may require or otherwise
direct, for the benefit of all the Lenders and the Issuing Bank; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Bank or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as Issuing
Bank or Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with, and
subject to,

 

111



--------------------------------------------------------------------------------

the terms of this Agreement, or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any bankruptcy or insolvency law.

Anything herein to the contrary notwithstanding, none of the Joint Lead
Arrangers, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 19975 Victor Parkway, Livonia, Michigan 48152,
Attention of Mr. Robert Recchia (Telecopy No. 734-462-2513; Telephone no.
734-591-4900), with a copy to McDermott Will & Emery LLP, 340 Madison Avenue,
New York, New York 10173-1922, Attention of Amy S. Leder, Esq. (Telecopy
No. 212-547-5444; Telephone No. 212-547-5514); website: www.valassis.com;

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of April Yebd (Telecopy No. 1-888-208-7168), with a copy to JPMorgan Chase Bank,
N.A., 10 S. Dearborn St., Mail Code: IL-0364, Chicago, IL 60603, Attention of
Suzanne D. Ergastolo (Telecopy No. 312-794-7682);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of April Yebd (Telecopy No. 1-888-208-7168);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention
of April Yebd (Telecopy No. 1-888-208-7168);

(v) if to the Fronting Alternate Currency Lender, to it at J.P.Morgan Europe
Limited, Attention of Loan and Agency London (Telecopy No. +44 207 777 2360);
and

(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

112



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if received by the recipient during its normal business hours on any
Business Day and if received after the end of normal business hours on any
Business Day, then such notice shall be deemed to be given on the following
Business Day.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as otherwise set forth in this Agreement, no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that, no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(ii) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.08 or 2.13 or fee under Section 2.12
without the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

(iii) reduce the principal of, or the rate of interest or premium specified
herein on, any Loan or LC Exposure, or (subject to clause (D) of the second
proviso to this Section 9.02) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby (it being understood that any change to the definition
of Consolidated Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in the rate of interest; provided that, only the consent
of the Required Lenders shall be necessary to amend Section 2.13(c) or to waive
any obligation of the Borrower to pay interest at the rate set forth in
Section 2.13(c));

(iv) change any provision of this Section 9.02, the definition of “Required
Lenders” or “Required Facility Lenders”, any provision of Section 2.11(b) or
2.11(g) relating to pro rata sharing, or Sections 2.18 or 7.03 without the
written consent of each Lender affected thereby;

 

113



--------------------------------------------------------------------------------

(v) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(vi) other than in a transaction permitted under Section 6.05, release all or
substantially all of the aggregate value of the Guaranty, without the written
consent of each Lender;

(vii) change the currency in which any Loan is denominated or interest or fees
thereon is paid without the written consent of the Lender holding such Loans;

(viii) amend the definition of “Interest Period” to allow intervals in excess of
six months or shorter than one month without the agreement of each affected
Lender without the written consent of each Lender affected thereby;

and provided further that:

(A) no amendment, waiver or consent shall, unless in writing and signed by each
Issuing Bank in addition to the Lenders required above, affect the rights or
duties of a Issuing Bank under this Agreement or any document relating to any
Letter of Credit issued or to be issued by it;

(B) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement;

(C) no amendment, waiver or consent shall, unless in writing and signed by the
Fronting Alternate Currency Lender in addition to the Lenders required above,
affect the rights or duties of the Fronting Alternate Currency Lender under this
Agreement;

(D) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document;

(E) Section 9.04(e) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification;

(F) no condition set forth in Section 4.02 may be waived as to any Credit
Extension under any Revolving Credit Facility without the written consent of the
Required Facility Lenders under such Facility; and

(G) the consent of Required Facility Lenders shall be required with respect to
any amendment that by its terms adversely affects the rights of Lenders under
such Facility in respect of payments hereunder in a manner different than such
amendment affects other Facilities.

(c) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
this Section 9.02, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace any such non-consenting

 

114



--------------------------------------------------------------------------------

Lender or Lenders with one or more persons pursuant to Section 2.19(b) so long
as at the time of such replacement each such new Lender consents to the proposed
change, waiver, discharge or termination

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (i) that the Commitment of such Lender may not be increased or extended,
or the rate reduced, or the time of payment of interest, or fees thereon or
other amounts payable hereunder (other than mandatory prepayments) extended,
without the consent of such Lender, (ii) in the case of an amendment, waiver or
other modification requiring the consent of each Lender or each Lender affected
thereby other than clause (viii) above, and (iii) this paragraph may not be
amended, waived or otherwise modified in any manner adverse to such Lender
without the consent of such Lender (it being understood that, except as set
forth in this paragraph, any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

Notwithstanding anything to the contrary contained in this Section 9.02, the
Security Documents and related documents executed by Subsidiaries in connection
with this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended and waived with the
consent of the Administrative Agent at the request of the Borrower without the
need to obtain the consent of any other Lender if such amendment or waiver is
delivered in order (i) to comply with local Requirements of Law or advice of
local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Credit Exposure and the accrual of interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Required Facility
Lenders; provided, that no such amendment shall permit the Additional Extensions
of Credit to share ratably with or with preference to the Term Loans in the
application of mandatory prepayments without the consent of the Required
Facility Lenders under each Facility (other than the Revolving Credit Facility)
or otherwise to share ratably with or with preference to the Revolving Credit
Exposure without the consent of the Required Facility Lenders under the
Revolving Credit Facility.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of a given Class (“Refinanced Term
Loans”) with replacement term loans (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable Rate with respect to such Replacement Term Loans (or similar
interest rate spread applicable to such Replacement Term Loans) shall not be
higher than the Applicable Rate for such Refinanced Term Loans (or similar
interest rate spread applicable to such Refinanced Term Loans) immediately prior
to such refinancing, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
by virtue of amortization or prepayment of the Refinanced Term Loans prior to
the time of such incurrence) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those

 

115



--------------------------------------------------------------------------------

applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date of the Term Loans in effect immediately prior to such refinancing.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent (limited to one outside counsel and local counsel as
required, and, in the event of any actual conflict of interest, one additional
counsel to the affected parties), in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender (limited to one outside counsel and local counsel as
required, and, in the event of any actual conflict of interest, one additional
counsel to the affected parties), in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related reasonable
and documented expenses, including the reasonable and documented fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or (y) any
claims between Lenders or their Related Parties that do not involve an act or
omission (whether actual or alleged in good faith) of the Borrower or any of its
affiliates. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time

 

116



--------------------------------------------------------------------------------

that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor (together with the documentation referred to above).

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after receiving notice
thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment or an Affiliate of a
Lender with a Revolving Commitment immediately prior to giving effect to such
assignment, (y) an assignment to the Borrower or any Wholly-Owned Subsidiary of
the Borrower, as an assignee, of a Term Loan Repurchase pursuant to any Modified
Dutch Auction, and (z) all or any portion of a Term Loan; and

(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

 

117



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 with respect to Term
Loans, and $5,000,000 with respect to the Revolving Credit Facility, in each
case, unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all of the assigning Lender’s rights and obligations under this
Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;

(E) the assignee shall not be a Competitor of the Borrower or any of its
Subsidiaries set forth on Schedule 9.04(b). The Borrower may revise Schedule
9.04(b) from time to time concurrently with the delivery of its financial
statements pursuant to Section 5.01(a) and 5.01(b), which amended schedule shall
be effective upon delivery to the Administrative Agent and the Lenders.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive,

 

118



--------------------------------------------------------------------------------

and the Borrower, the Administrative Agent, the Issuing Bank and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.04(c), 2.05(d) or
2.05(e), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in

 

119



--------------------------------------------------------------------------------

registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 2.15, 2.16 or 2.17), except,
in the case of Section 2.15, the increase or change results from a Change in Law
after the SPC becomes a SPC and the grant was made with the Borrower’s prior
written consent (not to be unreasonably withheld or delayed), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and any Credit Extension,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

120



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest

 

121



--------------------------------------------------------------------------------

extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section (which
shall include, without limitation, customary “click-through” confidentiality
agreements of Intralinks, Syndtrak or other similar electronic platforms), to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY

 

122



--------------------------------------------------------------------------------

INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower and its Subsidiaries, which information includes
the name and address of the Borrower and its Subsidiaries and other information
that will allow such Lender to identify the Borrower and its Subsidiaries in
accordance with the Act.

SECTION 9.15. Judgment Currency. (a) The Borrower’s obligation hereunder and
under the other Loan Documents to make payments in the applicable Approved
Currency (pursuant to such obligation, the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or the respective Lender of the full amount
of the Obligation Currency expressed to be payable to the Administrative Agent
or such Lender under this Agreement or the other Loan Documents. If, for the
purpose of obtaining or enforcing judgment against the Borrower in any court or
in any jurisdiction, it becomes necessary to convert into or from any currency
other than the Obligation Currency (such other currency being hereinafter
referred to as the “Judgment Currency”) an amount due in the Obligation
Currency, the conversion shall be made at the Relevant Currency Equivalent, and
in the case of other currencies, the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the

 

123



--------------------------------------------------------------------------------

Administrative Agent) determined, in each case, as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the Relevant Currency Equivalent or any other
rate of exchange for this Section 9.15, such amounts shall include any premium
and costs payable in connection with the purchase of the Obligation Currency.

SECTION 9.16. Special Provisions Relating to Currencies Other Than Dollars.
(a) All funds to be made available to the Administrative Agent or the Issuing
Bank, as applicable, pursuant to this Agreement in any Alternate Currency shall
be made available to Administrative Agent, the Fronting Alternate Currency
Lender or the Issuing Bank, as applicable, in immediately available, freely
transferable, cleared funds to such account with such bank in such principal
financial center in such Participating Member State (or in London) as the
Administrative Agent, the Fronting Alternate Currency Lender or the Issuing
Bank, as applicable, shall from time to time nominate for this purpose.

(b) In relation to the payment of any amount denominated in euros or pounds,
neither the Administrative Agent nor the Issuing Bank shall be liable to
Borrower or any of the Lenders for any delay, or the consequences of any delay,
in the crediting to any account of any amount required by this Agreement to be
paid by the Administrative Agent, the Fronting Alternate Currency Lender or the
Issuing Bank if the Administrative Agent, the Fronting Alternate Currency Lender
or Issuing Bank shall have taken all relevant and necessary steps to achieve, on
the date required by this Agreement, the payment of such amount in immediately
available, freely transferable, cleared funds (in such Alternate Currency) to
the account with the bank in the principal financial center in the Participating
Member State which Borrower or, as the case may be, any Lender shall have
specified for such purpose. In this Section 9.16(b), “all relevant steps” means
all such steps as may be prescribed from time to time by the regulations or
operating procedures of such clearing or settlement system as the Administrative
Agent, the Fronting Alternate Currency Lender or Issuing Bank may from time to
time determine for the purpose of clearing or settling payments of euros or
pounds. Furthermore, and without limiting the foregoing, neither the
Administrative Agent, the Fronting Alternate Currency Lender nor the Issuing
Bank shall be liable to Borrower or any of the Lenders with respect to the
foregoing matters in the absence of its gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision or pursuant to a binding arbitration award or as
otherwise agreed in writing by the affected parties).

SECTION 9.17. Dollar Equivalent Calculations. For purposes of this Agreement,
the Dollar Equivalent of each Loan that is an Alternate Currency Loan shall be
calculated on the date when any such Loan is made, on the first Business Day of
each month and at such other times as designated by the Administrative Agent.
Such Dollar Equivalent shall remain in effect until the same is recalculated by
the Administrative Agent as provided above and notice of such recalculation is
received by the Borrower, it being understood that until such notice of such
recalculation is received, the Dollar Equivalent shall be that Dollar Equivalent
as last reported to the Borrower by the Administrative Agent. The Administrative

 

124



--------------------------------------------------------------------------------

Agent shall promptly notify the Borrower and the Lenders of each such
determination of the Dollar Equivalent.

[SIGNATURE PAGES FOLLOW]

 

125



--------------------------------------------------------------------------------

VALASSIS COMMUNICATIONS, INC. By:   /s/ Robert L. Recchia   Name:   Robert L.
Recchia   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., AS A LENDER AND AS THE ADMINISTRATIVE AGENT By:   /s/
Suzanne Ergastolo   Name:   Suzanne Ergastolo   Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., AS A LENDER By:   /s/ Megan Collins   Name:   Megan
Collins   Title:   Vice President



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, AS A LENDER By:   /s/ Matthew Pennachio   Name:
  Matthew Pennachio   Title:   Vice President

 

2



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, AS A LENDER By:   /s/ Nicole Caldwell   Name:  
Nicole Caldwell   Title:   Officer

 

3



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, AS A LENDER By:   /s/ Brian
Jelisnski   Name:   Brian Jelisnski   Title:   Vice President

 

4



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, AS A LENDER By:   /s/ Navneet Khanna   Name:  
Navneet Khanna   Title:   Vice President

 

5



--------------------------------------------------------------------------------

WELLS FARGO N.A., AS A LENDER By:   /s/ James P. Salmon   Name:   James P.
Salmon   Title:   Vice President

 

6



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, AS A LENDER By:   /s/ Phillip McCaulay   Name:  
Phillip McCaulay   Title:   Vice President

 

7



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, AS A LENDER By:   /s/ Cheryl B. Holm   Name:  
Cheryl B. Holm   Title:   Sr. Vice President

 

8



--------------------------------------------------------------------------------

WESTERN BANK, NATIONAL ASSOCIATION, AS A LENDER By:   /s/ Christopher Potter  
Name:   Christopher Potter   Title:   Vice President

 

9



--------------------------------------------------------------------------------

 

 

COMPANY SCHEDULES

to

CREDIT AGREEMENT

dated as of

June 27, 2011

among

VALASSIS COMMUNICATIONS, INC.

as Borrower,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED and RBS SECURITIES INC.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

NOTES TO LOAN PARTY SCHEDULES

Reference is made to that certain Credit Agreement, dated as of June 27, 2011,
among VALASSIS COMMUNICATIONS, INC., a Delaware corporation (the “Borrower”),
the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), and J.P. MORGAN SECURITIES LLC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and RBS SECURITIES INC., as
joint bookrunners and joint lead arrangers (the “Agreement”).

These Schedules and the attachments, if any, hereto (consisting in its entirety
of this page and the consecutively numbered pages 1 through 23 attached hereto),
dated as of June 27, 2011, are the Schedules referred to in the Agreement (the
“Schedules”), which set forth required disclosure pursuant to certain provisions
of the Agreement or the exceptions and qualifications to the representations and
warranties made by Borrower in the Agreement. Capitalized terms used in these
Schedules but not defined herein shall have the meaning ascribed to such terms
in the Agreement.

The information regarding the agreements, contracts, and other items listed,
identified, and disclosed in these Schedules is for identification purposes and
is not intended to summarize the terms of such agreements, contracts, and other
items unless required by the relevant representation or warranty. Reference is
made to such agreements, contracts, and other items themselves for a complete
description of their terms.

Disclosure of any fact, item or other information in any section of these
Schedules shall, should the existence of the fact, item or other information or
its contents be relevant to any other paragraph or section of the Agreement or
these Schedules, be deemed to be disclosed with respect to such other paragraph
or section whether or not an explicit cross-reference appears to the extent that
it is reasonably apparent from a reading of such disclosure item that it would
also qualify or apply to such other paragraph or section. Subject to the
foregoing, cross-references are for the convenience of reference only and shall
not limit the provisions hereof.

Nothing herein constitutes an admission of liability or obligation of Borrower
or any of its subsidiaries or an admission against the interest of Borrower or
any of its subsidiaries with respect to third parties.

 

1



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Revolving Commitments  

JPMorgan Chase Bank, N.A.

   $ 21,250,000   

Bank of America, N.A.

   $ 17,500,000   

The Royal Bank of Scotland plc

   $ 17,500,000   

PNC Bank, National Association

   $ 10,000,000   

Fifth Third Bank

   $ 7,500,000   

U.S. Bank National Association

   $ 6,250,000   

Wells Fargo Bank, N.A.

   $ 6,250,000   

Northern Trust Corporation

   $ 5,000,000   

Huntington National Bank

   $ 5,000,000   

Webster Bank, N.A.

   $ 3,750,000   

Total:

   $ 100,000,000    Term A Commitments  

JPMorgan Chase Bank, N.A.

   $ 63,750,000   

Bank of America, N.A.

   $ 52,500,000   

The Royal Bank of Scotland plc

   $ 52,500,000   

PNC Bank, National Association

   $ 30,000,000   

Fifth Third Bank

   $ 22,500,000   

U.S. Bank National Association

   $ 18,750,000   

Wells Fargo Bank, N.A.

   $ 18,750,000   

Northern Trust Corporation

   $ 15,000,000   

Huntington National Bank

   $ 15,000,000   

Webster Bank, N.A.

   $ 11,250,000   

Total:

   $ 300,000,000   

 

2



--------------------------------------------------------------------------------

SCHEDULE 3.03

GOVERNMENTAL APPROVALS; NO CONFLICTS

None.

 

3



--------------------------------------------------------------------------------

SCHEDULE 3.05(b)

PROPERTIES

 

1. Reference is made to the patent infringement claim set forth in Schedule
3.06.

 

4



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS (LITIGATION AND ENVIRONMENTAL MATTERS)

 

1. A Pdx Pro v. Valassis Direct Mail, Inc. (Federal District Court, District of
Oregon): A Pdx Pro contends that an oral contract was formed in 2004 between it
and ADVO, Inc. (k/n/a Valassis Direct Mail, Inc.), that ADVO misrepresented its
intent, and that ADVO failed to fulfill its obligations under the oral contract.
The complaint alleges damages in the amount of $13,425,000. The parties are now
engaged in the discovery process.

 

2. Dearborn Refinery Site: Dearborn Refining Co. owned and operated a waste oil
refining and oil processing facility at the site from the 1940s until 2005.
Numerous companies sent used oil, waste oil and wastewater contaminated with oil
to Dearborn Refining. Several investigations conducted by state and federal
agencies over the years revealed violations for inadequate containment of waste
oil. Two legal orders were issued to the company to address these conditions,
but neither order was followed. Ownership of the property reverted to the city
of Dearborn when the company failed to pay taxes. The city requested EPA
assistance and is working closely with the Agency to clean up the site. Borrower
is a part of the clean-up group and is assessed fees periodically. The most
recent assessment allocated to Borrower was for $39,757.

 

3. Terminated Associate (Borrower): Terminated associate alleges age
discrimination, reverse race discrimination, and wrongful termination. Borrower
received letter from associate’s attorney with such allegations. Settlement
offer from terminated associate was in excess of $1 million. Borrower’s
severance offer was approximately $300,000, which the terminated associate
declined. Borrower is attempting to schedule mediation for July 2011. No claim
has been filed at this stage.

 

4. Terminated Associate (Borrower): Terminated associate alleges a variety of
claims including harassment. Associate was terminated in August 2010 and
Borrower received a letter in June 2011 with allegations. The associate declined
original severance offer in August 2010 and alleges $5 million in damages based
on her own calculation. To date, there has not been any contact from any
attorney, although she has threatened such. Borrower has not responded to her
demand as of this date.

 

5. Quest Net Tech: Letter from Quest Net alleging infringement by Borrower of
VonKohorn patent portfolio. Offer from company for $500,000 perpetual
license. Borrower declined the offer. Quest Net is submitting a lower offer in
light of its conversations with Borrower. Borrower does not believe that it has
infringed, but is exploring settlement at a reasonable cost. This is the second
time a company has come after license fees for these patents. The first was the
previous owner who approached Borrower and then sold the portfolio to Quest Net
Tech. 

 

6.

DTD Clean-Up (Windsor): Borrower is currently working with the Department of
Environmental Protection (the “DEP”) on a soil/groundwater clean-up project at
its Great

 

5



--------------------------------------------------------------------------------

 

Pond facility in Windsor, CT. This project has been on-going for a few years and
Borrower and the DEP are in the process of finalizing the Final Remediation
Plan. Post-remediation soil/groundwater monitoring will also need to be
completed. To date, Borrower has incurred approximately $50,000 in expenses
related to this project.

 

7. Valassis Direct Mail, Inc. is involved in litigation in the US Tax Court
relating to a dispute over a research and development tax credit and Section 199
deduction for ADVO Inc.’s taxable years ending September 2005, 2006 and 2007.
The disputed amount is $3,640,000.

 

8. Certain State Tax Liability - Borrower may be exposed to additional sales tax
liability to the extent various state jurisdictions determine that certain of
its products are subject to such jurisdictions’ sales tax. Borrower has recorded
a liability of $10.1 million as of December 31, 2010, reflecting its best
estimate of its potential sales tax liability. While Borrower believes all of
its estimates and assumptions are reasonable and will be sustained upon audit,
the actual liabilities may exceed such estimates.

 

6



--------------------------------------------------------------------------------

SCHEDULE 3.07

ENVIRONMENTAL MATTERS

1. Reference is made to the environmental claims set forth in Schedule 3.06.

 

7



--------------------------------------------------------------------------------

SCHEDULE 3.10

TAXES

1. Certain Sales Tax Liability - Borrower and the Subsidiaries may be exposed to
additional sales tax liability to the extent various state jurisdictions
determine that certain of its products are subject to such jurisdictions’ sales
tax. Borrower has recorded a liability of $10.1 million as of December 31, 2010,
reflecting its best estimate of its potential sales tax liability. While
Borrower believes all of its estimates and assumptions are reasonable and will
be sustained upon audit, the actual liabilities may exceed such estimates.

2. Certain Income Tax Liability - Borrower and the Subsidiaries may be exposed
to additional income tax liability as a result of uncertain tax positions.
Borrower has recorded a liability of $12.5 million as of December 31, 2010,
reflecting its best estimate of its potential income tax liability related to
such uncertain tax positions, which includes a reserve for the litigation
involving Valassis Direct Mail, Inc. set forth on Schedule 3.06. While Borrower
believes all of its estimates and assumptions are reasonable and will be
sustained, the actual liabilities may exceed such estimates.

 

8



--------------------------------------------------------------------------------

SCHEDULE 3.14

LABOR MATTERS

1. Reference is made to the employee claims set forth in Schedule 3.06.

2. Terminated Associate (NCH Promotional Services de Mexico): Terminated
associate alleges a variety of claims including severance payment. Associate was
terminated in 1991. The complaint alleges damages in the amount of $160,000. The
plaintiff has not pursue the claim in the Mexican Labor Board for the past 15
years.

 

9



--------------------------------------------------------------------------------

SCHEDULE 3.15(a)

SUBSIDIARIES

 

Name

  

Jurisdiction

  

Number and Class of Equity
Interest Authorized

  

Number and Percentage
of Equity Interest Issued
and Outstanding

Valassis Coupon Clearing, Inc.

   Delaware    1,000 shares of Common Stock   

200

20%

Valassis International, Inc.

   Delaware    1,000 shares of Common Stock   

1,000

100%

Valassis Retail Connection, Inc. (formerly known as Valassis Direct Response,
Inc.)

   Delaware    1,000 shares of Common Stock   

1,000

100%

Valassis Manufacturing Company

   Delaware    1,000 shares of Common Stock   

100

10%

VCI Enterprises, Inc.

   Delaware    1,000 shares of Common Stock   

100

10%

Valassis Sales & Marketing Services, Inc.

   Delaware    1,000 shares of Common Stock   

1,000

100%

Valassis Data Management, Inc.

   Delaware    1,000 shares of Common Stock   

1,000

100%

Promotion Watch, Inc.,

   Delaware    1,000 shares of Common Stock   

1,000

100%

Valassis Interactive, Inc.

   Delaware    1,000 shares of Common Stock   

1,000

100%

Valassis Direct Mail, Inc.

   Delaware    100 shares of Common Stock   

100

100%

NCH Marketing Services, Inc.

   Delaware    1,000 shares of Common Stock   

371

37.1%

VC Holdings, LLC

   Michigan    Membership Interests    N/A

Valassis Relationship Marketing Systems, LLC

   Delaware    Units    N/A

Valassis In-Store Solutions, Inc.

   Delaware    100 shares of Common Stock   

100

100%

Perimeter Marketing Company

   Delaware    1,000 shares of Common Stock   

100

10%

Valassis Canada Inc.

   Nova Scotia    1,000,000 shares of Common Stock   

2,121

0.21%

VCI Fulfillment Group S.A. de C.V.

   Mexico   

Series B1

Series B

  

9,641 of B1

50 of B

NCH NuWorld Spain, BV/Inc.

   Delaware/Netherlands   

9,000 shares of Common Stock (Delaware)

9,000 shares of Common Stock (Netherlands)

  

1,850

20%

1,850

20%

NCH Promotional Services de Mexico S.A. de R.L. de C.V.

   Mexico    Membership Interests    Value of $7,862,815.00 Pesos

Valassis Communications, S.L.

   Spain    135,157 Participation Units   

135,157

100%

Valassis Limited

   England    1,000,000 shares of £1 each   

467,724

46.7%

 

10



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Number and Class of Equity
Interest Authorized

  

Number and Percentage
of Equity Interest Issued
and Outstanding

Valassis UK Marketing Services Limited

   England    1,000 shares of £1 each   

1

0.1%

Valassis Europe BV

   Netherlands    9000 shares of Ordinary Stock   

1,850

20%

NCH Marketing Services Ltd.

   England    1,000,000 shares of £1 each   

467,724

46.7%

Valassis GmbH

   Germany    1 share of registered share capital of Euro 25,000   

1 share with nominal value of Euro 25,000

100%

Valassis Srl

   Italy    Quota of Euro 3,037,000    N/A

Valassis Sp.z.o.o.

   Poland    100 shares at PLN 500 (total PLN 50,000) in LLC    100 shares at
PLN 500 (total PLN 50,000) in LLC

MailCoups, Inc.

   Delaware   

3,000 shares of Common Stock

2,882 shares of Preferred Stock

  

3,000 of Common Stock

100%

0 shares of Preferred Stock (0%)

MailCoups Direct, Inc.

   Delaware    3,000 shares of Common Stock   

1,000

33%

 

11



--------------------------------------------------------------------------------

SCHEDULE 3.15(b)

IMMATERIAL SUBSIDIARIES

 

1. Valassis Retail Connection, Inc. (DE)

 

2. Perimeter Marketing Company (DE)

 

12



--------------------------------------------------------------------------------

SCHEDULE 3.17(a)

UCC FILING JURISDICTIONS

 

Loan Party

   Document      Filing Jurisdiction  

Valassis Communications, Inc.

     UCC-1         Delaware   

Valassis Coupon Clearing, Inc.

     UCC-1         Delaware   

Valassis International, Inc.

     UCC-1         Delaware   

NCH Marketing Services, Inc.

     UCC-1         Delaware   

NCH NuWorld Spain, Inc.

     UCC-1         Delaware   

Valassis Relationship Marketing Systems, LLC

     UCC-1         Delaware   

Valassis Manufacturing Company

     UCC-1         Delaware   

Valassis Sales & Marketing Services, Inc.

     UCC-1         Delaware   

Valassis Data Management, Inc.

     UCC-1         Delaware   

VCI Enterprises Inc.

     UCC-1         Delaware   

Promotion Watch, Inc.

     UCC-1         Delaware   

Valassis Interactive, Inc.

     UCC-1         Delaware   

Valassis Direct Mail Inc.

     UCC-1         Delaware   

Valassis In-Store Solutions, Inc.

     UCC-1         Delaware   

MailCoups Direct, Inc.

     UCC-1         Delaware   

MailCoups, Inc.

     UCC-1         Delaware   

VC Holdings, Inc.

     UCC-1         Michigan   

 

13



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING INDEBTEDNESS

Notes

1. Senior Notes (aggregate principal amount of $260.0 million outstanding)

2. Senior Convertible Notes (aggregate principal amount of $85,000 (or
approximately $59,000 net of discount) outstanding)

Bank Guarantees

 

Issuer

   Number    Applicant    Beneficiary    Issue Date    Expiry Date   Current
Amount Deutsche Bank    600BGP0900331    Valassis
GmbH    IVG Asset Management
GmbH    November 4th
2009    November 3rd
2014 (or
indefinite)   Euro
29,197* BRE Bank    02431KPB09    Valassis
Sp.z.o.o.    Bialogard Labour
Office    October 7,
2009    July 31, 2013   PLN
821,450*

* Bank guarantees are fully cash collateralized.

 

14



--------------------------------------------------------------------------------

Custom Bonds

 

Issuer

  

Number

  

Applicant

  

Beneficiary

  

Issue Date

  

Expiry Date

   Current
Amount  

Travelers Casualty and Surety Company

   990619813    NCH    Department of the Treasury    5/9/06    5/9/12    $
50,000   

Lexon Insurance Company

   9909K6322    Valassis Communication, Inc.    Department of the Treasury   
5/7/09    5/7/12    $ 50,000   

Intercompany Loans/Promissory Notes (amounts reflect principal amount due)

 

1. Euro 6,665,000 Promissory Note between Valassis Europe B.V. (Borrower) and
NCH NuWorld C.V. (Lender). NCH NuWorld C.V. was dissolved and this Note was
assumed by NCH Marketing Services, Inc.

Guarantees

 

1. Guarantee letter dated as of September 29, 2010 provided by Valassis Limited
(for the benefit of Valassis GmbH) to Procter & Gamble Germany in the amount of
€2,000,000.

 

2. Comfort letter dated as of May 27, 2011 provided by NCH Marketing Services,
Inc. to Valassis Europe B.V. providing comfort that NCH Marketing Services, Inc.
intends to ensure Valassis Europe B.V. continues as a going concern and pledging
support that Valassis Europe B.V. carry on its normal business without
significant curtailment to operations for as long as it remains within the NCH
Marketing Services, Inc. group.

 

3. Comfort letter dated as of January 24, 2011 provided by Borrower to Valassis
Communications, S.L providing comfort that Borrower has no intention to remove
cash from Valassis Communications, S.L. to the extent it would impact its
ability to pay its liabilities as they come due and will not undertake any
actions in conflict with the laws of Spain with respect to its cash maintenance
requirements for as long as it remains an indirect subsidiary of Borrower.

 

4. Comfort letter dated as of January 24, 2011 provided by Borrower to Valassis,
Ltd. providing comfort that Borrower has no intention to remove cash from
Valassis, Ltd. to the extent it would impact its ability to pay its liabilities
as they come due and will not undertake any actions in conflict with the laws of
the United Kingdom with respect to its cash maintenance requirements for as long
as it remains an indirect subsidiary of Borrower.

 

5.

Comfort letter dated as of January 24, 2011 provided by Borrower to Valassis
GmbH providing comfort that Borrower has no intention to remove cash from
Valassis GmbH to the extent it would impact its ability to pay its liabilities
as they come due and will not

 

15



--------------------------------------------------------------------------------

 

undertake any actions in conflict with the laws of Germany with respect to its
cash maintenance requirements for as long as it remains an indirect subsidiary
of Borrower.

 

6. Comfort letter dated as of January 24, 2011 provided by Borrower to Valassis
S.r.l. providing comfort that Borrower has no intention to remove cash from
Valassis S.r.l. to the extent it would impact its ability to pay its liabilities
as they come due and will not undertake any actions in conflict with the laws of
Italy with respect to its cash maintenance requirements for as long as it
remains an indirect subsidiary of Borrower.

 

7. Comfort letter dated as of July 23, 2009 provided by NCH Marketing Services,
Inc. to Valassis, Ltd. providing comfort that NCH Marketing Services, Inc. has
no intention to remove cash from Valassis, Ltd. to the extent it would impact
its ability to pay its liabilities as they come due for as long as it remains an
indirect subsidiary of NCH Marketing Services, Inc.

 

16



--------------------------------------------------------------------------------

SCHEDULE 6.03

EXISTING LIENS

None

 

17



--------------------------------------------------------------------------------

SCHEDULE 6.05(p)

PERMITTED ASSET SALES

 

1. Sale by Borrower or any of its Subsidiaries (as applicable) of any or all of
its interest in Coupons, Inc.

 

18



--------------------------------------------------------------------------------

SCHEDULE 6.08(h)

EXISTING INVESTMENTS

 

1. Investment in Promotion Execution Partners, LLC by VCI Enterprises, Inc. (48%
interest)

 

2. Investment in Coupons, Inc. by Valassis Interactive, Inc. (Ownership
information: 100,000 shares of Common Stock, 1,657,458 shares of Series A
Preferred Stock)

 

3. Investment in Sweetmart Development Limited by the Borrower (20% interest)

 

4. Investment in New England Direct, LLC by Valassis Direct Mail, Inc. (50%)

 

5. Investment in Detroit Weekend Direct LLC by Valassis Direct Mail, Inc. (50%)

 

6. Amended and Restated Note, dated September 1, 2010, by Direct Home
Advertising, Inc., as borrower, for the benefit of MailCoups, Inc., as lender,
in an outstanding amount equal to $2,854,394.19.

 

7. Amended and Restated Note, dated as of December 16, 2009, by ALJ Enterprises,
inc., as borrower, for the benefit of MailCoups, Inc., as lender, in an
outstanding amount equal to $455,846.

 

8. Note dated as of September 28, 2010, by RG Coupons, LLC, as borrower, for the
benefit of MailCoups, Inc., as lender, in an outstanding amount equal to
$116,072.

 

9. Repayment Agreement dated as of May 28, 2010, by Pham Agency, Inc., as
borrower, for the benefit of MailCoups, Inc., as lender, in an outstanding
amount equal to $138,273.

 

10. Guarantee deposits held at LaCaixa Bank by Valassis S.L. Various maturities
throughout 2011 – 2013 totaling Euro 311,500.

 

11. Capital contribution by NCH Marketing Services, Inc. to Valassis Europe, BV
in the amount of $17,727,166.

 

12. Capital contribution by Borrower to Valassis Canada, Inc. in the amount of
$7,068,814.

 

13. Capital contribution by Borrower to VCI Fulfillment Group SA de CV (Mexico)
in the amount of $450,000.

 

14. Capital contribution by NCH Marketing Services, Inc. to Valassis Limited
(UK) in the amount of $3,621,498.

 

15. Capital contribution by NCH Marketing Services, Inc. to NCH Promotional
Services de Mexico, SA de RL de CV in the amount of $2,033,435.

 

19



--------------------------------------------------------------------------------

16. Capital contribution by NCH Marketing Services, Inc. to NCH NuWorld Spain BV
of $1,236,889.

 

17. Euro 6,665,000 Promissory Note between Valassis Europe B.V. (Borrower) and
NCH NuWorld C.V. (Lender). NCH NuWorld C.V. was dissolved and this Note was
assumed by NCH Marketing Services, Inc.

 

18. Guarantee letter dated as of September 29, 2010 provided by Valassis Limited
(for the benefit of Valassis GmbH) to Procter & Gamble Germany in the amount of
€2,000,000.

 

19. Comfort letter dated as of May 27, 2011 provided by NCH Marketing Services,
Inc. to Valassis Europe B.V. providing comfort that NCH Marketing Services, Inc.
intends to ensure Valassis Europe B.V. continues as a going concern and pledging
support that Valassis Europe B.V. carry on its normal business without
significant curtailment to operations for as long as it remains within the NCH
Marketing Services, Inc. group.

 

20. Comfort letter dated as of January 24, 2011 provided by Borrower to Valassis
Communications, S.L providing comfort that Borrower has no intention to remove
cash from Valassis Communications, S.L. to the extent it would impact its
ability to pay its liabilities as they come due and will not undertake any
actions in conflict with the laws of Spain with respect to its cash maintenance
requirements for as long as it remains an indirect subsidiary of Borrower.

 

21. Comfort letter dated as of January 24, 2011 provided by Borrower to
Valassis, Ltd. providing comfort that Borrower has no intention to remove cash
from Valassis, Ltd. to the extent it would impact its ability to pay its
liabilities as they come due and will not undertake any actions in conflict with
the laws of the United Kingdom with respect to its cash maintenance requirements
for as long as it remains an indirect subsidiary of Borrower.

 

22. Comfort letter dated as of January 24, 2011 provided by Borrower to Valassis
GmbH providing comfort that Borrower has no intention to remove cash from
Valassis GmbH to the extent it would impact its ability to pay its liabilities
as they come due and will not undertake any actions in conflict with the laws of
Germany with respect to its cash maintenance requirements for as long as it
remains an indirect subsidiary of Borrower.

 

23. Comfort letter dated as of January 24, 2011 provided by Borrower to Valassis
S.r.l. providing comfort that Borrower has no intention to remove cash from
Valassis S.r.l. to the extent it would impact its ability to pay its liabilities
as they come due and will not undertake any actions in conflict with the laws of
Italy with respect to its cash maintenance requirements for as long as it
remains an indirect subsidiary of Borrower.

 

24. Comfort letter dated as of July 23, 2009 provided by NCH Marketing Services,
Inc. to Valassis, Ltd. providing comfort that NCH Marketing Services, Inc. has
no intention to remove cash from Valassis, Ltd. to the extent it would impact
its ability to pay its liabilities as they come due for as long as it remains an
indirect subsidiary of NCH Marketing Services, Inc.

 

20



--------------------------------------------------------------------------------

SCHEDULE 6.10

EXISTING AFFILIATES TRANSACTIONS

1. NCH Promotional Services de Mexico S.A. de R.L. de C.V. provides coupon
processing services to the US based coupon business of NCH Marketing Services,
Inc. NCH Promotional Services de Mexico S.A. de R.L. de C.V. charged NCH
Marketing Services, Inc. $13.8 MM in 2010 for coupon processing services. The
$13.8MM charge was 6.5% above cost. The value of this arrangement on an annual
basis will remain fairly flat unless there are significant fluctuations in
coupon redemption volumes. The arrangement for coupon processing services will
remain in effect until such time that NCH Marketing Services, Inc. exits the
coupon clearing business.

2. VCI Fulfillment Group S.A. de C.V. provides fulfillment services to Valassis
Communications, Inc. which includes the preparation, storage, and distribution
of customer samples. VCI Fulfillment Group S.A. de C.V. charged Valassis
Communications, Inc. $4.1MM in 2010 for fulfillment related services which was
6.5% above cost. The value of this arrangement on an annual basis will remain
fairly flat unless there are significant fluctuations in customer sampling
programs. The arrangement for Fulfillment related services will remain in effect
until such time that Valassis Communications, Inc. exits the Sampling business.

3. Valassis Manufacturing Company and Valassis Communications, Inc. provide FSI
production services to Valassis Canada Inc. In 2010, Valassis Manufacturing
Company charged Valassis Canada, Inc. $1.7MM for printing production services
and Valassis Communications, Inc. charged Valassis Canada Inc. $3.0MM for paper
and freight costs. The arrangement for FSI production services will remain in
effect until such time that Valassis Canada Inc. exits the FSI business.

4. Rental Rate Agreement between VC Holdings, LLC and Valassis Communications,
Inc. and related transaction documents.

5. See additional transactions under “Intercompany Loans/Promissory Notes” and
“Guarantees” on Schedule 6.02.

 

21



--------------------------------------------------------------------------------

SCHEDULE 6.14

RESTRICTIVE AGREEMENTS

None

 

22



--------------------------------------------------------------------------------

SCHEDULE 9.04(b)

COMPETITORS

MailSouth and Court Square Capital

Gannet Co.

Tribune Company

The McClatchy Co.

Harte-Hanks, Inc.

NSA Media

Vertis and Avenue Capital and Alden Global Capital

ACGMedia and American Communications Group, Inc.

News America Marketing and News Corp.

Inmar, Inc. and New Mountain Capital

Prologic Redemption Solutions and Marlin Equity Partners

HighCo SA

Catalina Marketing Corp. and Hellman & Friedman

Coupons, Inc.

AOL, Inc.

 

23



--------------------------------------------------------------------------------

Valassis Communications, Inc.

Exhibits to Credit Agreement

Exhibit A – Form of Administrative Questionnaire

Exhibit B – Form of Assignment and Assumption

Exhibit C – Form of Compliance Certificate

Exhibit D – Form of Security Agreement

Exhibit E – Form of US Tax Certificate

Exhibit F – Form of Opinion of Borrower’s Counsel



--------------------------------------------------------------------------------

EXHIBIT A 

LOGO [g202830image-02.jpg]

ADMINISTRATIVE QUESTIONNAIRE

Valassis Communications Inc.

 

Agent Address:    JPMorgan Chase Bank, N.A.    Return form to:    Mi Y. Lim   
JPMorgan Loan Services    Telephone:    312-732-7659    10 South Dearborn., 7th
Floor    Facsimile:    1-877-242-0998    Chicago, Illinois 60603-2003    E-mail:
   syndications.closing.unit@jpmchase.com

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

 

Signature Block Information:

    

 

•    Signing Credit Agreement

   ¨   Yes       ¨   No      

•    Coming in via Assignment

   ¨   Yes       ¨   No      

 

Type of Lender:      (Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance
Company, Hedge Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated
Investment Fund, Special Purpose Vehicle, Other-please specify)

Lender MEI #:

    

Lender Parent:

    

 

Domestic Address

      

Eurodollar Address

                          



--------------------------------------------------------------------------------

CONTACTS/NOTIFICATION METHODS: BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC.

 

     

Primary Credit Contact

       

Secondary Credit Contact

Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.

Name:

            

Company:

            

Title:

            

Address:

                         

Telephone:

            

Facsimile:

            

E-Mail Address:

                  

Primary Operations Contact

        

Secondary Operations Contact

Name:

            

Company:

            

Title:

            

Address:

                         

Telephone:

            

Facsimile:

            

E-Mail Address:

                  

Bid Contact

        

L/C Contact

Name:

            

Company:

            

Title:

            

Address:

                         



--------------------------------------------------------------------------------

LOGO [g202830image-02.jpg]

 

         

Telephone:

         

Facsimile:

         

E-Mail Address:

         



--------------------------------------------------------------------------------

LOGO [g202830image-02.jpg]

 

LENDER’S DOMESTIC WIRE INSTRUCTIONS Bank Name:     ABA/Routing No.:     Account
Name:     Account No.:     FFC Account Name:     FFC Account No.:     Attention:
    Reference:     LENDER’S DOMESTIC WIRE INSTRUCTIONS Currency:     Bank Name:
    Swift/Routing No.:     Account Name:     Account No.:     FFC Account Name:
    FFC Account No.:     Attention:     Reference:     Agent’s Wire Instructions
Bank Name:   JP Morgan Chase Bank, N.A. ABA/Routing No.:   021000021 Account
Name:   LS2 Incoming Account Account No.:   9008113381C2943 Reference:  
Valassis Comm Inc

On going Loan Servicing Contact: April Yebd

(Phone) 312-732-2628 (Fax) 1-888-292-9533 (e-mail)
jpm.agency.servicing.4@jpmchase.com



--------------------------------------------------------------------------------

LOGO [g202830image-02.jpg]

TAX DOCUMENTS

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

   [                                                         ]

2.      Assignee:

  

[                                                         ]

[and is an Affiliate/Approved Fund of [identify Lender]1 ]

3.      Borrower:

   Valassis Communications, Inc.

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

   The $400,000,000 Credit Agreement dated as of June [__], 2011 among Valassis
Communications, Inc., the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent

6.      Assigned Interest:

  

 

1 

Select as applicable.



--------------------------------------------------------------------------------

Facility Assigned

   Aggregate Amount  of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2  

Revolving Commitment

   $ 100,000,000       $           %   

Term A Loans

   $ 300,000,000       $           %       $         $           %   

Effective Date:                              , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]   By:         Title:   ASSIGNEE [NAME OF ASSIGNEE]  
By:         Title:  

[Consented to and]3 Accepted:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By       Title:   [Consented to:]4 VALASSIS
COMMUNICATIONS, INC.,
as Borrower By       Title:   JPMORGAN CHASE BANK, N.A.,
as Issuing Bank By       Title:   BANK OF AMERICA, N.A.,
as Issuing Bank By       Title:  

 

4 

To be added only if the consent of the Borrower and/or Issuing Bank is required
by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

VALASSIS COMMUNICATIONS, INC. CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Agreement or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of the Agreement or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under the Agreement.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or 5.01(b) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a
Non-U.S. Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Agreement are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 5.01(c) of
that certain Credit Agreement, dated as of [June __, 2011] (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among
VALASSIS COMMUNICATIONS, INC., a Delaware corporation (the “Borrower”), the
lenders party thereto (the “Lenders”), J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, and RBS Securities Inc., as joint
bookrunners and joint lead arrangers, and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Secured Parties. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings so
defined.

1. I am the duly elected, qualified and acting [Chief Financial
Officer][            ]5 of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default [, except as set forth below, specifying the details thereof and any
actions taken or to be taken with respect thereto].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Sections 6.01, 6.06(j), 6.07, 6.08(q) and 6.09(a)(iv)
of the Credit Agreement, including a reconciliation setting forth the applicable
amount at the end of the prior fiscal quarter and increases and deductions
permitted or required, as the case may be, as set forth herein, as of the last
day of the fiscal [quarter] [year].

5. There has been no change in GAAP or in the application thereof since the
later of (a) the date of the audited financial statement referred to in
Section 3.04 of the Credit Agreement and (b) the date of the prior Compliance
Certificate indicating such a change [, except for the change set forth below
together with the effect such change has had on the financial statements
attached as Attachment 1 hereto].

6. Attached as Attachment 3 hereto is a list of Intellectual Property acquired
by any Loan Party [since the date of the most recent list delivered pursuant to
a Compliance Certificate] [since the Closing Date].6

 

5 

Other applicable financial officer.

6 

For the first list delivered.



--------------------------------------------------------------------------------

7. [Attached as Attachment 4 hereto is (a) the net book value of assets and
Consolidated EBITDA of and attributable to each Immaterial Subsidiary and the
aggregate net book value of assets and consolidated EBITDA of or attributable to
all Immaterial Subsidiaries, and (b) an updated Schedule 3.15(b) or confirmation
that there has been no change in the then correct Schedule 3.15(b) since the
previous fiscal year.]7

8. [Attached as Attachment 5 hereto is a report verifying each Loan Party’s
proof of coverage provided by a reputable insurance broker with respect to the
insurance required to be maintained by such Loan Party pursuant to Section 5.2
of the Security Agreement.]8

9. [Attached as Attachment 6 hereto is a written supplement to Schedule 5 to the
Security Agreement showing any additional locations at which Inventory or
Equipment is kept since the [delivery of the last supplement to Schedule 5
delivered pursuant to Section 5.4 of the Security Agreement] [Closing Date]9.]10

IN WITNESS WHEREOF, I execute this Certificate this              day of
[            ], 200[_].

 

VALASSIS COMMUNICATIONS, INC. By:       Name:     Title:  

 

7 

Only for use with Compliance Certificate delivered with financial statements
pursuant to Section 5.1(a).

8 

Only for use with Compliance Certificate delivered with financial statements
pursuant to Section 5.1(a).

9 

For the first supplement delivered.

10 

Only for use with Compliance Certificate delivered with financial statements
pursuant to Section 5.1(a).



--------------------------------------------------------------------------------

Attachment 1

to

Exhibit C

Financial Statements



--------------------------------------------------------------------------------

Attachment 2

to

Exhibit C

The information described herein is as of             , 200_,

and pertains to the period from             , 200_ to                      ,
200_.

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

Attachment 3

to

Exhibit C

Intellectual Property



--------------------------------------------------------------------------------

[Attachment 4

to

Exhibit C]

[Immaterial Subsidiaries]



--------------------------------------------------------------------------------

[Attachment 5

to

Exhibit C]

[Insurance Report]



--------------------------------------------------------------------------------

[Attachment 6

to

Exhibit C]

[Supplement to Schedule 5 to the Security Agreement]

[Additional Locations of Inventory and Equipment]



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

GUARANTEE AND COLLATERAL AGREEMENT

[See attached]



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June [__], 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Valassis Communications, Inc., a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:     Title:  

Date:                  , 20[   ]



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June [__], 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Valassis Communications, Inc., a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:     Title:  

Date:                  , 20[   ]



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June [__], 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Valassis Communications, Inc., a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:     Title:  

Date:                  , 20[   ]



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of June [__], 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Valassis Communications, Inc., a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:     Title:  

Date:                  , 20[   ]



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

OPINION OF BORROWER’S COUNSEL

[See attached]